 

Exhibit 10.4

 



ELEVENTH AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO GUARANTY AND SECURITY AGREEMENT

 

THIS ELEVENTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO GUARANTY AND
SECURITY AGREEMENT (this “Agreement”) is entered into as of June 14, 2018, by
and among JAKKS PACIFIC, INC., a Delaware corporation, for itself and as
successor by merger to Creative Designs International, Ltd., a Delaware
corporation (“JAKKS”), DISGUISE, INC., a Delaware corporation (“Disguise”),
JAKKS SALES LLC, a Delaware limited liability company formerly known as JAKKS
Sales Corporation (“JAKKS Sales”), MAUI, INC., an Ohio corporation (“Maui”),
MOOSE MOUNTAIN MARKETING, INC., a New Jersey corporation (“Moose”), KIDS ONLY,
INC., a Massachusetts corporation (“Kids”; and together with JAKKS, Disguise,
JAKKS Sales, Maui and Moose, collectively referred to as “Borrowers” and
individually as a “Borrower”), the other Credit Parties signatory hereto, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as successor in interest by assignment from
General Electric Company, as Agent, and the Lenders signatory hereto.

 

RECITALS

 

A.            Borrowers, the other Credit Parties party thereto, Agent and the
Lenders from time to time party thereto are parties to that certain Credit
Agreement dated as of March 27, 2014, as amended by the First Amendment to
Credit Agreement dated April 4, 2014, the Second Amendment to Credit Agreement
dated June 5, 2014, the Third Amendment to Credit Agreement and Amendment to
Guaranty and Security Agreement dated December 31, 2014, and the Fourth
Amendment to Credit Agreement dated as of June 5, 2015, the Fifth Amendment to
Credit Agreement dated as of December 17, 2015, the Sixth Amendment to Credit
Agreement dated as of March 15, 2016, the Seventh Amendment to Credit Agreement
and Amendment to Certain Loan Documents dated as of March 31, 2017, the Eighth
Amendment to Credit Agreement and Amendment to Certain Loan Documents dated as
of September 29, 2017, the Ninth Amendment to Credit Agreement dated as of
January 19, 2018, and the Tenth Amendment to Credit Agreement dated as of April
10, 2018 (collectively, the “Credit Agreement”). Capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.

 

B.             Borrowers, the other Guarantors and/or Grantors signatory thereto
and Agent are parties to the Guaranty and Security Agreement dated as of March
27, 2014, as amended by the Seventh Amendment to Credit Agreement and Amendment
to Certain Loan Documents dated as of March 31, 2017 (including all exhibits and
schedules thereto, as the same may have been further amended, restated, modified
or otherwise supplemented from time to time prior to the date hereof, the
“Security Agreement”), pursuant to which each Guarantor agreed to guarantee the
Obligations and each Grantor agreed to grant to the Agent for the ratable
benefit of the Secured Parties a security interest in the Collateral.

 

  

 

 

C.             Borrowers have requested that Agent and Lenders amend certain
provisions of the Credit Agreement and the Security Agreement, and Agent and
Lenders are willing to do so on the terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1.             Amendment to Credit Agreement. Subject to the terms and
conditions set forth herein, the Credit Agreement (exclusive of the Schedules
thereto) shall be amended so that, after giving effect thereto, it reads as set
forth in Exhibit A attached hereto.

 

2.             Amendment of Security Agreement. Subject to the terms and
conditions set forth herein, the Security Agreement (exclusive of Schedules
thereto) shall be amended so that, after giving effect thereto, it reads as set
forth in Exhibit B attached hereto.

 

3.             Conditions Precedent. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent:

 

(a)          receipt by Agent of all of the agreements, documents, instruments
and other items prepared, executed and delivered by the Credit Parties and such
other customary closing documents, in each case as set forth on the closing
checklist attached hereto as Exhibit C, each in form and substance reasonably
satisfactory to Agent;

 

(b)          the truth and accuracy of the representations and warranties
contained in Section 4 hereof;

 

(c)          Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act; and

 

(d)          Term Lenders shall have advanced to Borrowers not less than
$20,000,000 pursuant to the Term Credit Agreement.

 

4.              Representations and Warranties. Each Borrower hereby represents
and warrants to Agent and each Lender as follows:

 

(a)          the execution, delivery and performance by such Borrower of this
Agreement have been duly authorized by all necessary action, and do not and will
not:

 

(i)          contravene the terms of any of such Borrower’s Organization
Documents;

 

(ii)         conflict with or result in any material breach or contravention of,
or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Borrower
or its Property is subject; or

 

 2 

 

 

(iii)        violate any material Requirement of Law in any material respect;

 

(b)          such Borrower has the power and authority to execute, deliver and
perform its obligations under this Agreement, the Credit Agreement, the Security
Agreement and the other Loan Documents, as amended hereby;

 

(c)          this Agreement constitutes the legal, valid and binding obligations
of such Borrower enforceable against such Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability;

 

(d)          after giving effect to this Agreement and the transactions
contemplated hereby, each of the representations and warranties contained in the
Credit Agreement, the Security Agreement and the other Loan Documents is true
and correct in all material respects on and as of the date hereof as if made on
the date hereof (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date); and

 

(e)          no Default or Event of Default exists or would result from the
transactions contemplated by this Agreement.

 

5.             No Modification. Except as expressly set forth herein, nothing
contained herein shall be deemed to constitute a waiver of compliance with any
term or condition contained in the Credit Agreement, the Security Agreement or
any of the other Loan Documents or constitute a course of conduct or dealing
among the parties. Except as expressly stated herein, Agent and Lenders reserve
all rights, privileges and remedies under the Loan Documents. Except as amended
or consented to hereby, the Credit Agreement, the Security Agreement and other
Loan Documents remain unmodified and in full force and effect. All references in
the Loan Documents (other than in this Agreement) to the Credit Agreement, the
Security Agreement or any other amended Loan Documents shall be deemed to be
references to the Credit Agreement, the Security Agreement and such amended Loan
Document as modified hereby. This Agreement shall constitute a Loan Document.

 

6.             Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

7.             Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent.

 

 3 

 

 

8.             Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).

 

9.             Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

10.            Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

11.            Reaffirmation. Each Borrower as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such
Borrower grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Borrower granted liens on or security
interests in any of its property pursuant to any such Loan Document as security
for or otherwise guaranteed Borrower’s Obligations under or with respect to the
Loan Documents, ratifies and reaffirms such guarantee and grant of security
interests and liens pursuant to the Loan Documents as amended hereby and
confirms and agrees that such security interests and liens hereafter secure all
of the Obligations as amended hereby. Each Borrower hereby consents to this
Agreement and acknowledges that each of the Loan Documents remains in full force
and effect and is hereby ratified and reaffirmed. The execution of this
Agreement shall not operate as a waiver of any right, power or remedy of Agent
or Lenders, constitute a waiver of any provision of any of the Loan Documents or
serve to effect a novation of the Obligations.

 

12.            Release of Claims. In consideration of Lenders’ and Agent’s
agreements contained in this Agreement, each Borrower hereby irrevocably
releases and forever discharges Lenders and Agent and their respective
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
such Borrower ever had or now has against Agent, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of Agent, any Lender or any other Released Person relating to the Credit
Agreement, the Security Agreement or any other Loan Document on or prior to the
date hereof. Each Borrower expressly and completely waives and relinquishes any
and all rights or benefits that it has or may have pursuant to Section 1542 of
the Civil Code of the State of California and any other similar provision of law
or principle of equity in any other jurisdiction pertaining to the matters
released herein. Section 1542 provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

[signature pages follow]

 

 4 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.

 

“Borrowers”

 

      JAKKS PACIFIC, INC.   MAUI, INC.           By:     By:   Name:     Name:  
Title:     Title:             DISGUISE, INC.   MOOSE MOUNTAIN MARKETING, INC.  
                By:     By:   Name:     Name:   Title:     Title:            
JAKKS SALES LLC   KIDS ONLY, INC.           By:     By:   Name:     Name:  
Title:     Title:  

 S-1 

 

 

  “Agent”       WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor in interest
by assignment from General Electric Company         By:       Benjamin G. Culler
    Authorized Signatory         “Lender”       WELLS FARGO BANK, NATIONAL
ASSOCIATION, as successor in interest by assignment from CF Lending, LLC (as
successor in interest by assignment from General Electric Capital Corporation)  
      By:       Benjamin G. Culler     Authorized Signatory

 

 S-2 

 

 

EXHIBIT A

 

(Consolidated Form of Credit Agreement)

 



  

 

 





EXECUTION COPY

 

CREDIT AGREEMENT

 

Dated as of March 27, 2014

 

As amended as of April 4, 2014,
June 5, 2014,
December 31, 2014,
June 5, 2015,
December 12, 2015,
March 15, 2016,
March 31, 2017,
September 29, 2017,
January 19, 2018,
April 10, 2018,
and
June 14, 2018

 

by and among

 

JAKKS PACIFIC, INC.,

DISGUISE, INC.,

JAKKS SALES LLC

MAUI, INC.,

MOOSE MOUNTAIN MARKETING, INC. and

KIDS ONLY, INC.,

as Borrowers,

 

JAKKS PACIFIC, INC.,

as Borrower Representative,

 

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

for itself, as a Lender and Swingline Lender and as Agent for all Lenders,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

 

 

 

 

Table of Contents

 

    Page       ARTICLE I THE CREDITS 1       Section 1.01. [Reserved] 1 Section
1.02. Revolving Loans 1 Section 1.03. Letters of Credit 2 Section 1.04. Swing
Loans 5 Section 1.05. Evidence of Loans; Notes 6 Section 1.06. Interest 6
Section 1.07. Loan Accounts 7 Section 1.08. Register 7 Section 1.09. Procedure
for Revolving Loan Borrowing 7 Section 1.10. Conversion and Continuation
Elections 8 Section 1.11. Optional Prepayments; Revolving Commitment Reductions
8 Section 1.12. Scheduled Payments 8 Section 1.13. Mandatory Prepayments of
Loans 9 Section 1.14. Application of Prepayments 9 Section 1.15. Fees 9 Section
1.16. Payments by Borrowers 10 Section 1.17. Payments by Lenders to Agent;
Settlement 11 Section 1.18. Non-Funding Lenders; Procedures 12 Section 1.19.
Procedures 14 Section 1.20. Borrower Representative 14       ARTICLE II
BORROWING BASE 14       Section 2.01. Eligible Accounts 14 Section 2.02.
Eligible Inventory 16       ARTICLE III CONDITIONS PRECEDENT 18       Section
3.01. Conditions of Initial Loans 18 Section 3.02. Conditions to All Borrowings
18       ARTICLE IV REPRESENTATIONS AND WARRANTIES 18       Section 4.01.
Corporate Existence and Power 19 Section 4.02. Corporate Authorization; No
Contravention 19 Section 4.03. Governmental Authorization 19 Section 4.04.
Binding Effect 19 Section 4.05. Litigation 19 Section 4.06. No Default 20
Section 4.07. ERISA Compliance 20 Section 4.08. Margin Regulations 20 Section
4.09. Ownership of Property; Liens 20 Section 4.10. Taxes 20 Section 4.11.
Financial Statements; Projections 21 Section 4.12. Material Adverse Effect 21
Section 4.13. Indebtedness; Contingent Obligations 21 Section 4.14.
Environmental Matters 21 Section 4.15. Regulated Entities 22 Section 4.16.
Solvency 22

 

 i 

 

 

Table of Contents

(continued)

 

    Page       Section 4.17. Labor Relations 22 Section 4.18. Brokers’ Fees;
Transaction Fees 22 Section 4.19. Insurance 22 Section 4.20. Outstanding Stock
22 Section 4.21. Perfection Certificate 23 Section 4.22. Government Contracts 23
Section 4.23. Customer and Trade Relations 23 Section 4.24. Bonding 23 Section
4.25. [Reserved] 23 Section 4.26. [Reserved] 23 Section 4.27. Subordinated
Indebtedness 23 Section 4.28. Full Disclosure 23 Section 4.29. OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws 24 Section 4.30. Patriot Act 24
Section 4.31. HK Collateral Documents 24       ARTICLE V AFFIRMATIVE COVENANTS
25       Section 5.01. Financial Statements, Certificates and Other Reports 25
Section 5.02. Appraisals 25 Section 5.03. Notices 25 Section 5.04. Preservation
of Corporate Existence, Etc 27 Section 5.05. Maintenance of Property 27 Section
5.06. Insurance 27 Section 5.07. Compliance with Laws 28 Section 5.08.
Inspection of Property and Books and Records 28 Section 5.09. Use of Proceeds 28
Section 5.10. Cash Management Systems 29 Section 5.11. Further Assurances 29
Section 5.12. Environmental Matters 30 Section 5.13. OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws 30 Section 5.14. Post-Closing
Obligations 30 Section 5.15. Refinancing of 2018 Convertible Notes 30      
ARTICLE VI NEGATIVE COVENANTS 31       Section 6.01. Limitation on Liens 31
Section 6.02. Disposition of Property 32 Section 6.03. Consolidations and
Mergers 33 Section 6.04. Acquisitions; Loans and Investments 33 Section 6.05.
Limitation on Indebtedness 34 Section 6.06. Employee Loans and Transactions with
Affiliates 34 Section 6.07. Fees and Compensation 35 Section 6.08. Use of
Proceeds 35 Section 6.09. Contingent Obligations 36 Section 6.10. Restricted
Payments 36 Section 6.11. Change in Business 36

 

 ii 

 

 

Table of Contents

(continued)

 

    Page       Section 6.12. Change in Structure 37 Section 6.13. Changes in
Accounting, Name or Jurisdiction of Organization 37 Section 6.14. Amendments to
Subordinated Indebtedness 37 Section 6.15. No Negative Pledges 37 Section 6.16.
Issuances of Stock 38 Section 6.17. Sale-Leasebacks 38 Section 6.18. Hazardous
Materials 38 Section 6.19. Prepayments of Other Indebtedness 38       ARTICLE
VII FINANCIAL COVENANTS 38       Section 7.01. Minimum EBITDA 38 Section 7.02.
Fixed Charge Coverage Ratio 39       ARTICLE VIII EVENTS OF DEFAULT 39      
Section 8.01. Events of Default 39 Section 8.02. Remedies 40 Section 8.03.
Rights Not Exclusive 42 Section 8.04. Cash Collateral for Letters of Credit 42  
    ARTICLE IX THE AGENT 42       Section 9.01. Appointment and Duties 42
Section 9.02. Use of Discretion 43 Section 9.03. Delegation of Rights and Duties
44 Section 9.04. Reliance and Liability 45 Section 9.05. Agent Individually 45
Section 9.06. Lender Credit Decision 45 Section 9.07. Withholding 46 Section
9.08. Resignation of Agent 46 Section 9.09. Release of Collateral or Guarantors
47 Section 9.10. Additional Secured Parties 47       ARTICLE X MISCELLANEOUS 47
      Section 10.01. Amendments and Waivers 47 Section 10.02. Notices 49 Section
10.03. Electronic Transmissions 50 Section 10.04. No Waiver; Cumulative Remedies
51 Section 10.05. Costs and Expenses; Indemnification 51 Section 10.06.
Marshaling; Payments Set Aside 53 Section 10.07. Binding Effect; Assignments and
Participations 53 Section 10.08. Non-Public Information; Confidentiality 55
Section 10.09. Set-off; Sharing of Payments 57 Section 10.10. Counterparts;
Facsimile Signature 57 Section 10.11. Severability 57 Section 10.12. Captions 57
Section 10.13. Interpretation 57 Section 10.14. No Third Parties Benefited 57
Section 10.15. Governing Law and Jurisdiction 58 Section 10.16. Waiver of Jury
Trial 58

 

 iii 

 

 

Table of Contents

(continued)

 

    Page       Section 10.17. Entire Agreement; Release; Survival 59 Section
10.18. Patriot Act 59 Section 10.19. Replacement of Lender 59 Section 10.20.
Joint and Several 60 Section 10.21. Creditor-Debtor Relationship 60 Section
10.22. Keep Well 60 Section 10.23. Waiver of Immunities 60       ARTICLE XI
TAXES, YIELD PROTECTION AND ILLEGALITY 60       Section 11.01. Taxes 60 Section
11.02. Illegality 63 Section 11.03. Increased Costs and Reduction of Return 63
Section 11.04. Funding Losses 64 Section 11.05. Inability to Determine Rates 64
Section 11.06. Reserves on LIBOR Rate Loans 65 Section 11.07. Certificates of
Lenders 65       ARTICLE XII DEFINITIONS 65       Section 12.01. Defined Terms
in Other Articles 65 Section 12.02. Definitions 65 Section 12.03. Other
Interpretive Provisions 91 Section 12.04. Accounting Terms and Principles 92
Section 12.05. Payments 92

 

 iv 

 

 

SCHEDULES

 

Schedule 1 Commitments Schedule 3.01 Conditions Precedent Schedule 4.05
Litigation Schedule 4.07 ERISA Compliance Schedule 4.10 Tax Audits Schedule 4.12
Material Adverse Effect Schedule 4.14 Environmental Schedule 4.17 Labor
Relations Schedule 4.19 Insurance Schedule 4.21 Perfection Certificate Schedule
4.22 Government Contracts Schedule 4.23 Customer and Trade Relations Schedule
4.24 Bonding Schedule 5.01 Financial Statements, Certificates and Other Reports
Schedule 5.10 Hong Kong Deposit Accounts Schedule 5.16 Post-Closing Obligations
Schedule 6.01 Liens Schedule 6.04 Investments Schedule 6.05 Indebtedness
Schedule 6.06 Transactions with Affiliates Schedule 6.09 Contingent Obligations
Schedule 10.02 Notice Addresses

 

EXHIBITS

 

Exhibit 1.03(d) Form of L/C Request Exhibit 1.04(a) Form of Swingline Request
Exhibit 1.09 Form of Notice of Borrowing Exhibit 1.10 Form of Notice of
Conversion/Continuation Exhibit 5.01 Form of Compliance Certificate Exhibit
10.07 Form of Assignment Exhibit 12.02(a) Form of Borrowing Base Certificate
Exhibit 12.02(b) Form of Form of Revolving Note

 

 v 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 27, 2014,
by and among JAKKS Pacific, Inc., a Delaware corporation, for itself and as
successor by merger to Creative Designs International, Ltd., a Delaware
corporation (“JAKKS”), Disguise, Inc., a Delaware corporation (“Disguise”),
JAKKS SALES LLC, a Delaware limited liability company formerly known as JAKKS
Sales Corporation (“JAKKS Sales”), Maui, Inc., an Ohio corporation (“Maui”),
Moose Mountain Marketing, Inc., a New Jersey corporation (“Moose”), Kids Only,
Inc., a Massachusetts corporation (“Kids” and together with JAKKS, Disguise,
JAKKS Sales, Maui and Moose are sometimes referred to herein collectively as
“Borrowers” and individually as a “Borrower”), JAKKS, as Borrower Representative
(“Borrower Representative”), the other Persons party hereto that are designated
as a “Credit Party,” the financial institutions from time to time party hereto
(collectively, “Lenders” and individually each a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as successor in interest by assignment from General
Electric Company, as Agent for Secured Parties (in such capacity, “Agent”), and
in its individual capacity as a Lender (including as Swingline Lender).

 

RECITALS

 

Borrowers have requested, and Lenders have agreed to make available to
Borrowers, a revolving credit facility (including letter of credit and swingline
subfacilities) (collectively, the “Revolving Facility”) upon and subject to the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I
THE CREDITS

 

Section 1.01. [Reserved].

 

Section 1.02. Revolving Loans. Subject to the terms and conditions of this
Agreement, each Lender severally and not jointly agrees to make Loans, in
Dollars, to Borrowers (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding such Lender’s Revolving Commitment; provided,
that after giving effect to any Borrowing of Revolving Loans, the aggregate
outstanding principal amount of all Revolving Loans shall not exceed the Maximum
Revolving Loan Balance, subject to Section 1.02(b). Revolving Loans repaid may
be reborrowed from time to time in accordance herewith.

 

(a)          Maximum Revolving Loan Balance. Except as provided in Section
1.02(b) and in the proviso below, if at any time the then outstanding principal
balance of the Revolving Loans exceeds the Maximum Revolving Loan Balance, then
Borrowers shall immediately repay the outstanding Revolving Loans in the amount
of such excess; provided, that if such excess results solely from changes to
Reserves, the criteria of Eligible Accounts or Eligible Inventory, or advance
rates in the Borrowing Base, in each case as implemented by Agent in accordance
with the terms of this Agreement, then Borrowers shall repay such excess within
five Business Days of such implementation.

 

 

 

 

(b)          Overadvances. If Borrower Representative requests that Lenders
make, or permit to remain outstanding, Revolving Loans which would cause the
Aggregate Revolving Exposure to exceed the Borrowing Base (any such excess
Revolving Loan is herein referred to as an “Overadvance”), including any such
Overadvance existing after the five Business Day period referred to in the
proviso in Section 1.02(a), Agent may, in its sole discretion, elect to make, or
permit to remain outstanding such Overadvance; provided, that after giving
effect to each such Overadvance, (i) the aggregate outstanding principal amount
of the Revolving Loans shall not exceed the excess of (A) the Aggregate
Revolving Commitment over (B) the sum of the aggregate outstanding principal
amount of the Swing Loans and the aggregate amount of Letter of Credit
Obligations and (ii) the aggregate outstanding Overadvances shall not exceed of
10% of the Aggregate Revolving Commitment at any time. If an Overadvance is
made, then all Lenders shall be bound to make such Overadvance based upon their
Commitment Percentage of the Aggregate Revolving Commitment, regardless of
whether the conditions to lending set forth in Section 3.02 have been met.
Required Lenders may prospectively revoke Agent’s ability to make or permit
Overadvances by written notice to Agent. All Overadvances shall constitute Base
Rate Loans and shall bear interest at the Default Rate. No Overadvance shall
remain outstanding for more than 90 consecutive days during any 180
consecutive-day period.

 

Section 1.03. Letters of Credit. On the terms and subject to the conditions
contained herein, Borrower Representative may request that one or more L/C
Issuers Issue, in accordance with such L/C Issuers’ usual and customary business
practices and for the account of Borrowers, Letters of Credit (denominated in
Dollars) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) the Revolving Termination Date and
(y) seven days prior to the Stated Maturity Date. An L/C Issuer may only Issue
Letters of Credit to the extent permitted by Requirements of Law.

 

(a)          Issuances. No L/C Issuer shall Issue any Letter of Credit following
the occurrence of any of the following or, if after giving effect to such
Issuance:

 

(i)          the Aggregate Revolving Exposure would exceed the Maximum
Availability or the Letter of Credit Obligations for all Letters of Credit would
exceed $35,000,000 (the “L/C Sublimit”);

 

(ii)         the expiration date of such Letter of Credit (A) is not a Business
Day, (B) is more than one year after the date of Issuance thereof or (C) is
later than seven days prior to the Stated Maturity Date; provided, that any
Letter of Credit may provide for its renewal for additional periods not
exceeding one year as long as (1) each Borrower and such L/C Issuer have the
option to prevent such renewal before each scheduled expiration date and (2)
neither such L/C Issuer nor any Borrower shall permit any expiration date beyond
the date set forth in clause (C) above;

 

(iii)        such L/C Issuer has not (A) received any fee due with respect such
Issuance, (B) approved the form of Letter of Credit requested to be Issued or
(C) received, each in form and substance reasonably acceptable to it and duly
executed by each Borrower or Borrower Representative, the documents that such
L/C Issuer generally uses in the Ordinary Course of Business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”); or

 

(iv)        if any Lender is a Non-Funding Lender or an Impacted Lender, (A)
such Non-Funding Lender or Impacted Lender has not been replaced, (B) the Letter
of Credit Obligations of such Non-Funding Lender or Impacted Lender have not
been cash collateralized, or (C) the Revolving Commitments of the Other Lenders
have not been reallocated pursuant to Section 1.18(b), in each case in
accordance with this Agreement.

 

 2 

 

 

(b)          Wells Fargo as L/C Issuer. Wells Fargo as an L/C Issuer may elect
only to Issue Letters of Credit in its own name and may only Issue Letters of
Credit to the extent permitted by Requirements of Law, and such Letters of
Credit may not be accepted by certain beneficiaries such as insurance companies.

 

(c)          Satisfaction of Conditions Precedent. An L/C Issuer may, but shall
not be required to, determine that, or take notice whether, the conditions
precedent set forth in this Section 1.03, Section 3.01, if applicable, or 3.02
have been satisfied or waived in connection with the Issuance of any Letter of
Credit; provided, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Lenders that any condition precedent contained
in this Section 1.03, Section 3.01, if applicable, or 3.02 is not satisfied and
ending on the date all such conditions are satisfied or duly waived.

 

(d)          Notice of Issuance. Borrower Representative shall give the relevant
L/C Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.03(d) duly completed or in any other
written form acceptable to such L/C Issuer (each, an “L/C Request”).

 

(e)          Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to
provide Agent, each in form and substance satisfactory to Agent: (i) (A) on or
prior to any Issuance of any Letter of Credit by such L/C Issuer, (B)
immediately after any drawing under any such Letter of Credit or (C) immediately
after any payment (or failure to pay when due) by any Borrower of any related
L/C Reimbursement Obligation, notice thereof, including a reasonably detailed
description of such Issuance, drawing or payment, and Agent shall provide copies
of such notices to each Lender reasonably promptly after receipt thereof; (ii)
upon the request of Agent (or any Lender through Agent), copies of any Letter of
Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement and
such other documents and information as may reasonably be requested by Agent;
and (iii) on the first Business Day of each calendar week, a schedule of the
Letters of Credit Issued by such L/C Issuer, setting forth any Letter of Credit
Obligations outstanding on the last Business Day of the previous calendar week.

 

(f)          Acquisition of Participations. Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement, each Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations.

 

(g)          Reimbursement Obligations of Borrowers. Borrowers agree to pay to
each L/C Issuer, or to Agent for the benefit of such L/C Issuer, any L/C
Reimbursement Obligation owing no later than the first Business Day after
Borrower Representative receives notice demanding payment thereof from such L/C
Issuer or Agent (the “L/C Reimbursement Date”). Such L/C Reimbursement
Obligation shall be payable by Borrowers with interest thereon computed (i) from
the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) thereafter until payment in
full, at the Default Rate.

 

 3 

 

 

(h)          Reimbursement Obligations of the Revolving Credit Lenders. If any
L/C Reimbursement Obligation is not repaid by Borrowers when due (or any payment
thereof is rescinded or set aside for any reason), the applicable L/C Issuer
shall promptly notify Agent of such failure or rescission (and, upon receipt of
such notice, Agent shall notify each Lender). Upon receipt of such notice, each
Lender shall pay to Agent for the account of such L/C Issuer such Lender’s
Commitment Percentage of such L/C Reimbursement Obligation (as such amount may
be increased pursuant to Section 1.18(b). By making any such payment (other than
during the continuation of an Event of Default under Section 8.01(f) or (g)),
such Lender shall be deemed to have made a Revolving Loan to Borrowers, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, Borrowers
shall be deemed to have used in full to repay such L/C Reimbursement Obligation.
Any such payment that is not deemed a Revolving Loan shall be deemed a funding
by such Lender of its participation in the applicable Letter of Credit and the
Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any such payment from any Lender, such
L/C Issuer shall promptly pay to Agent, for the benefit of such Lender, such
Lender’s pro rata portion of all payments of L/C Reimbursement Obligations
thereafter received by such L/C Issuer (or to the extent received by Agent,
Agent shall promptly pay to such Lender all such payments received by Agent for
the benefit of such L/C Issuer).

 

(i)          Obligations Absolute. The obligations of Borrowers and Lenders
pursuant to this Section 1.03 are absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement
irrespective of (i) (A) the invalidity, sufficiency or unenforceability of any
term or provision in any Letter of Credit, any document transferring or
purporting to transfer a Letter of Credit, any Loan Document, or any
modification of any of the foregoing, (B) any document presented under a Letter
of Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Credit Party) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) the failure of any
condition precedent set forth in Section 3.02 to be satisfied, (iv) any adverse
change in the condition (financial or otherwise) of any Credit Party and (v) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 1.03(i), constitute a legal or equitable discharge of any obligation of
any Borrower or any Lender hereunder. No provision hereof shall be deemed to
waive or limit Borrowers’ right to seek repayment of any payment of any L/C
Reimbursement Obligations from L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.

 

(j)          Cash Collateral. If at any time the Aggregate Revolving Exposure
(after giving effect to any prepayments of Revolving Loans pursuant to Section
1.02(a)) exceeds the Maximum Availability, then Borrowers shall immediately cash
collateralize outstanding Letters of Credit as provided herein in an amount
sufficient to eliminate such excess.

 

(k)          Resignation. Any L/C Issuer may refuse to Issue a Letter of Credit
or resign as an L/C Issuer, in each case, in its sole discretion; provided, that
such L/C Issuer shall remain an L/C Issuer solely with respect to Letters of
Credit Issued by such L/C Issuer prior to the date of such resignation, retain
its rights and obligations hereunder with respect thereto, and otherwise be
discharged from all other duties and obligations under the Loan Documents.

 

 4 

 

 

Section 1.04. Swing Loans. Subject to the terms and conditions of this
Agreement, Swingline Lender may, in its sole discretion, make Loans, in Dollars
(each a “Swing Loan”), available to Borrowers under the Revolving Commitments
from time to time on any Business Day during the Availability Period in an
aggregate principal amount at any time outstanding not to exceed its Swingline
Commitment; provided, that Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the Aggregate Revolving
Exposure would exceed the Maximum Availability and (y) during the period
commencing on the first Business Day after it receives notice from Agent or the
Required Lenders that one or more of the conditions precedent contained in
Section 3.02 are not satisfied and ending when such conditions are satisfied or
duly waived. Swingline Lender shall not be required to determine whether the
conditions precedent set forth in Section 3.02 have been satisfied or waived.
Each Swing Loan shall be a Base Rate Loan and must be repaid as provided herein,
but in any event must be repaid in full on the Revolving Termination Date. Swing
Loans repaid may be reborrowed.

 

(a)          Borrowing Procedures. To request a Swing Loan, Borrower
Representative shall give Agent notice no later than 2:00 p.m. on the day of the
proposed Borrowing, which shall be made in a writing or in an Electronic
Transmission substantially in the form of Exhibit 1.04(a) or in a writing in any
other form reasonably acceptable to Agent duly completed (a “Swingline
Request”). Agent shall promptly notify Swingline Lender of the details of the
requested Swing Loan. Upon receipt of such notice and subject to the terms of
this Agreement, Swingline Lender may make a Swing Loan available to Borrowers by
making the proceeds thereof available to Agent and, in turn, Agent shall make
such proceeds available to Borrowers on the date set forth in the relevant
Swingline Request. In addition, if any Notice of Borrowing of Revolving Loans
requests a Borrowing of Base Rate Loans, the Swingline Lender may,
notwithstanding anything else to the contrary herein, make a Swing Loan to
Borrowers in an aggregate amount not to exceed such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.

 

(b)          Refinancing Swing Loans. Swingline Lender may at any time (and
shall, no less frequently than once each week) forward a demand to Agent (which
Agent shall, upon receipt, forward to each Lender) that each Lender pay to
Agent, for the account of Swingline Lender, such Lender’s Commitment Percentage
of the outstanding Swing Loans (as such amount may be increased pursuant to
Section 1.18(b)). Each Lender shall pay such amount to Agent for the account of
Swingline Lender on the Business Day following receipt of the notice or demand
therefor. Payments received by Agent after 1:00 p.m. may, in Agent’s discretion,
be deemed to be received on the next Business Day. Upon receipt by Agent of such
payment (other than during the continuation of any Event of Default under
Section 8.01(f) or (g), such Lender shall be deemed to have made a Revolving
Loan to Borrowers, which, upon receipt of such payment by Swingline Lender from
Agent, Borrowers shall be deemed to have used such payment in full to refinance
such Swing Loan. Upon the occurrence of any Event of Default under Section
8.01(f) or (g), each Lender shall be deemed to have acquired, without recourse
or warranty, an undivided interest and participation in each Swing Loan in an
amount equal to such Lender’s Commitment Percentage of such Swing Loan. If any
payment made by any Lender as a result of any such demand is not deemed a
Revolving Loan, such payment shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by Swingline Lender of any payment from any Lender pursuant to this
Section with respect to any portion of any Swing Loan, Swingline Lender shall
promptly pay over to such Lender all payments of principal (to the extent
received after such payment by such Lender) and interest (to the extent accrued
with respect to periods after such payment) on account of such Swing Loan
received by Swingline Lender with respect to such portion.

 

 5 

 

 

(c)          Obligation to Fund Absolute. Each Lender’s obligations pursuant to
this Section are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including (i) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against Swingline Lender, Agent, any other
Lender or L/C Issuer or any other Person, (ii) the failure of any condition
precedent set forth in Section 3.02 to be satisfied or the failure of Borrower
Representative to deliver a Notice of Borrowing (each of which requirements
Lenders hereby irrevocably waive) and (iii) any adverse change in the condition
(financial or otherwise) of any Credit Party.

 

Section 1.05. Evidence of Loans; Notes. The Revolving Loans made by each Lender
are evidenced by this Agreement and, if requested by such Lender, a Revolving
Note payable to such Lender in a maximum principal amount of up to such Lender’s
Revolving Commitment. Swing Loans made by Swingline Lender are evidenced by this
Agreement and, if requested by such Lender, a promissory note in a maximum
principal amount of up to the Swingline Commitment.

 

Section 1.06. Interest.

 

(a)          Interest. Except as otherwise provided herein, each Loan shall bear
interest on the outstanding principal amount thereof (not to include the amount
of undrawn Letters of Credit) from the date when made at a rate per annum equal
to LIBOR or the Base Rate, as applicable, plus the Applicable Margin; provided,
that Swing Loans may not be LIBOR Rate Loans. Each determination of an interest
rate by Agent shall be conclusive and binding on each Borrower and Lenders in
the absence of manifest error. All computations of fees and interest payable
under this Agreement shall be made on the basis of a 360-day year and actual
days elapsed. Interest and fees shall accrue during each period during which
interest or such fees are computed from the first day thereof to the last day
thereof. Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Revolving Loans on the Revolving Termination Date.

 

(b)          Default Rate. At the election of Agent or the Required Lenders
while any Event of Default exists and is continuing (or automatically while any
Event of Default under Section 8.01(a), (f) or (g) exists), Borrowers shall pay
interest on the Obligations, from and after the date of occurrence of such Event
of Default and for as long as it continues, at the Default Rate. All such
interest shall be payable on demand of Agent or the Required Lenders.

 

(c)          Maximum Lawful Rate. Anything herein to the contrary
notwithstanding, the obligations of Borrowers hereunder are subject to the
limitation that payments of interest shall not be required, for any period for
which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event Borrowers shall pay such Lender
interest at the highest rate permitted by applicable law (“Maximum Lawful
Rate”); provided, that if at any time thereafter the rate of interest payable
hereunder is less than the Maximum Lawful Rate, Borrowers shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.

 

 6 

 

 

Section 1.07. Loan Accounts. Agent, on behalf of Lenders, shall record on its
books and records the initial principal amount of each Loan, the interest rate
applicable, all payments of principal and interest thereon and the principal
balance thereof from time to time outstanding. Agent shall deliver to Borrower
Representative on a monthly basis a loan statement setting forth such record for
the immediately preceding calendar month. Such record shall, absent manifest
error, be conclusive evidence of the amount of the Loans made by Lenders to
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of Borrowers hereunder (and
under any Note) to pay any amount owing with respect to the Loans or provide the
basis for any claim against Agent.

 

Section 1.08. Register. Agent, acting as a non-fiduciary agent of Borrowers
solely for tax purposes and solely with respect to the actions described in this
Section, shall establish and maintain (a) a record of ownership (the
“Register”), by book entry, of the interests (including any rights to receive
payment hereunder) of Agent, each Lender and each L/C Issuer in the Obligations,
each of their obligations under this Agreement to participate in each Loan,
Letter of Credit and Letter of Credit Obligations, and L/C Reimbursement
Obligations, and any assignment of any such interest, obligation or right and
(b) accounts in the Register in accordance with its usual practice.
Notwithstanding anything to the contrary contained in this Agreement, the Loans
(including any Notes and, in the case of Revolving Loans, the corresponding
obligations to participate in Letter of Credit Obligations and Swing Loans) and
the L/C Reimbursement Obligations are registered obligations and shall be
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and transferable only upon notation of such transfer
in the Register. Credit Parties, Agent, Lenders and L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by Borrowers, Borrower Representative, Agent, such Lender (as to only its
Loans) or such L/C Issuer (as to information with respect to such L/C Issuer).

 

Section 1.09. Procedure for Revolving Loan Borrowing. Each Borrowing of a
Revolving Loan shall be made upon Borrower Representative’s irrevocable written
notice delivered to Agent substantially in the form of a Notice of Borrowing or
in a writing in any other form reasonably acceptable to Agent, which notice must
be received by Agent prior to 2:00 p.m. (i) on the date which is three Business
Days prior to the requested Borrowing date in the case of each LIBOR Rate Loan,
(ii) on the date which is one Business Day prior to the requested Borrowing date
in the case of each Base Rate Loan in an amount equal to or less than
$75,000,000 but equal to or greater than $20,000,000, and (iii) on the requested
Borrowing date in the case of each Base Rate Loan in an amount less than
$20,000,000. Such Notice of Borrowing shall specify: (a) the amount of the
Borrowing, which shall not be less than $100,000, in aggregate; (b) the
requested Borrowing date, which shall be a Business Day; (c) whether the
Borrowing is to be comprised of LIBOR Rate Loans or Base Rate Loans; and (d) if
the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable to such
Loans. Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing. Unless Agent is otherwise directed in writing by
Borrower Representative, the proceeds of each requested Borrowing after the
Closing Date will be made available to Borrowers by Agent by wire transfer of
such amount to Borrowers pursuant to the wire transfer instructions specified on
Schedule 10.02 or such other account as Borrower Representative may designate.
All Borrowing requests which are not made on-line via Agent’s electronic
platform or portal shall be subject to (and unless Agent elects otherwise in the
exercise of its sole discretion, such Borrowings shall not be made until the
completion of) Agent’s authentication process (with results satisfactory to
Agent) prior to the funding of any such requested Revolving Loan.

 

 7 

 

 

Section 1.10. Conversion and Continuation Elections. Elections. Borrowers shall
have the option to (a) request that any Revolving Loan be made as a LIBOR Rate
Loan, (b) convert at any time all or any part of outstanding Loans (other than
Swing Loans) from Base Rate Loans to LIBOR Rate Loans, (c) convert any LIBOR
Rate Loan to a Base Rate Loan, subject to Article XI if such conversion is made
prior to the expiration of the Interest Period applicable thereto, or (d)
continue all or any portion of any Loan as a LIBOR Rate Loan upon the expiration
of the applicable Interest Period. Any Loan or group of Loans having the same
proposed Interest Period to be made or continued as, or converted into, a LIBOR
Rate Loan must be in a minimum amount of $5,000,000. Any such election must be
made by Borrower Representative by 2:00 p.m. on the third Business Day prior to
(x) the date of any proposed Revolving Loan which is to bear interest at LIBOR,
(y) the end of each Interest Period with respect to any LIBOR Rate Loans to be
continued as such, or (z) the date on which Borrowers wish to convert any Base
Rate Loan to a LIBOR Rate Loan for an Interest Period designated by Borrower
Representative in such election. If no election is received with respect to a
LIBOR Rate Loan by 2:00 p.m. on the third Business Day prior to the end of the
Interest Period with respect thereto, such LIBOR Rate Loan shall be converted to
a Base Rate Loan at the end of its Interest Period. Borrower Representative must
make such election by notice to Agent in writing, including by Electronic
Transmission. In the case of any conversion or continuation, such election must
be made pursuant to a written notice (a “Notice of Conversion/Continuation”)
substantially in the form of Exhibit 1.10 or any other form reasonably
acceptable to Agent. No Loan shall be made, converted into or continued as a
LIBOR Rate Loan, if the conditions to Loans and Letters of Credit in
Section 3.02 are not met at the time of such proposed conversion or continuation
and Agent or Required Lenders have determined not to make or continue any Loan
as a LIBOR Rate Loan as a result thereof. Upon receipt of a Notice of
Conversion/Continuation, Agent will promptly notify each Lender thereof. In
addition, Agent will, with reasonable promptness, notify Borrower Representative
and Lenders of each determination of LIBOR; provided, that any failure to do so
shall not relieve any Borrower of any liability hereunder or provide the basis
for any claim against Agent. All conversions and continuations shall be made pro
rata according to the respective outstanding principal amounts of the Loans held
by each Lender with respect to which the notice was given. Notwithstanding any
other provision contained in this Agreement, after giving effect to any
Borrowing, or to any continuation or conversion of any Loans, there shall not be
more than seven different Interest Periods in effect.

 

Section 1.11. Optional Prepayments; Revolving Commitment Reductions.

 

(a)          [Reserved].

 

(b)          Revolving Commitment Reductions. Borrowers may at any time on at
least 10 days’ prior written notice by Borrower Representative to Agent
terminate the Aggregate Revolving Commitment; provided, that upon such
termination, all Obligations shall be immediately due and payable in full and
all Letter of Credit Obligations shall be cash collateralized or otherwise
satisfied in accordance herewith. Such termination of the Aggregate Revolving
Commitment shall be without premium or penalty except as provided in Section
1.15(d) and Section 11.04.

 

Section 1.12. Scheduled Payments. Borrowers shall repay to Lenders in full on
the Stated Maturity Date the aggregate principal amount of the Revolving Loans
and Swing Loans outstanding on such date.

 

 8 

 

 

Section 1.13. Mandatory Prepayments of Loans.

 

(a)          Asset Dispositions; Events of Loss. If the aggregate amount of the
Net Proceeds received by a Credit Party in connection with a Disposition or an
Event of Loss and all other Dispositions and Events of Loss occurring during any
Fiscal Year exceeds $500,000, then (i) Borrower Representative shall promptly
notify Agent of such proposed Disposition or Event of Loss (including the amount
of the estimated Net Proceeds in respect thereof) and (ii) promptly upon receipt
by a Credit Party of the Net Proceeds of such Disposition or Event of Loss,
Borrowers shall deliver or cause to be delivered to Agent for distribution to
Lenders as a prepayment of the Obligations, an amount equal to the lesser of
(A) such Net Proceeds or (B) the outstanding Obligations. If no Default or Event
of Default has occurred and is continuing, such prepayment shall not be required
to the extent a Credit Party reinvests the Net Proceeds of such Disposition or
Event of Loss in productive assets (other than Inventory) of a kind then used or
usable in the business of a Borrower, within 180 days after the date of such
Disposition or Event of Loss; provided, that Borrower Representative notifies
Agent of such Credit Party’s intent to reinvest, the proposed date of such
reinvestment at the time such proceeds are received and the date reinvestment
occurs. Pending such reinvestment, an amount equal to the lesser of (A) such Net
Proceeds or (B) the outstanding Obligations, shall be delivered to Agent, for
distribution first, to Swingline Lender as a prepayment of any Swing Loans and
thereafter to Lenders, as a prepayment of any Revolving Loans, but, in either
case, not as a permanent reduction of the Aggregate Revolving Commitment.
Notwithstanding the foregoing, amounts otherwise payable pursuant to this
Section 1.13(a) on account of Term Loan Priority Collateral (as defined in the
Term Intercreditor Agreement), if any, shall not be payable hereunder to the
extent that they are paid to the Term Lenders pursuant to the Term Credit
Agreement.

 

(b)          Issuance of Securities. Except with respect to a Share Increase
Transaction (if any), immediately upon the receipt by any Credit Party of the
Net Issuance Proceeds of the issuance of Stock or Stock Equivalents (including
any capital contribution) or debt securities (other than Net Issuance Proceeds
from the issuance of (i) debt securities in respect of Indebtedness permitted
hereunder, and (ii) Excluded Equity Issuances), Borrowers shall deliver, or
cause to be delivered, to Agent, for distribution to Lenders as a prepayment of
the Loans, an amount equal to the lesser of (A) such Net Issuance Proceeds or
(B) the outstanding Obligations.

 

Section 1.14. Application of Prepayments. Subject to Section 1.16(c), unless
otherwise provided in Section 1.13, any prepayments pursuant to Section 1.13
shall be applied first to prepay outstanding Swing Loans, second to prepay
outstanding Revolving Loans without a permanent reduction of the Aggregate
Revolving Commitment, and third to cash collateralize all Letters of Credit.
Subject to the foregoing sentence, amounts prepaid shall be applied first to any
Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with
the shortest Interest Periods remaining. Together with each prepayment under
this Section, Borrowers shall pay any amounts required pursuant to Section
11.04.

 

Section 1.15. Fees.

 

(a)          Fees. Borrowers shall pay to Agent, for Agent’s own account, fees
in the amounts and at the times set forth in the Fee Letter.

 

(b)          Unused Commitment Fee. On the first Business Day of each calendar
quarter and on and until the date upon which the Obligations are paid in full,
Borrowers shall pay to Agent in arrears an unused commitment fee (the “Unused
Commitment Fee”) for the account of each Lender in an amount equal to: (i) the
excess of (A) the average daily balance of the Revolving Commitment of such
Lender during the preceding calendar quarter over (B) the sum of (1) the average
daily balance of all Revolving Loans held by such Lender, (2) the average daily
amount of Letter of Credit Obligations held by such Lender, and (3) in the case
of the Swingline Lender, the average daily balance of all outstanding Swing
Loans held by such Swingline Lender, in each case, during the preceding calendar
quarter; provided, that in no event shall the amount computed pursuant to
clauses (1) and (2) above with respect to the Swingline Lender be less than
zero, multiplied by (ii) (A) if the average daily balance of the aggregate of
all outstanding Revolving Loans, Letter of Credit Obligations and Swing Loans is
equal to or greater than 50% of the average daily Maximum Availability during
the preceding calendar quarter, then 0.25% per annum or (B) if the average daily
balance of the aggregate of all outstanding Revolving Loans, Letter of Credit
Obligations and Swing Loans is less than 50% of the average daily Maximum
Availability during the preceding calendar quarter, then 0.50% per annum. The
total Unused Commitment Fees payable by Borrowers on each such date will be
equal to the sum of all of the Unused Commitment Fees due to the Lenders on such
date, subject to Section 1.18(f).

 

 9 

 

 

(c)          Letter of Credit Fee. Borrowers agree to pay to Agent for the
ratable benefit of Lenders (i) all reasonable costs and expenses incurred by
Agent or any Lender on account of Letter of Credit Obligations incurred
hereunder and (ii) for each calendar quarter during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of (x) the average daily undrawn face amount of all
Letters of Credit multiplied by (y) a per annum rate equal to the Applicable
Margin with respect to Revolving Loans which are LIBOR Rate Loans; provided,
that at Agent’s or Required Lenders’ option, while an Event of Default exists
(or automatically while an Event of Default under Section 8.01(a), (f) or (g)
exists), such rate shall be increased by 2.00% per annum. The Letter of Credit
Fee shall be paid to Agent for the benefit of Lenders in arrears, on July 1,
2014, on the first Business Day of each calendar quarter thereafter, and,
without duplication, on the date on which all L/C Reimbursement Obligations have
been discharged. In addition, but without duplication of the costs and expenses
payable by Borrowers pursuant to clause (i) above, Borrowers shall pay to Agent
or any L/C Issuer, as appropriate, on demand, such L/C Issuer’s customary fees,
charges and expenses, in respect of each Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is Issued.

 

Section 1.16. Payments by Borrowers.

 

(a)          Generally. All payments to be made by each Credit Party under the
Loan Documents shall be made without set off, recoupment, counterclaim or
deduction of any kind, shall, except as otherwise expressly provided herein, be
made to Agent (for the ratable account of the Persons entitled thereto) at the
address for payment specified by Agent and shall be made in Dollars, by wire
transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. on the date due.
Any payment which is received by Agent later than 1:00 p.m. may in Agent’s
discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. Each
Credit Party hereby irrevocably waives the right to direct the application
during the continuance of an Event of Default of any and all payments in respect
of any Obligation and any proceeds of Collateral. Each Borrower hereby
authorizes Agent and each Lender to make a Revolving Loan (which shall be a Base
Rate Loan and which may be a Swing Loan) to pay (i) interest, principal
(including Swing Loans), L/C Reimbursement Obligations, agent fees, Unused
Commitment Fees and Letter of Credit Fees, in each instance, on the date due, or
(ii) after five days’ prior notice to Borrower Representative, other fees, costs
or expenses payable by a Borrower or any of its Subsidiaries hereunder or under
the other Loan Documents, in each case, so long as a result of such Revolving
Loan the aggregate outstanding principal amount of all Revolving Loans does not
exceed the Aggregate Revolving Commitment then in effect (it being understood
that the failure of Agent or Lenders to make a Revolving Loan with respect to
any such payment shall not relieve any Borrower of its obligation to make such
payment in accordance with the terms hereof).

 

 10 

 

 

(b)          Non-Business Day. Subject to the provisions set forth in the
definition of “Interest Period” herein, if any payment hereunder is stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, as applicable.

 

(c)          Application Following an Event of Default. During the continuance
of an Event of Default, Agent may, and shall upon the direction of Required
Lenders, apply any payments received by Agent in accordance with clauses first
through sixth below. Notwithstanding any provision herein to the contrary, all
payments made by Credit Parties to Agent after any or all of the Obligations
have been accelerated (so long as such acceleration has not been rescinded),
including proceeds of Collateral, shall be applied as follows and in such
priority:

 

(i)          first, to payment of costs and expenses, including Attorney Costs,
of Agent payable or reimbursable by Credit Parties under the Loan Documents;

 

(ii)         second, without duplication, to payment of Attorney Costs of
Lenders payable or reimbursable by Borrowers under this Agreement;

 

(iii)        third, to payment of all accrued unpaid interest on the Obligations
and fees owed to Agent, Lenders and L/C Issuers;

 

(iv)        fourth, to payment of principal of the Obligations, including L/C
Reimbursement Obligations then due and payable, any Obligations under any
Secured Rate Contract and cash collateralization of unmatured L/C Reimbursement
Obligations to the extent not then due and payable);

 

(v)         fifth, to payment of any other amounts owing constituting
Obligations; and

 

(vi)        sixth, any remainder shall be for the account of and paid to whoever
may be lawfully entitled thereto.

 

Each of Lenders or other Persons entitled to payment shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant to
clauses third, fourth and fifth above; provided, that no payments by a Guarantor
and no proceeds of Collateral of a Guarantor shall be applied to Excluded Rate
Contract Obligations of such Guarantor.

 

Section 1.17. Payments by Lenders to Agent; Settlement.

 

(a)          Payments by Lenders to Agent. Agent may, on behalf of Lenders,
disburse funds to Borrowers for Loans requested. Each Lender shall reimburse
Agent on demand for all funds disbursed on its behalf by Agent. If Agent
requires each Lender to make funds available to Agent prior to disbursement of
funds to Borrowers, each Lender shall pay Agent such Lender’s Commitment
Percentage of such requested Loan, in same day funds, by wire transfer to
Agent’s account designated by Agent, no later than 1:00 p.m. on such scheduled
Borrowing date. Nothing in any Loan Document shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Agent, any Lender or Borrowers may have against any Lender as a result of any
default by such Lender hereunder. To the extent that Agent advances funds to
Borrowers on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such advance is made, Agent shall be entitled to retain for its
account (i) all interest accrued on such advance from the date such advance was
made until reimbursed by the applicable Lender and (ii) all amounts received by
Agent for the benefit of such Lender pursuant to this Agreement up to the amount
needed to reimburse Agent for any such unreimbursed advance and interest accrued
thereon.

 

 11 

 

 

(b)          Settlement. At least once each calendar week (each, a “Settlement
Date”), Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Commitment Percentage of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Loan. Agent shall pay to each
Lender such Lender’s Commitment Percentage (except as otherwise provided in
Section 1.03 and Section 1.18) of principal, interest and fees paid by Borrowers
since the previous Settlement Date for the benefit of such Lender on the Loans
held by it. Such payments shall be made by wire transfer to such Lender not
later than 2:00 p.m. on the next Business Day following each Settlement Date.

 

(c)          Availability of Lender’s Commitment Percentage. Agent may assume
that each Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Commitment Percentage
upon Agent’s demand, Agent shall promptly notify Borrower Representative and
Borrowers shall repay such amount to Agent within five Business Days of such
notice.

 

(d)          Return of Payments. If Agent pays an amount to a Lender under this
Agreement and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind. If Agent determines at any time that any
amount received by Agent under any Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of any Loan Document, Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

 

Section 1.18. Non-Funding Lenders; Procedures.

 

(a)          Responsibility. The failure of any Non-Funding Lender to make any
Revolving Loan or any payment required by it under any Loan Document, or to fund
any purchase of any participation required hereunder on the date specified
therefor shall not relieve any other Lender (each such other Lender, an “Other
Lender”) of its obligations to make such loan or payment or to fund the purchase
of any such participation on such date, and neither Agent nor, other than as
expressly set forth herein, any other Lender shall be responsible for the
failure of any Non-Funding Lender to make a loan or other payment or to fund the
purchase of a participation under any Loan Document.

 

 12 

 

 

(b)          Reallocation. If any Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request
delivered to Agent, be reallocated to and assumed by Lenders that are not
Non-Funding Lenders or Impacted Lenders pro rata in accordance with their
Commitment Percentages of the Aggregate Revolving Commitment (calculated as if
the Non-Funding Lender’s Commitment Percentage was reduced to zero); provided,
that no Lender shall be reallocated any such amounts or funding obligations that
would cause the sum of its outstanding Revolving Loans, outstanding Letter of
Credit Obligations, amounts of its participations in Swing Loans and its pro
rata share of unparticipated amounts in Swing Loans to exceed its Revolving
Commitment.

 

(c)          Voting Rights. Notwithstanding anything set forth herein to the
contrary, including Section 10.01, a Non-Funding Lender shall not have any
voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 10.01) for any voting or consent rights under or with respect to any
Loan Document; provided, that (A) the Commitment of a Non-Funding Lender may not
be increased, extended or rescinded, (B) the principal of a Non-Funding Lender’s
Loans may not be reduced or forgiven, and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced in such a manner
that by its terms affects such Non-Funding Lender more adversely than other
Lenders, in each case without the consent of such Non-Funding Lender. Moreover,
for the purposes of determining Required Lenders, the Obligations held by
Non-Funding Lenders shall be excluded from the total Obligations outstanding.

 

(d)          Borrower Payments to a Non-Funding Lender. Agent is authorized to
use all amounts received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement first, to pay in full the Aggregate Excess Funding
Amount to the appropriate Secured Parties and then to hold any amounts in excess
of such payments as cash collateral in a non-interest bearing account up to an
amount equal to such Non-Funding Lender’s unfunded Revolving Commitment. Agent
may use such amount to pay such Non-Funding Lender’s funding obligations
hereunder until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated. Any amounts owing by a Non-Funding Lender to Agent which are
not paid when due shall accrue interest at the interest rate applicable during
such period to Revolving Loans that are Base Rate Loans. In the event that Agent
is holding cash collateral of a Non-Funding Lender that cures pursuant to
Section 1.18(e) or ceases to be a Non-Funding Lender pursuant to the definition
of Non-Funding Lender, Agent shall return the unused portion of such cash
collateral to such Lender.

 

(e)          Cure. A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of “Non-Funding Lender” if such Lender (A) fully
pays to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

 

(f)          Fees. A Lender that is a Non-Funding Lender pursuant to clause (a)
of the definition of “Non-Funding Lender” shall not earn and shall not be
entitled to receive, and Borrowers shall not be required to pay, such Lender’s
portion of the Unused Commitment Fees during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof. During the period of time
that any Letter of Credit Obligations are reallocated, the Letter of Credit Fee
payable with respect to such reallocated portion is payable to (i) all Lenders
based on their pro rata share of such reallocation or (ii) to L/C Issuer for any
remaining portion not reallocated to any other Lenders. So long as a Lender is a
Non-Funding Lender, the Letter of Credit Fee payable with respect to any Letter
of Credit Obligation of any Non-Funding Lender that have not been reallocated
pursuant to Section 1.18(b) shall be payable to the L/C Issuer.

 

 13 

 

 

Section 1.19. Procedures. Agent is hereby authorized by each Credit Party and
each other Secured Party to establish commercially reasonable procedures (and to
amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto. Without limiting
the generality of the foregoing, Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.

 

Section 1.20. Borrower Representative. JAKKS hereby (a) is designated and
appointed by each Credit Party as its representative and agent on its behalf
(the “Borrower Representative”) and (b) accepts such appointment as Borrower
Representative, in each case, for the purposes of issuing, delivering or
receiving any notices, requests, certificates, instructions and consents under
the Loan Documents and taking all other actions on behalf of any Credit Party or
Credit Parties under the Loan Documents. Agent and each Lender may regard any
notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Credit Parties. Each
warranty, covenant, agreement and undertaking made on behalf of a Credit Party
by Borrower Representative shall be deemed for all purposes to have been made by
such Credit Party and shall be binding upon and enforceable against such Credit
Party to the same extent as if the same had been made directly by such Credit
Party.

 

ARTICLE II
BORROWING BASE

 

Section 2.01. Eligible Accounts. Agent shall have the right to establish, modify
or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion. In addition, Agent reserves the right, from time to time,
to adjust any of the applicable criteria and to establish new criteria and to
adjust advance rates with respect to Eligible Accounts, in its Permitted
Discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria or changes in advance rates which have the effect of
making more credit available. “Eligible Accounts” shall mean Accounts of a
Credit Party; provided, that Eligible Accounts shall not include any of the
following:

 

(a)          Ownership. Accounts that are not owned by and payable solely to a
Credit Party.

 

(b)          Past Due Accounts; Selling Terms. (i) With respect to Accounts that
have selling terms of 30 days or less, such Accounts that are not paid within
the earlier of (x) 60 days following their respective due dates or (y) 90 days
following their respective original invoice dates; (ii) with respect to Accounts
that have selling terms in excess of 30 days and equal to or less than 90 days,
such Accounts that are not paid within the earlier of (x) 30 day following their
respective due dates or (y) 120 days following their respective original invoice
dates; or (iii) all Accounts that have selling terms in excess of 90 days;

 

(c)          Cross Aged Accounts. Accounts that are the obligations of an
Account Debtor if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under Section 2.01(b);

 

(d)          Foreign Accounts. Accounts that are the obligations of an Account
Debtor located in a foreign country other than Canada unless (i) payment thereof
is assured by a letter of credit assigned and delivered to Agent, satisfactory
to Agent as to form, amount and issuer, or (ii) such Account is covered by
credit insurance in form and substance, and issued by an institution,
satisfactory to Agent in Agent’s sole discretion and is in a scope acceptable to
Agent.

 

 14 

 

 

(e)          Government Accounts. Accounts that are the obligation of an Account
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof unless Agent, in its sole discretion, has agreed to the contrary in
writing, or the applicable Credit Party has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation;

 

(f)          Contra Accounts. Accounts (i) owing from any Account Debtor that is
also a supplier to or creditor of any Borrower or any Subsidiary, or (ii)
representing any manufacturer’s or supplier’s allowances, credits, discounts,
incentive plans or similar arrangements entitling any Credit Party to discounts
on future purchase therefrom;

 

(g)          Full Enforcement. Any Account to the extent (i) it is subject to
any defense, counterclaim, setoff or dispute which is asserted as to such
Account or (ii) a Credit Party is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process;

 

(h)          Inter-Company/Affiliate/Employee Accounts. Accounts that arise from
a sale to any Affiliate of any Credit Party or to any director, officer, other
employee, or to any entity that has any common officer or director with any
Credit Party;

 

(i)          Concentration Risk. Accounts to the extent that such Account,
together with all other Accounts owing by such Account Debtor and its Affiliates
as of any date of determination exceed (i) with respect to each of Walmart,
Target and Toys R Us, thirty-five percent (35%) of all Eligible Accounts, and
(ii) with respect to all other Account Debtors, twenty-five percent (25%) of all
Eligible Accounts;

 

(j)          Credit Risk. Accounts that (i) are otherwise determined to be
unacceptable by Agent in its Permitted Discretion, upon the delivery of prior or
contemporaneous notice (oral or written) of such determination to Borrower
Representative or (ii) may not be paid due to the financial condition of any
Account Debtor;

 

(k)          Defaulted Accounts; Bankruptcy. Accounts where: (i) the related
Account Debtor suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or (ii) a
petition is filed by or against the related Account Debtor under any bankruptcy
law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of debtors;

 

(l)          Billing. Accounts that (i) are not fully earned by performance (or
otherwise represent a progress billing) or (ii) are not evidenced by an invoice
which has been delivered to the Account Debtor;

 

(m)          Bill and Hold. Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;

 

(n)          C.O.D. Accounts that arise with respect to goods that are delivered
on a cash-on-delivery basis;

 

(o)          Credit Limit. Accounts to the extent such Account exceeds any
credit limit established by Agent, in its Permitted Discretion, following prior
notice of such limit by Agent to Borrower Representative;

 

 15 

 

 

(p)          Non-Acceptable Alternative Currency. Accounts that are payable in
any currency other than United States Dollars;

 

(q)          Other Liens Against Receivables. Accounts that are subject to any
right, claim, Lien or other interest of any other Person, other than Liens in
favor of Agent, securing the Obligations;

 

(r)          Conditional Sale. (i) Accounts (other than those owing by QVC) that
arise with respect to goods that are placed on consignment, guaranteed sale or
other terms by reason of which the payment by the Account Debtor is conditional
and, (ii) with respect to Accounts owing by QVC, to the extent the payment of
such Accounts is conditional;

 

(s)          Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

 

(t)          Not Bona Fide. Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor, as
determined by Agent in its Permitted Discretion;

 

(u)          Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do
not arise from the sale of goods or the performance of services by a Credit
Party in the Ordinary Course of Business, including sales of Equipment and bulk
sales;

 

(v)         Surety Bonds. Accounts arising from or in connection with contracts
or projects that are subject to a performance or surety bond; or

 

(w)          Not First Priority Perfected Lien. Accounts as to which Agent’s
Lien thereon, on behalf of itself and the other Secured Parties, is not a first
priority perfected Lien.

 

Section 2.02. Eligible Inventory. Agent shall have the right to establish,
modify, or eliminate Reserves against Eligible Inventory from time to time in
its Permitted Discretion. In addition, Agent reserves the right, from time to
time, to adjust any of the applicable criteria, to establish new criteria and to
adjust advance rates with respect to Eligible Inventory in its Permitted
Discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria or changes in advance rates which have the effect of
making more credit available. “Eligible Inventory” shall mean Inventory of a
Credit Party; provided, that Eligible Inventory shall not include any of the
following:

 

(a)          Condition. Inventory that is excess, obsolete, damaged, unsaleable,
shopworn or seconds;

 

(b)          Locations < $100M. Inventory is located at any site if the
aggregate book value of Inventory at any such location is less than $100,000;

 

(c)          Consignment. Inventory that is placed on consignment;

 

(d)          Off-Site. Inventory that (i) is not located on premises owned,
leased or rented by a Credit Party and set forth in the Perfection Certificate
or (ii) is stored at a leased location, unless (A) a reasonably satisfactory
landlord waiver is delivered to Agent, or (B) Reserves satisfactory to Agent
have been established with respect thereto, (iii) is stored with a bailee or
warehouseman unless (A) a reasonably satisfactory, acknowledged bailee letter is
received by Agent with respect thereto and (B) Reserves satisfactory to Agent
have been established with respect thereto, or (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver is delivered to Agent;

 

 16 

 

 

(e)          In-Transit. Inventory that is in transit, except for Inventory in
transit between domestic locations of Credit Parties as to which Agent’s Liens
have been perfected at origin and destination;

 

(f)          Customized. (i) Inventory (including the Disney Inventory (as
defined in the Security Agreement)) that is subject to any license under which
one or more Borrowers is the licensee, or (ii) Inventory not described in the
immediately preceding clause (i) that is subject to any trademark, trade name,
patent or copyright agreements with any third parties (A) which would require
any consent of such third party for the sale or disposition of that Inventory
(which consent has not been obtained) or the payment of any monies to such third
party upon such sale or other disposition (to the extent of such monies) and (B)
for which such agreement has not been collaterally assigned to Agent for the
benefit of Secured Parties;

 

(g)          Packing/Shipping Materials. Inventory that consists of packing or
shipping materials, or manufacturing supplies;

 

(h)          Tooling. Inventory that consists of tooling or replacement parts;

 

(i)          Display. Inventory that consists of display items;

 

(j)          Returns. Inventory that consists of damaged or defective goods that
have been returned by the buyer;

 

(k)          Freight. Inventory that consists of any costs associated with
“freight in” charges in excess of normal freight charges;

 

(l)          Hazardous Materials. Inventory that consists of Hazardous Materials
or goods that can be transported or sold only with licenses that are not readily
available;

 

(m)          Un-insured. Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;

 

(n)          Not Owned/Other Liens. Inventory that is not owned by a Credit
Party or is subject to Liens other than Permitted Liens described in Sections
6.01(b), (c), (d), (f) and (p) or rights of any other Person (including the
rights of a purchaser that has made progress payments and the rights of a surety
that has issued a bond to assure a Credit Party’s performance with respect to
that Inventory);

 

(o)          Not Perfected. Inventory that is not subject to a first priority
Lien in favor of Agent on behalf of itself and Secured Parties, except for Liens
described in Section 6.01(d) (subject to Reserves);

 

(p)          Negotiable Bill of Sale. Inventory that is covered by a negotiable
document of title, unless such document is delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and Secured Parties; or

 

 17 

 

 

(q)          Not Ordinary Course. Inventory (other than raw materials) that is
not of a type held for sale in the Ordinary Course of Business of a Credit
Party.

 

ARTICLE III
CONDITIONS PRECEDENT

 

Section 3.01. Conditions of Initial Loans. The obligation of each Lender to make
its initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the conditions
set forth on Schedule 3.01, in a manner satisfactory to Agent. For the purpose
of determining satisfaction with such conditions, each Lender that has signed
and delivered this Agreement shall be deemed to have accepted, and to be
satisfied with, each document or other matter required under this Section unless
Agent shall have received written notice from such Lender prior to the Closing
Date specifying its objection thereto.

 

Section 3.02. Conditions to All Borrowings. Except as otherwise expressly
provided herein, no Lender or L/C Issuer is obligated to fund any Loan or incur
any Letter of Credit Obligation, if, as of the date thereof:

 

(a)          Representation or Warranty. Any representation or warranty by any
Credit Party contained herein or in any other Loan Document is untrue or
incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were untrue or incorrect in any material
respect (without duplication of any materiality qualifier contained therein) as
of such earlier date), unless waived by the Required Lenders for purposes of
funding any Revolving Loan or incurrence of any Letter of Credit Obligation;

 

(b)          Default or Event of Default. Any Default or Event of Default has
occurred and is continuing or would reasonably be expected to result after
giving effect to any Loan (or the incurrence of any Letter of Credit Obligation)
unless waived by the Required Lenders for purposes of funding any Revolving Loan
or incurrence of any Letter of Credit Obligation; or

 

(c)          Maximum Availability. After giving effect to any Loan (or the
incurrence of any Letter of Credit Obligations), the Aggregate Revolving
Exposure would exceed the Maximum Availability (except as provided in Section
1.02(b)).

 

The request by Borrower Representative and acceptance by Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section have been satisfied
and (ii) a reaffirmation by each Credit Party of the granting and continuance of
Agent’s Liens, on behalf of itself and Secured Parties, pursuant to the
Collateral Documents.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Credit Parties, jointly and severally, represent and warrant to Agent and each
Secured Party that the following are true, correct and complete:

 

 18 

 

 

Section 4.01. Corporate Existence and Power. Each Credit Party, each of its
respective Subsidiaries (other than the Specified Foreign Subsidiaries) and, to
the knowledge of Credit Parties, each of the Specified Foreign Subsidiaries: (a)
is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable; (b) has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to own its assets, carry on its
business and execute, deliver, and perform its obligations under, the Loan
Documents to which it is a party; (c) is duly qualified as a foreign
corporation, limited liability company or limited partnership, as applicable,
and licensed and in good standing, under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification or license; and (d) is in compliance with all
Requirements of Law; except, in each case referred to in clause (c) or (d)
above, to the extent that the failure to do so would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

Section 4.02. Corporate Authorization; No Contravention. The execution, delivery
and performance by each Credit Party (and any Subsidiary thereof, if applicable)
of each Loan Document to which such Person is party, have been duly authorized
by all necessary action, and do not and will not: (a) contravene the terms of
any of that Person’s Organization Documents; (b) conflict with or result in any
material breach or contravention of, or result in the creation of any Lien
under, any document evidencing any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or (c) violate any
Requirement of Law in any material respect.

 

Section 4.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Loan Document except (a) recordings and filings in
connection with the Liens granted to Agent under the Collateral Documents and
(b) those obtained or made on or prior to the Closing Date.

 

Section 4.04. Binding Effect. This Agreement and each other Loan Document to
which any Credit Party or any Subsidiary is a party constitute the legal, valid
and binding obligations of each such Person which is a party thereto,
enforceable against such Person in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

Section 4.05. Litigation. Except as specifically disclosed in Schedule 4.05,
there are no actions, suits, proceedings, claims or disputes pending, or to the
knowledge of each Credit Party, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, against any Credit Party, any
Subsidiary or any of their respective Properties which: (a) purport to affect or
pertain to any Loan Document, or any transactions contemplated thereby; (b)
would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $500,000; or (c) seek an
injunction or other equitable relief which would reasonably be expected to have
a Material Adverse Effect. No injunction, writ, temporary restraining order or
any order of any nature is issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of any
Loan Document, or directing that the transactions provided therein not be
consummated as provided therein. As of the Closing Date, no Credit Party or any
Subsidiary is the subject of an audit or, to each Credit Party’s knowledge, any
review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Requirement of Law.

 

 19 

 

 

Section 4.06. No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Agent’s Liens on the Collateral. No Credit Party and no Subsidiary
is in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

 

Section 4.07. ERISA Compliance. Schedule 4.07 sets forth, as of the Closing
Date, a complete and accurate list of, and separately identifies, (a) all Title
IV Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies and is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law. Except for those
that would not reasonably be expected to result in Liabilities in excess of
$500,000 in the aggregate, there are no existing or pending (or to the knowledge
of any Credit Party, threatened in writing) claims (other than routine claims
for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Credit
Party or any of its Subsidiaries incurs or otherwise has or could have an
obligation or any Liability. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect or the
imposition of a Lien on any property of any Credit Party or any of its
Subsidiaries.

 

Section 4.08. Margin Regulations. No Credit Party or any of its Subsidiaries
owns any Margin Stock or is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Loans will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors. Neither any Credit
Party nor any of its Subsidiaries expects to acquire any Margin Stock.

 

Section 4.09. Ownership of Property; Liens. Each Credit Party, each of its
respective Subsidiaries (other than the Specified Foreign Subsidiaries) and, to
the knowledge of Credit Parties, each of the Specified Foreign Subsidiaries,
have good record and marketable title in fee simple to, or valid leasehold
interests in, all Real Estate, and good and valid title to all owned personal
property and valid leasehold interests in all leased personal property, in each
instance, necessary or used in the ordinary conduct of their respective
businesses, in each case subject to no Liens other than Permitted Liens.

 

Section 4.10. Taxes. All federal, state, local and foreign income and franchise
and other material Tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all Taxes reflected therein or otherwise due and
payable have been paid when due and owing except for those Contested in Good
Faith. Except as set forth on Schedule 4.10, as of the Closing Date, no Tax
Return is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or any assertion of any claim for Taxes is
given or made by any Governmental Authority. Proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the Tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.60011-4(b) or is a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.

 

 20 

 

 

Section 4.11. Financial Statements; Projections. (a) Each of (i) the audited
Financial Statements delivered pursuant hereto, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for each Fiscal Year and (ii) the unaudited Financial Statements delivered
pursuant hereto for the fiscal months covered thereby, in each case: (A) were
prepared in accordance with GAAP consistently applied throughout the respective
periods covered thereby, subject to, in the case of the unaudited Financial
Statements, normal year-end adjustments and the lack of footnote disclosures;
and (B) taken as a whole, are complete and correct in all material respects, and
accurately and fairly present in all material respects the consolidated
financial condition and of the Consolidated Group as of the dates thereof and
results of operations for the periods covered thereby. (b) The pro forma
unaudited consolidated balance sheet of the Consolidated Group delivered on the
Closing Date was prepared by Credit Parties giving pro forma effect to the
funding of the Loans, was based on the unaudited consolidated and consolidating
balance sheets of the Consolidated Group dated February 28, 2014, and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in a manner consistent with GAAP. (c) All financial performance
projections delivered to Agent represent Borrowers’ good faith estimate of
future financial performance and are based on fair and reasonable assumptions
and investigations by Borrowers. (d) No Credit Party has any Contingent
Obligations, liabilities for Taxes or other financial obligations which are
material in the aggregate, except as disclosed in the Financial Statements,
other than Contingent Obligations owing by JAKKS to Licensors under all License
Agreement Guaranties, and other Contingent Obligations disclosed in JAKKS’ Form
10-K or 10-Q, as applicable, filed with the Securities and Exchange Commission.

 

Section 4.12. Material Adverse Effect. Except as set forth in Schedule 4.12,
since December 31, 2013, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in Material Adverse Effect.

 

Section 4.13. Indebtedness; Contingent Obligations. Credit Parties and their
Subsidiaries have no Indebtedness other than Indebtedness permitted pursuant to
Section 6.05 and have no Contingent Obligations other than Contingent
Obligations permitted pursuant to Section 6.09.

 

Section 4.14. Environmental Matters. Except as set forth in Schedule 4.14, (a)
the operations of each Credit Party and each Subsidiary are and have been in
compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary is party to, and no
Credit Party and no Subsidiary and no Real Estate currently (or to the knowledge
of any Credit Party previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Person is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Credit Party,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any Property of any Credit Party or any Subsidiary
and, to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such Property, (d) no Credit Party and no Subsidiary has caused or suffered
to occur a Release of Hazardous Materials at, to or from any Real Estate, (e) to
the knowledge of Credit Parties, all Real Estate currently or previously owned,
leased, subleased, operated or otherwise occupied by or for any such Credit
Party and each Subsidiary is free of contamination by any Hazardous Materials
and (f) no Credit Party and no Subsidiary (i) is or has been engaged in, or has
permitted any current or former tenant to engage in, operations in violation of
any Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act or similar Environmental Laws, in each case of any of clause (a)
through (f) above, except with respect to the existence of any matter that could
not reasonably be expected to result in, either individually or in the
aggregate, Material Environmental Liabilities to Credit Parties and their
Subsidiaries. Each Credit Party has made available to Agent copies of all
existing environmental reports, reviews and audits and all documents pertaining
to actual or potential Environmental Liabilities, in each case to the extent
such reports, reviews, audits and documents are in their possession, custody,
control or otherwise available to the Credit Parties.

 

 21 

 

 

Section 4.15. Regulated Entities. None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary, is (a) an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under any federal or state statute, rule or regulation limiting its
ability to incur Indebtedness, pledge its assets or perform its Obligations
under the Loan Documents.

 

Section 4.16. Solvency. Both before and after giving effect to (a) any Loan made
and any Letter of Credit Issued and (b) the payment and accrual of all
transaction costs in connection with the foregoing, Credit Parties, taken as a
whole, and each Borrower, individually, are Solvent.

 

Section 4.17.Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary, except for
those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as set forth in Schedule 4.17, as of the Closing
Date, (a) there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Credit Party or any Subsidiary, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Credit Party or any Subsidiary and (c) no such
representative has sought certification or recognition with respect to any
employee of any Credit Party or any Subsidiary.

 

Section 4.18. Brokers’ Fees; Transaction Fees. Except for fees payable to Agent
and Lenders, none of Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

 

Section 4.19. Insurance. Schedule 4.19 lists all insurance policies of any
nature maintained by the Credit Parties, as of the Closing Date, including
issuers, coverages and deductibles. Each Credit Party and each of its
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of Borrowers, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses of the same size and
character as the business of Credit Parties and, to the extent relevant, owning
similar Properties in localities where such Person operates.

 

Section 4.20. Outstanding Stock. All issued and outstanding Stock and Stock
Equivalents of each Credit Party and each Subsidiary are duly authorized and
validly issued, fully paid, non-assessable, as applicable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of
Borrowers and Subsidiaries of Borrowers, those in favor of Agent, for the
benefit of Secured Parties. All such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.

 

 22 

 

 

Section 4.21. Perfection Certificate. The Perfection Certificate contains a
complete and accurate description of (a) each Credit Party’s legal name,
organizational type, jurisdiction of organization or formation and
organizational identification number, if any, (b) the chief executive office,
mailing address and principal place of business of each Credit Party, (c) the
addresses of all owned and leased Real Estate of each Credit Party, the name and
contact information of the landlord with respect to each leased location and the
expiration date of the related lease, (d) all the locations where any Credit
Party maintains tangible personal property (including goods, inventory and
equipment) having an aggregate value in excess of $100,000 per location and all
books and records of such Credit Party, (e) with respect to each Credit Party,
any change of the name, jurisdiction of organization, corporate structure in any
way (e.g. by merger, consolidation, change in corporate form, change in
jurisdiction of organization or otherwise) or chief executive office of such
Credit Party within the five 5 year period immediately preceding the date of the
Perfection Certificate, (f) with respect to each Credit Party, any acquisition
of all or substantially all of the equity interests of, or all or substantially
all of the assets of, another entity within the past five years, (g) all stock,
membership interests, partnership interests or other equity interest held by any
Credit Party, (h) all copyrights, patents and trademarks and other intellectual
property owned by any Credit Party, (i) certain information regarding each
Credit Party’s use of trademarks, (j) all license agreements pursuant to which a
Credit Party licenses from a third party a patent or other invention used in
such Credit Party’s products, (k) all instruments (as such term is defined in
New York UCC Article 9) owed to any Credit Party (other than such checks for
payment of accounts in the ordinary course of business) and (l) such other
information contained therein with respect to Credit Parties, as updated in
accordance with Schedule 5.01.

 

Section 4.22. Government Contracts. Except as set forth in Schedule 4.22, as of
the Closing Date, no Credit Party is a party to any contract or agreement with
any Governmental Authority and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state
or local law.

 

Section 4.23. Customer and Trade Relations. As of the Eleventh Amendment Closing
Date, except as set forth in Schedule 4.23, there exists no actual or, to the
knowledge of any Credit Party, threatened termination or cancellation of, or any
material adverse modification or change in (a) the business relationship of any
Credit Party or any of its respective Subsidiaries with any customer or group of
customers whose purchases during the preceding 12 calendar months caused them to
be ranked among the ten largest customers of such Credit Party or any of its
Subsidiaries or (b) the business relationship of any Credit Party or any of its
Subsidiaries with any supplier essential to its operations.

 

Section 4.24. Bonding. Except as set forth in Schedule 4.24, as of the Closing
Date and as of the date of each update thereto, no Credit Party is a party to or
bound by any surety bond agreement, indemnification agreement therefor or
bonding requirement with respect to products or services sold by it.

 

Section 4.25. [Reserved].

 

Section 4.26. [Reserved].

 

Section 4.27. Subordinated Indebtedness. As of the Closing Date, Borrowers have
delivered to Agent a complete and correct copy of any Subordinated Indebtedness
Documents. All Obligations constitute Indebtedness entitled to the benefits of
the subordination provisions contained therein or in a Subordination Agreement,
as applicable. Each of the representations and warranties given by each
applicable Credit Party in such Subordinated Indebtedness Documents is true and
correct in all material respects and such representations and warranties are
incorporated into this Agreement by this Section, mutatis mutandis.

 

Section 4.28. Full Disclosure. None of the representations or warranties made by
any Credit Party in the Loan Documents or any exhibit, report, written statement
or certificate furnished by or on behalf of any Credit Party or any of their
Subsidiaries pursuant thereto, as of the date such representations and
warranties are made or deemed made, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.

 

 23 

 

 

Section 4.29. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Credit Party or any of its Subsidiaries is in violation of any Sanctions. No
Credit Party or any of its Subsidiaries or, to the knowledge of each Credit
Party, any director, officer, employee, agent or Affiliate of such Credit Party
or such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
any assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
Each of the Credit Parties and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Credit Parties
and its Subsidiaries, and to the knowledge of each Credit Party, each director,
officer, employee, agent and Affiliate of such Credit Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender or other individual or entity participating in any
transaction).

 

Section 4.30. Patriot Act. Credit Parties and each of their Subsidiaries are in
compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

Section 4.31. HK Collateral Documents.

 

(a)          No Filing or Stamp Taxes. Except for registration fees associated
with the registration of the HK Collateral Documents at the Hong Kong Companies
Registry, there are no Requirements of Law for the HK Collateral Documents to be
filed, recorded or enrolled with any court or other authority or that any stamp,
registration or similar tax be paid on or in relation to the HK Collateral
Documents or the transactions contemplated by the HK Collateral Documents.

 

(b)          Ranking of Collateral. The Collateral under the HK Collateral
Documents has or will have first ranking priority and it is not subject to any
prior ranking or pari passu ranking Collateral, other than as may be granted in
favor of the Agent for Secured Parties from time to time.

 

(c)          Ownership. The entire issued share capital of JAKKS HK is legally
and beneficially owned and controlled by JAKKS. The entire issued share capital
of each HK Credit Party (other than JAKKS HK) is legally and beneficially owned
and controlled (directly or indirectly) by JAKKS HK. The shares in the capital
of each HK Credit Party are fully paid and are not subject to any option to
purchase or similar rights.

 

(d)          Legal and beneficial ownership. Each HK Credit Party is the sole
legal and beneficial owner of the respective assets over which it purports to
grant Collateral.

 

(e)          Shares. The constitutional documents of HK Credit Parties do not
restrict or inhibit any transfer of the shares of any HK Credit Party on
creation or enforcement of the HK Collateral Documents. There are no agreements
in force which provide for the issue or allotment of, or grant any person the
right to call for the issue or allotment of, any share or loan capital of any HK
Credit Party (including any option or right of pre-emption or conversion).

 

 24 

 

 

(f)          Representations and Warranties. The representations and warranties
contained in each HK Collateral Document are true and accurate at the time they
are expressed to be given in each case in accordance with the facts and
circumstances then existing.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until Final Satisfaction:

 

Section 5.01. Financial Statements, Certificates and Other Reports. Each Credit
Party shall maintain, and shall cause each Subsidiary to (a) maintain books and
records and a system of accounting established and administered in accordance
with sound business practices and in conformity with GAAP; provided, that
quarterly financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments, (b) maintain at a
location in the United States that is subject to a collateral access agreement,
true, correct, and current copies of the financial data for the financial
transactions of JAKKS Hong Kong, JAKKS Canada, and each other Foreign Subsidiary
in a manner consistent with past practice, and (c) upon the reasonable request
of Agent, shall cause copies of the books and records of JAKKS Hong Kong and
JAKKS Canada that substantiate the transactions recorded in such general ledger
to be located at a location in the United States that is subject to a collateral
access agreement. Borrowers shall deliver to Agent and each Lender by Electronic
Transmission and in detail reasonably satisfactory to Agent and the Required
Lenders each of the reports described on Schedule 5.01 as set forth thereon, in
each case certified by a Responsible Officer of Borrower Representative.

 

Section 5.02. Appraisals. Upon Agent’s request, from time to time, Agent may
obtain appraisals, in form and substance and from appraisers reasonably
satisfactory to Agent, stating (i) the then Net Orderly Liquidation Value, or
such other value as determined by Agent, of all or any portion of the Inventory
and (ii) the fair market value, or such other value as determined by Agent
(including replacement cost for purposes of Flood Insurance), of any Real Estate
owned by any Credit Party, including any appraisal required to comply with
FIRREA; provided, that Credit Parties shall only be obligated to reimburse Agent
for the expenses of such appraisals occurring twice per year or more frequently
so long as an Event of Default has occurred and is continuing.

 

Section 5.03. Notices. Borrowers shall notify promptly (and in no event later
than three Business Days after a Responsible Officer becomes aware thereof)
Agent and each Lender by Electronic Transmission of:

 

(a)          Default; Event of Default. The occurrence or existence of any
Default or Event of Default, or any event or circumstance that could reasonably
be expected to become a Default or Event of Default;

 

(b)          Breach. Any breach or nonperformance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary, or any violation
of, or non-compliance with, any Requirement of Law, which would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect;

 

(c)          Proceeding. (i) Any dispute, litigation, investigation, proceeding
or suspension which may exist at any time between any Credit Party or any
Subsidiary and any Governmental Authority which would reasonably be expected to
result, either individually or in the aggregate, in Liabilities in excess of
$500,000 and (ii) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary (A) in
which the amount of damages claimed is $500,000 or more, (B) in which injunctive
or similar relief is sought and if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (C) in which the relief sought is
an injunction or other stay of the performance of any Loan Document;

 

 25 

 

 

(d)          Material Environmental Liabilities. Any event, change, circumstance
or occurrence (including any unpermitted Release, any violation of or liability
under any Environmental Law or any other Requirement of Law) that, individually
or in the aggregate, has had or could reasonably be expected to result in
Material Environmental Liabilities;

 

(e)          Liens. Any Credit Party shall have knowledge, or received notice,
of any Lien on any Property of any Credit Party other than Permitted Liens;

 

(f)          Environmental. (i) The receipt by any Credit Party of any notice of
violation of or potential liability or similar notice under Environmental Law,
(ii)(A) unpermitted Releases, (B) the existence of any condition that could
reasonably be expected to result in violations of or Liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by any Credit Party of notification that any Property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any proposed acquisition or
lease of Real Estate, if such acquisition or lease would have a reasonable
likelihood of resulting in Material Environmental Liabilities;

 

(g)          Material Adverse Effect. Subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement, any event, change, circumstance or occurrence (including any
violation of or liability under ERISA or any other Requirement of Law and any
labor controversy resulting in or threatening to result in any strike, work
stoppage, boycott, shutdown or other labor disruption) that, individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect;

 

(h)          Financial Reporting Change. Any material change in accounting
policies or financial reporting practices by any Credit Party or any Subsidiary;

 

(i)          Subsidiary; Stock. The creation, establishment or acquisition of
any Subsidiary or the issuance by or to any Credit Party of any Stock or Stock
Equivalent; and

 

(j)          Tax. (i) The creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any income or franchise or other material Taxes with respect to
any Tax Affiliate and (ii) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any material adjustment under Section 481(a) of the Code, by reason of a change
in accounting method or otherwise.

 

(k)          Term Indebtedness. The occurrence or existence of any default or
event of default, or any event or circumstance that could reasonably be expected
to become a default or event of default, under the Term Indebtedness.

 

 26 

 

 

Each notice pursuant to this Section shall be delivered by Electronic
Transmission, accompanied by a statement by a Responsible Officer of Borrower
Representative, setting forth details of the occurrence referred to therein
(including, if applicable, each clause or provision of any Loan Document that
have been breached or violated), and stating what action Borrowers or other
Person propose to take with respect thereto and at what time.

 

Section 5.04. Preservation of Corporate Existence, Etc. Each Credit Party shall,
and shall cause each of its Subsidiaries to:

 

(a)          preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 6.03;
and

 

(b)          preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.05. Maintenance of Property. Each Credit Party shall, and shall cause
each of its Subsidiaries to, maintain and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

Section 5.06. Insurance.

 

(a)          Requirements. Each Credit Party shall, and shall cause each of its
Subsidiaries to, (i) maintain in full force and effect all policies of insurance
of any kind with respect to the Property and businesses of Credit Parties and
such Subsidiaries (including policies of life, fire, theft, product liability,
public liability, Flood Insurance (other than Real Estate not located in a
Special Flood Hazard Area), property damage, other casualty, employee fidelity,
workers’ compensation, business interruption and employee health and welfare
insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of Borrowers) of a nature and
providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of Credit Parties and (ii)
cause all such insurance relating to any Property or business of any Credit
Party to name Agent as additional insured or lenders loss payee as agent for
Lenders, as appropriate. All policies of insurance on real and personal Property
of Credit Parties will contain an endorsement, in form and substance acceptable
to Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for Lenders) and extra expense and business
interruption endorsements. Such endorsement, or an independent instrument
furnished to Agent, will provide that the insurance companies will give Agent at
least 30 days’ prior written notice before any such policy or policies of
insurance is altered or canceled and that no act or default of Credit Parties or
any other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage. Each Credit Party shall direct
all present and future insurers under its “All Risk” policies of property
insurance to pay all proceeds payable thereunder directly to Agent. If any
insurance proceeds are paid by check, draft or other instrument payable to any
Credit Party and Agent jointly, Agent may endorse such Credit Party’s name
thereon and do such other things as Agent may deem advisable to reduce the same
to cash. Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require additional forms and limits of insurance.
Within 45 days after written notice from Agent to Credit Parties that any Real
Estate is located in a Special Flood Hazard Area, Credit Parties shall satisfy
the Federal Flood Insurance requirements.

 

 27 

 

 

(b)          Agent’s Right to Purchase. Unless Credit Parties provide Agent with
evidence of the insurance coverage required by this Agreement, Agent may
purchase insurance at Credit Parties’ expense to protect Agent’s and Lenders’
interests in Credit Parties’ and their Subsidiaries’ Properties. This insurance
need not protect Credit Parties’ and their Subsidiaries’ interests. The coverage
that Agent purchases may not pay any claim that any Credit Party or any
Subsidiary makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. Borrowers may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
insurance has been obtained as required by this Agreement. If Agent purchases
insurance, Credit Parties will be responsible for the costs of that insurance,
including interest and any other charges Agent may impose in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
Credit Parties may be able to obtain on their own.

 

(c)          Settlement. Credit Parties appoint Agent as their attorney-in-fact
to settle or adjust all property damage claims under its casualty insurance
policies; provided, that such power of attorney shall only be exercised so long
as an Event of Default has occurred and is continuing. Agent shall have no duty
to exercise such power of attorney, but may do so at its discretion.

 

Section 5.07. Compliance with Laws. Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.08. Inspection of Property and Books and Records. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records (provided, that any such examination, audit,
inspections, extraction or copying in respect of any personnel records
(including medical records) will be subject to any applicable privacy or
confidentiality restrictions whether imposed by contract or Requirement of Law),
and evaluate and make physical verifications and appraisals of the Inventory and
other Collateral in any manner and through any medium that Agent considers
advisable, in each instance, at Credit Parties’ expense; provided, that (x)
Credit Parties shall only be obligated to reimburse Agent for the expenses for
two such field examinations, audits and inspections per year or more frequently
if an Event of Default has occurred and is continuing or during a Trigger Period
and (y) Agent and each of its Related Persons shall not have access to license
agreements with third parties which by their terms prohibit disclosure to
non-Credit Parties for so long as any Inventory covered by such agreements is
not included in the Borrowing Base. Any Lender may accompany Agent or its
Related Persons in connection with any inspection at such Lender’s expense.

 

Section 5.09. Use of Proceeds. Borrowers shall use the proceeds of the Loans
solely as follows: (a) to pay the costs and expenses required to be paid on the
Closing Date; (b) to repurchase the 2014 Convertibles Notes to the extent
permitted by this Agreement; and (c) for working capital, capital expenditures
and other general corporate purposes not in contravention of any Requirement of
Law and not in violation of this Agreement. Borrowers shall not use any proceeds
of the Loans to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock or for any purpose
that violates the provisions of Regulation T, U or X of the Board of Governors.

 

 28 

 

 

Section 5.10. Cash Management Systems. (a) Each Credit Party (other than the HK
Credit Parties) shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements, and
(b) each HK Credit Party shall deliver, and cause each depository to
acknowledge, the Bank Account Notices referenced in the HK Security Debenture,
in each case providing for “springing” cash dominion with respect to each
deposit, securities, commodity or similar account maintained by such Person
(other than (a) any payroll account or disbursing account so long as such
account is a zero balance account, (b) petty cash accounts, amounts on deposit
in which do not exceed $15,000 in the aggregate at any one time and (c)
withholding Tax and fiduciary accounts) at all times. In addition, at Agent’s
request, Credit Parties will enter into Control Agreements providing for
“springing” cash dominion over disbursement accounts as of the Closing Date,
except as set forth in the preceding sentence. Unless and until an Event of
Default has occurred and is continuing or Availability falls below $10,000,000,
Agent shall not deliver to the relevant depository, securities intermediary or
commodities intermediary a notice or other instruction which provides for
exclusive control over such account by Agent. Credit Parties shall not maintain
cash on deposit in disbursement accounts in excess of outstanding checks and
wire transfers payable from such accounts and amounts necessary to meet minimum
balance requirements. Except as set forth on Schedule 5.10 with respect to
existing deposit accounts maintained with Shanghai Commercial Bank Ltd., HK
Credit Parties shall maintain all of their deposit accounts only with Wells
Fargo.

 

Section 5.11. Further Assurances.

 

(a)          Each Credit Party shall ensure that all written information,
exhibits and reports furnished to Agent or Lenders do not and will not contain
any untrue statement of a material fact and do not and will not omit to state
any material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances in which made, and will promptly
disclose to Agent and Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

 

(b)          Promptly upon request by Agent, Credit Parties shall (and, subject
to the limitations set forth herein and in the Collateral Documents, shall cause
each of their Subsidiaries to) take such additional actions and execute such
documents as Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of any Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to
Secured Parties the rights granted or now or hereafter intended to be granted to
Secured Parties under any Loan Document.

 

(c)          Without limiting the generality of the foregoing, Credit Parties
shall cause each of their Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries) and Foreign Subsidiaries (other than Excluded Foreign
Subsidiaries), promptly after formation or acquisition thereof, to guarantee the
Obligations and shall, and shall cause each such Subsidiary, to grant to Agent,
for the benefit of Secured Parties, a security interest in, subject to the
limitations hereinafter set forth, all of such Subsidiary’s Property, whether
now existing or hereinafter acquired, to secure the Obligations and with respect
to any Real Estate with a fair market value in excess of $500,000, within 30
days after the Closing Date or any acquisition thereof, as applicable, such
Person shall execute and/or deliver, or cause to be executed and/or delivered,
to Agent, the Mortgage Supporting Documents. Each Credit Party shall, and shall
cause each of its Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries) to, pledge all of the Stock and Stock Equivalents of each of its
Domestic Subsidiaries (other than Excluded Domestic Subsidiaries) and Foreign
Subsidiaries (other than Excluded Foreign Subsidiaries) and 65% of the
outstanding voting Stock and Stock Equivalents and 100% of the outstanding
non-voting Stock and Stock Equivalents of each of Excluded Foreign Subsidiary
directly owned by a Credit Party, in each instance, to Agent, for the benefit of
Secured Parties, to secure the Obligations, promptly after formation or
acquisition of such Subsidiary. In connection with each pledge of Stock and
Stock Equivalents, Credit Parties shall deliver, or cause to be delivered, to
Agent, irrevocable proxies and stock powers and/or assignments, as applicable,
duly executed in blank.

 

 29 

 

 

(d)          If the Term Lenders receive (directly or indirectly) any additional
guaranty, letter of credit, or any other credit enhancement after the Eleventh
Amendment Closing Date, each applicable Credit Party shall grant the same to
Agent for the benefit of the Lenders.

 

Section 5.12. Environmental Matters. Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary or that there exist any Environmental Liabilities, then each
Credit Party shall, promptly upon receipt of request from Agent, cause the
performance of, and allow Agent and its Related Persons access to such Real
Estate for the purpose of conducting, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as Agent may from time to time reasonably request.
Such audits, assessments and reports, to the extent not conducted by Agent or
any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent.

 

Section 5.13. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Credit Party will, and will cause each of its Subsidiaries to comply with
all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
Each of Credit Loan Parties and its Subsidiaries shall implement and maintain in
effect policies and procedures designed to ensure compliance by the Credit
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of the Credit Parties shall and shall cause
their respective Subsidiaries to comply with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws.

 

Section 5.14. Post-Closing Obligations. Borrowers agree to take such actions or
deliver, or cause to be delivered, to Agent, each in form and substance
reasonably satisfactory to Agent, each item specified on Schedule 5.14 within
the periods specified with respect to such actions and items, or such later date
to which Agent may consent in writing.

 

Section 5.15. Refinancing of 2018 Convertible Notes. The proceeds of the Term
Indebtedness shall be deposited into a deposit account subject to a Control
Agreement, and the use of such proceeds shall be restricted in a manner
satisfactory to Agent to the repayment of all or a portion of the outstanding
2018 Convertible Notes on or before the maturity date thereof. To the extent any
of the 2018 Convertible Notes are not repaid (or otherwise defeased or retired)
on the maturity date thereof, (a) the Credit Parties shall have extended such
maturity date to a date that is no sooner than that date that is six months
after the Stated Maturity Date, and (b) any remaining proceeds of the Term
Indebtedness may be used by Borrowers for working capital, capital expenditures
and other general corporate purposes not in contravention of any Requirement of
Law and not in violation of this Agreement.

 

 30 

 

 

ARTICLE VI
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until Final Satisfaction, no Credit
Party shall, and no Credit Party shall suffer or permit any Subsidiary
(excluding, in all cases, the JV Entities), directly or indirectly, to:

 

Section 6.01. Limitation on Liens. Make, create, incur, assume or suffer to
exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a)          any Lien existing on the Property of a Credit Party or a Subsidiary
on the Closing Date and set forth in Schedule 6.01 securing Indebtedness
outstanding on such date and permitted by Section 6.05(c), including replacement
Liens on the Property currently subject to such Liens securing Indebtedness
permitted by Section 6.05(c);

 

(b)          any Lien created under any Loan Document;

 

(c)          Liens for Taxes (i) which are not past due or remain payable
without penalty, or (ii) the nonpayment of which is being contested in good
faith by appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person and the aggregate Liabilities secured by
such Lien do not exceed $500,000;

 

(d)          carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising by operation of law, in the Ordinary
Course of Business, which are not past due or remain payable without penalty or
which are being Contested in Good Faith;

 

(e)          Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money)
disclosed on Schedule 4.24 or to secure liability to insurance carriers, in an
aggregate amount pursuant to this Section 6.01(e) not to exceed $500,000;

 

(f)          Liens (other than for payment of Taxes) arising out of judgments,
attachments or awards not resulting in an Event of Default;

 

(g)          easements, rights of way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any
Credit Party or any Subsidiary;

 

 31 

 

 

(h)          Liens on any Property acquired or held by any Credit Party or any
Subsidiary securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property but subject to the dollar limitation in Section 6.05(d); provided, that
(i) any such Lien attaches to such Property concurrently with or within 20 days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;

 

(i)          Liens securing Capital Lease Obligations permitted under Section
6.05(d);

 

(j)          any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;

 

(k)          Liens evidenced by precautionary UCC financing statements with
respect to any true lease permitted by this Agreement;

 

(l)          licenses and sublicenses granted by a Credit Party and leases or
subleases (by a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business;

 

(m)          Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the UCC or, with respect to collecting banks located in
the State of New York, under 4-208 of the UCC;

 

(n)          Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(o)          Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;

 

(p)          Liens securing the Term Indebtedness (as in effect on the date of
this Agreement and as modified in accordance with this Agreement and the Term
Intercreditor Agreement), so long as those Liens are subject to the terms of the
Term Intercreditor Agreement); and

 

(q)          Liens arising under the factoring agreements with Standard
Chartered Bank with respect to Accounts owing from Wal-Mart to any of the HK
Credit Parties, so long as such Liens are limited to such Accounts and the
Proceeds thereof.

 

Section 6.02. Disposition of Property. Sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any Property
or enter into any agreement to do any of the foregoing, except:

 

(a)          dispositions to any Person other than an Affiliate of a Credit
Party of inventory, or worn out or surplus equipment, all in the Ordinary Course
of Business;

 

(b)          dispositions (other than of any Stock of any Credit Party or any
Subsidiary thereof or any Accounts of any Credit Party) not otherwise permitted
hereunder which are made for fair market value so long as Borrowers make any
mandatory prepayment in the amount of the Net Proceeds of such disposition if
and to the extent required by Section 1.13; provided, that (i) at the time of
any disposition, no Event of Default shall exist or shall result from such
disposition, (ii) not less than 90% of the aggregate sales price from such
disposition shall be paid in cash, (iii) the aggregate fair market value of all
assets so sold by Credit Parties and their Subsidiaries, together, shall not
exceed in any Fiscal Year $1,000,000 and (iv) after giving effect to such
disposition, Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VII;

 

 32 

 

 

(c)          (i) dispositions of Cash Equivalents in the Ordinary Course of
Business made to a Person that is not an Affiliate of any Credit Party and (ii)
conversions of Cash Equivalents into cash or other Cash Equivalents; and

 

(d)          transactions permitted under Section 6.01(l).

 

Section 6.03. Consolidations and Mergers. Merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except upon not less
than five Business Days prior written notice to Agent, (a) any Subsidiary that
is a Credit Party may merge with, or dissolve or liquidate into, any other
Credit Party, (b) any Subsidiary that is not a Credit Party may merge with, or
dissolve or liquidate into, a Borrower or a Wholly-Owned Subsidiary which is a
Domestic Subsidiary; provided, that (i) such Borrower or such Wholly-Owned
Subsidiary is the continuing or surviving entity and (ii) all actions required
to maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Agent have been completed, and (c) any Foreign Subsidiary
may merge with or dissolve or liquidate into another Foreign Subsidiary;
provided, that if a Foreign Subsidiary that is not an Excluded Foreign
Subsidiary is a constituent entity in such merger, dissolution or liquidation,
such Foreign Subsidiary that is not an Excluded Foreign Subsidiary shall be the
continuing or surviving entity.

 

Section 6.04. Acquisitions; Loans and Investments. Purchase or acquire, or make
any commitment to purchase or acquire any Stock or Stock Equivalents, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary; make or commit to make any
Acquisitions, or any other acquisition of all or substantially all of the assets
of another Person, or of any business or division of any Person, including by
way of merger, consolidation or other combination; or make or purchase, or
commit to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including a Borrower, any
Affiliate of a Borrower or any Subsidiary (each an “Investment”), except for:

 

(a)          Investments in cash and Cash Equivalents;

 

(b)          Investments consisting of (i) extensions of credit or capital
contributions by any Credit Party to or in any other then existing Credit Party,
(ii) extensions of credit or capital contributions by a Borrower or any other
Credit Party to or in any then existing Foreign Subsidiaries not to exceed
$5,000,000 in the aggregate at any time outstanding for all such extensions of
credit and capital contributions; provided, that (A) if any Credit Party
executes and delivers to any Borrower a note (collectively, the “Intercompany
Notes”) to evidence any Investments described in the foregoing clauses (i) and
(ii) above, that Intercompany Note shall be pledged and delivered to Agent
pursuant to the Guaranty and Security Agreement as additional collateral
security for the Obligations; (B) each Borrower shall accurately record all
intercompany transactions on its books and records; (C) at the time any such
intercompany loan or advance is made by any Borrower to any other Credit Party
and after giving effect thereto, each such Borrower shall be Solvent; and (D)
the aggregate amount of such intercompany Indebtedness owing by any Credit Party
individually or in the aggregate shall not exceed $5,000,000 at any one time
outstanding;

 

 33 

 

 

(c)          Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to Section 6.02(b);

 

(d)          Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;

 

(e)          Investments existing on the Closing Date and set forth in Schedule
6.04; and

 

(f)          loans or advances to employees permitted under Section 6.06.

 

Section 6.05. Limitation on Indebtedness. Create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

 

(a)          the Obligations;

 

(b)          Indebtedness consisting of Contingent Obligations described in
clause (j) of the definition of “Indebtedness” and permitted pursuant to Section
6.09;

 

(c)          Indebtedness existing on the Closing Date and set forth in Schedule
6.05 including Permitted Refinancings thereof;

 

(d)          Indebtedness not to exceed $1,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 6.01(h) and Permitted Refinancings thereof;

 

(e)          unsecured intercompany Indebtedness permitted pursuant to Section
6.04(b);

 

(f)          Permitted Surety Bonds;

 

(g)          post-closing payment obligations existing on the Closing Date with
respect to acquisitions made by JAKKS prior to the Closing Date not to exceed
$33,750,000 in the aggregate;

 

(h)          401(k) deferrals and matches that are paid within 30 days of the
applicable payroll withholding date;

 

(i)          Subordinated Indebtedness (including for the purpose of refinancing
the 2018 Convertible Notes as contemplated by Section 5.15);

 

(j)          the Term Indebtedness (as in effect on the Eleventh Amendment
Closing Date and as modified in accordance with this Agreement and the Term
Intercreditor Agreement); and

 

(k)          Indebtedness arising under the factoring agreements with Standard
Chartered Bank with respect to Accounts owing from Wal-Mart to any of the HK
Credit Parties.

 

Section 6.06. Employee Loans and Transactions with Affiliates. Enter into any
transaction with any Affiliate of a Borrower or of any such Subsidiary, except:

 

(a)          as expressly permitted by this Agreement;

 

 34 

 

 

(b)          in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and which are disclosed in
writing to Agent;

 

(c)          loans or advances to employees of Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $1,000,000 in the aggregate
outstanding at any time;

 

(d)          non-cash loans or advances made by JAKKS to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of JAKKS;

 

(e)          all such transactions existing as of the Closing Date are described
in Schedule 6.06;

 

(f)          [reserved];

 

(g)          all transactions, payments, outstanding intercompany balances,
Property transfers and other activities constituting the transfer pricing system
consistent with past practice between any Credit Party and its respective
Affiliates; and

 

(h)          property transfers between Borrowers in the Ordinary Course of
Business and consistent with past practice, not otherwise prohibited hereunder
or by any Loan Documents.

 

Section 6.07.Fees and Compensation. Pay any management, consulting or similar
fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party, except:

 

(a)          payment of compensation to officers, employees, consultants, sales
representatives and other agents, in each case for actual services rendered to
Credit Parties and their Subsidiaries in the Ordinary Course of Business and, to
the extent required by any organizational documents, that have been approved by
JAKKS’ board of directors or independent compensation committee, as applicable;
and

 

(b)          payment of directors’ fees and reimbursement of actual
out-of-pocket expenses incurred by directors and officers in the Ordinary Course
of Business in connection with attending board of director meetings;

 

Section 6.08. Use of Proceeds. Use any portion of the Loan proceeds, directly or
indirectly, (a) to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, (b) to Borrowers’ knowledge, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, (iii) to Borrowers’ knowledge,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws,
or (iv) otherwise in any manner which is in contravention of any Requirement of
Law or in violation of this Agreement.

 

 35 

 

 

Section 6.09. Contingent Obligations. Create, incur, assume or suffer to exist
any Contingent Obligations except in respect of the Obligations and except:

 

(a)          endorsements for collection or deposit in the Ordinary Course of
Business;

 

(b)          Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation;

 

(c)          Contingent Obligations existing as of the Closing Date and listed
in Schedule 6.09, including extension and renewals thereof which do not increase
the amount of such Contingent Obligations or impose materially more restrictive
or adverse terms on Credit Parties or their Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;

 

(d)          Indemnification obligations in favor of (i) sellers in connection
with Acquisitions permitted hereunder, (ii) purchasers in connection with
dispositions permitted under Section 6.02(b) and (iii) title insurers to cause
such title insurers to issue to Agent title insurance policies;

 

(e)          Guaranties (other than License Agreement Guaranties) made in the
Ordinary Course of Business of obligations of any Credit Party, which
obligations are otherwise permitted hereunder; provided, that if such obligation
is subordinated to the Obligations, such guaranty shall be subordinated to the
same extent; and

 

(f)          Contingent Obligations owing by JAKKS to Licensors under all
License Agreement Guaranties.

 

Section 6.10. Restricted Payments. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any Stock or Stock Equivalent, purchase, redeem or otherwise acquire
for value any Stock or Stock Equivalent now or hereafter outstanding or make any
payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness (each, a “Restricted
Payment”); except that

 

(a)          any Wholly-Owned Subsidiary of a Borrower may declare and pay
dividends to a Borrower or any Wholly-Owned Subsidiary of a Borrower;

 

(b)          any Credit Party may declare and make dividend payments or other
distributions payable solely in its Stock or Stock Equivalents;

 

(c)          JAKKS may pay interest arising in the Ordinary Course of Business
under the Convertible Notes;

 

(d)          JAKKS may repurchase or repay the 2014 Convertible Notes provided
that at the time of such repurchase or repayment and after giving effect thereto
no Default or Event of Default has occurred and is continuing;

 

(e)          so long as JAKKS issues not less than $100,000,000 of New
Convertible Notes, JAKKS may use a portion of the net proceeds from the issuance
of the New Convertible Notes to repurchase and prepay the purchase price for up
to $25,000,000 of its common stock under the Prepaid Forward Share Repurchase
Transaction as described in the New OM;

 

 36 

 

 

(f)          JAKKS may redeem common Stock owned by employees for the express
purpose of permitting such employees to satisfy their respective income tax
obligations that result directly from the vesting of restricted Stock grants
owned by such employees, in an aggregate amount not to exceed $1,000,000 in any
Fiscal Year;

 

(g)          JAKKS may repurchase or repay the 2018 Convertible Notes using
(a) the proceeds of the Term Indebtedness and (b) up to $1,500,000 of available
cash on hand; and

 

(h)          JAKKS may defease or retire the 2018 Convertible Notes in
accordance with the requirements of Section 5.15.

 

Section 6.11. Change in Business. Engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date.

 

Section 6.12. Change in Structure. Except as expressly permitted under
Section 6.03, make any material changes in its equity capital structure, issue
any Stock or Stock Equivalents or amend any of its Organization Documents in any
material respect and, in each case, in any respect adverse to Agent or Lenders.
Nothing in this Section 6.12 shall prohibit the issuance of common stock in
connection with the conversion of any of the Convertible Notes to the extent not
otherwise prohibited by the terms of this Agreement.

 

Section 6.13. Changes in Accounting, Name or Jurisdiction of Organization. (a)
Make any significant change in accounting treatment or reporting practices,
except as required by GAAP and in compliance with Section 12.04, (b) change the
Fiscal Year or method for determining Fiscal Quarters of any Credit Party or of
any consolidated Subsidiary, (c) change its name as it appears in official
filings in its jurisdiction of organization or (d) change its jurisdiction of
organization, in the case of clauses (c) and (d) above, without at least 20
days’ prior written notice to Agent and the acknowledgement of Agent that all
actions required by Agent to continue the perfection of its Liens have been
completed.

 

Section 6.14. Amendments to Subordinated Indebtedness. Change or amend the terms
of any (i) Subordinated Indebtedness Documents except to the extent permitted by
the Subordination Agreement or (ii) any other Subordinated Indebtedness not
subject to a Subordination Agreement, if the effect of such change or amendment
is to: (A) increase the interest rate on such Indebtedness; (B) shorten the
dates upon which payments of principal or interest are due on such Indebtedness;
(C) add or change in a manner adverse to Credit Parties any event of default or
add or make more restrictive any covenant with respect to such Indebtedness; (D)
change in a manner adverse to Credit Parties the prepayment provisions of such
Indebtedness; (E) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); or (F) change or amend any other
term if such change or amendment would materially increase the obligations of
Credit Parties or confer additional material rights on the holder of such
Indebtedness in a manner adverse to Credit Parties, Agent or Lenders.

 

Section 6.15. No Negative Pledges. (i) Restrict or limit the ability of any
Credit Party or Subsidiary to pay dividends or make any other distribution on
any of such Credit Party’s or Subsidiary’s Stock or Stock Equivalents or to pay
fees, including management fees, or make other payments and distributions to a
Borrower or any other Credit Party; or (ii) enter into, assume or become subject
to any Contractual Obligation prohibiting or otherwise restricting the existence
of any Lien upon any of its assets in favor of Agent, except (a) in connection
with any document or instrument governing Liens permitted pursuant to
Sections 6.01(h) and (i), provided that any such restriction contained therein
relates only to the asset or assets subject to such Permitted Liens, and (b)
with respect to Inventory subject to a license agreement with third parties,
provided that any such Inventory is not included in the Borrowing Base.

 

 37 

 

 

Section 6.16. Issuances of Stock. Issue any Stock or Stock Equivalents (i) if
such issuance would result in an Event of Default under Section 8.01(j) and (ii)
with respect to each direct or indirect Subsidiary of any Borrower, unless such
Stock and Stock Equivalents are pledged to Agent, for the benefit of Secured
Parties, as security for the Obligations, on substantially the same terms and
conditions as the Stock and Stock Equivalents of Credit Parties owned by JAKKS
are pledged to Agent as of the Closing Date.

 

Section 6.17. Sale-Leasebacks. Engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

 

Section 6.18. Hazardous Materials. Cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 6.19. Prepayments of Other Indebtedness. Purchase, redeem, defease or
prepay any portion of, or any interest with respect to, any Indebtedness prior
to its scheduled maturity, other than (a) the Obligations, (b) Indebtedness
secured by a Permitted Lien if the asset securing such Indebtedness has been
sold or otherwise disposed of in a transaction permitted hereunder, (c) a
Permitted Refinancing of Indebtedness permitted under Section 6.05(c), (d) or
(j), (d) prepayments of other Indebtedness (excluding Subordinated Indebtedness)
so long as the amounts prepaid do not exceed $1,000,000 in the aggregate,
(e) prepayment of intercompany Indebtedness to Credit Parties, (f) prepayments
of the 2018 Convertible Notes permitted under Sections 6.10(d) and (g) or as
otherwise addressed under Section 6.10(h), (g) mandatory prepayments of the Term
Indebtedness and scheduled amortization payments of the Term Indebtedness
arising under Sections 1.08 and 1.10 (c), respectively, of the Term Credit
Agreement as in effect as of the Eleventh Amendment Closing Date, and (h) so
long as (i) no Event of Default has occurred and is continuing or would result
from such prepayment, (ii) both before and after giving effect to such
prepayment unrestricted cash in Borrowers’ deposit accounts subject to Control
Agreements equals or exceeds $10,000,000, and (iii) both before and after giving
effect to such prepayment Availability equals or exceeds $10,000,000, voluntary
prepayments of the Term Indebtedness in accordance with Section 1.07 of the Term
Credit Agreement as in effect as of the Eleventh Amendment Closing Date.

 

ARTICLE VII
FINANCIAL COVENANTS

 

Each Credit Party covenants and agrees that until Final Satisfaction:

 

Section 7.01. Minimum EBITDA. Credit Parties shall not permit the consolidated
EBITDA of the Credit Parties for the period commencing on January 1, 2014, and
ending as of the end of each date set forth below to be less than the minimum
amount set forth in the table below opposite such date.

 

Date  Minimum
EBITDA  March 31, 2014  $(12,518,000) June 30, 2014  $(10,819,000)

 

 38 

 

 

Section 7.02. Fixed Charge Coverage Ratio. On any date that Availability is less
than (a) $7,500,000 at any time during the period from September 29, 2017,
through and including October 31, 2017, or (ii) $10,000,000 at all times after
October 31, 2017, Credit Parties shall not permit the Fixed Charge Coverage
Ratio of the Credit Parties for the 12 fiscal month period ending as of the last
day of the most recent fiscal month for which monthly financial statements have
been delivered to Agent in accordance with Section 5.01, and on the end of each
fiscal month thereafter, to be less than 1.25 to 1.00.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

Section 8.01. Events of Default. Any of the following shall constitute an “Event
of Default”:

 

(a)          Non-Payment. Any Credit Party fails (i) to pay when due any amount
of principal of, or interest on, any Loan, including after maturity of the
Loans, or any L/C Reimbursement Obligation or (ii) to pay within three Business
Days after the same shall become due, interest on any Loan, any fee or any other
amount payable under any Loan Document;

 

(b)          Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made in any Loan Document, or which is contained in any
certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under any Loan
Document, shall prove to have been incorrect in any material respect (without
the duplication of any materiality provisions contained therein) on or as of the
date made or deemed made or (ii) any information contained in any Borrowing Base
Certificate is untrue or incorrect in any respect (other than (A) inadvertent,
immaterial errors not exceeding $100,000 in the aggregate in any Borrowing Base
Certificate, (B) errors understating the Borrower Base and (C) errors occurring
when Availability continues to exceed $15,000,000 after giving effect to the
correction of such errors).

 

(c)          Specific Defaults. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of the Fee Letter, 5.01, 5.03(a),
5.06, 5.08, 5.09, 5.10. 5.14, 5.15 or Article VI or VII.

 

(d)          Other Defaults. Any Credit Party or Subsidiary fails to perform or
observe any other term, covenant or agreement contained in any Loan Document,
and such default shall continue unremedied for a period of 30 days after the
earlier to occur of (i) the date upon which a Responsible Officer of any Credit
Party becomes aware of such default and (ii) the date upon which written notice
thereof is given to Borrower Representative by Agent or Required Lenders;

 

(e)          Cross Default. Any Credit Party or any Subsidiary fails to make any
payment when due or to perform or observe any other condition or covenant, or
any other default or event of default shall occur or condition exist, under any
agreement or instrument relating to (i) any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations), having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000 or (ii) the Convertible Notes, and in each
case such failure continues after the applicable grace or notice period, if any,
specified in the document relating thereto on the date of such failure;

 

 39 

 

 

(f)          Insolvency; Voluntary Proceedings. A Borrower, individually, ceases
or fails, or Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary: (i)
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) commences any Insolvency Proceeding with respect to
itself; or (iii) takes any action to effectuate or authorize any of the
foregoing;

 

(g)          Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Credit Party or any Subsidiary, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within 60 days after commencement, filing or levy; (ii) any Credit
Party or Subsidiary admits the material allegations of a petition against it in
any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) the application
for, or any Credit Party or any Subsidiary acquiesces in, the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business;

 

(h)          Judgments. One or more judgments, orders, decrees or arbitration
awards shall be entered against any Credit Party or any Subsidiary, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of any Credit Party or any
Subsidiary to enforce any such judgment and such judgment either (i) involving
in the aggregate a liability of $500,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor) or (ii) is for injunctive relief and could reasonably
be expected to result in a Material Adverse Effect;

 

(i)          Collateral. Any material provision of any Loan Document shall for
any reason cease to be valid and binding on or enforceable against any Credit
Party or any Subsidiary party thereto or any Credit Party or any Subsidiary
shall so state in writing or bring an action to limit its obligations or
liabilities thereunder; or any Collateral Document shall for any reason (other
than pursuant to the terms thereof) cease to create a valid security interest in
the Collateral purported to be covered thereby or such security interest shall
for any reason cease to be a perfected and first priority security interest
subject only to Permitted Liens;

 

(j)          Change in Control. A Change in Control shall have occurred;

 

(k)          ERISA. An ERISA Event shall have occurred that, when taken together
with all other such ERISA Events, would reasonably be expected to result in
liability of any Credit Party (including any liability arising indirectly from
its ERISA Affiliates) in an aggregate amount exceeding $500,000;

 

(l)          Damage; Casualty. Any event occurs, whether or not insured or
insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at facilities of Credit Parties generating more than 10%
of Borrowers’ consolidated revenues for the Fiscal Year preceding such event and
such cessation or curtailment continues for more than 30 days;

 

(m)          Material Agreements. Any default or breach by any Borrower occurs
and is continuing under one or more license agreements generating in the
aggregate more that 10% of Borrowers’ consolidated revenues for the Fiscal Year
preceding such event, or such agreement or agreements are terminated for any
reason;

 

 40 

 

 

(n)          Invalidity of Subordination Provisions. The subordination
provisions of any agreement or instrument governing any Subordinated
Indebtedness shall for any reason be revoked or invalidated, or otherwise cease
to be in full force and effect, or any Person shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by this Agreement or such subordination provisions;

 

(o)          Term Indebtedness. Any default, any breach of any condition or
covenant, or any other event shall occur or condition shall exist, under the
Term Credit Agreement or any instrument relating to the Term Indebtedness, if
the effect of such event or condition is to cause, or to permit the holder or
holders of the Term Indebtedness or beneficiary or beneficiaries of the Term
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause the Term Indebtedness to be declared to
be due and payable prior to its stated maturity;

 

(p)          Invalidity of Term Intercreditor Agreement. The Term Intercreditor
Agreement shall for any reason be revoked or invalidated, or otherwise cease to
be in full force and effect (other than in accordance with its terms), any
Credit Party shall contest in any manner the validity or enforceability thereof
or deny that it has any further liability or obligation thereunder, the
Obligations, for any reason, shall not have the priority contemplated by the
Term Intercreditor Agreement or any party (other than Agent or any Lender) to
the Term Intercreditor Agreement fails to perform or observe any term, covenant
or agreement contained therein; or

 

(q)          HK Credit Parties. It is or becomes unlawful for a HK Credit Party
to perform any of its obligations under the Loan Documents, or any HK Credit
Party repudiates or rescinds a Loan Document or evidences an intention to
repudiate/rescind a Loan Document.

 

Section 8.02. Remedies. Upon the occurrence and during the continuance of any
Event of Default, Agent may and shall at the request of the Required Lenders:

 

(a)          declare all or any portion of the Commitment of each Lender to make
Loans or of L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

 

(b)          declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and

 

(c)          exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents or applicable law;

 

;provided, that, upon the occurrence of any event specified in Section 8.01(f)
or (g) above (in the case of clause (i) of Section 8.01(g), upon the expiration
of the 60-day period mentioned therein), the obligation of each Lender to make
Loans and the obligation of L/C Issuer to Issue Letters of Credit shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of Agent, any Lender or L/C Issuer.

 

 41 

 

 

Section 8.03. Rights Not Exclusive. The rights provided for in the Loan
Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

Section 8.04. Cash Collateral for Letters of Credit. If an Event of Default has
occurred and is continuing or this Agreement (or the Revolving Commitment) is
terminated for any reason, or if otherwise required by the terms hereof, Agent
may, and upon request of Required Lenders, shall, demand (which demand shall be
deemed to have been delivered automatically upon any acceleration of the Loans
and other obligations hereunder pursuant to Section 8.02), and Borrowers shall
thereupon deliver to Agent, to be held for the benefit of L/C Issuer, Agent and
Lenders entitled thereto, an amount of cash equal to 105% of the amount of L/C
Reimbursement Obligations as additional collateral security for Obligations.
Agent may at any time apply any or all of such cash and cash collateral to the
payment of any or all of Credit Parties’ Obligations, and prior thereto, Agent
may (but shall not be obligated to) invest the same in an interest bearing
account in Agent’s name, for the benefit of Secured Parties entitled thereto at
such financial institution as the L/C Issuer and Agent may, in their discretion,
select. The remaining balance of the cash collateral will be returned to
Borrowers when all Letters of Credit have been terminated or discharged, all
Commitments have been terminated and all Obligations have been paid in full in
cash.

 

ARTICLE IX
THE AGENT

 

Section 9.01. Appointment and Duties.

 

(a)          Appointment of Agent. Each Lender and each L/C Issuer hereby
appoints Wells Fargo (together with any successor Agent pursuant to Section
9.08) as Agent hereunder and authorizes Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Credit Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to Agent under such
Loan Documents and (iii) exercise such powers as are incidental thereto.

 

(b)          Duties as Collateral and Disbursing Agent. Without limiting the
generality of Section 9.01(a), Agent shall have the sole and exclusive right and
authority (to the exclusion of Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for Lenders and
L/C Issuers with respect to all payments and collections arising in connection
with the Loan Documents (including in any bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of Secured Parties with respect to any Obligation
in any bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
that Agent hereby appoints, authorizes and directs each Lender and L/C Issuer to
act as collateral sub-agent for Agent, Lenders and L/C Issuers for purposes of
the perfection of Liens with respect to any deposit account maintained by a
Credit Party with, and cash and Cash Equivalents held by, such Lender or L/C
Issuer, and may further authorize and direct Lenders and L/C Issuers to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
and L/C Issuer hereby agree to take such further actions to the extent, and only
to the extent, so authorized or directed.

 

 42 

 

 

(c)          Limited Duties. Under the Loan Documents, Agent (i) is acting
solely on behalf of Secured Parties, with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.

 

(d)          Binding Effect. Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Agent or the Required
Lenders (or, if required hereby, a greater proportion of Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by Agent in
reliance upon the instructions of Required Lenders (or such greater proportion)
and (iii) the exercise by Agent or the Required Lenders (or such greater
proportion) of the powers set forth herein or therein, together with such other
powers as are incidental thereto, shall be authorized and binding upon all of
Secured Parties.

 

Section 9.02. Use of Discretion.

 

(a)          Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except as directed in writing by the Required
Lenders (or such other number or percentage of Lenders as provided for herein or
in the other Loan Documents); provided, that Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose Agent
to liability or that is contrary to any Loan Document or applicable Requirement
of Law. Agent shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Agent or any of its Affiliates
in any capacity.

 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of Secured Parties; provided,
that the foregoing shall not prohibit (i) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (ii) each of L/C Issuer
and Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as
applicable) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 10.09 or (iv) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; provided further, that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (A) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 8.02 and (B) in addition to the matters set forth in clauses
(ii), (iii) and (iv) of the preceding proviso and subject to Section 10.09, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

 43 

 

 

Section 9.03. Delegation of Rights and Duties. Agent may delegate or exercise
any of its duties, rights, powers and remedies under any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Secured Party). Any such Person shall benefit from this Article
IX to the extent provided by Agent.

 

Section 9.04. Reliance and Liability.

 

(a)          Agent may, without incurring any liability hereunder, (i) treat the
payee of any Note as its holder until such Note is assigned in accordance with
Section 10.07, (ii) rely on the Register, (iii) consult with any of its Related
Persons and any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party) and
(iv) rely and act upon any document and information and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)          None of Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party, each Borrower and each other Credit
Party hereby waive and shall not assert (and each Borrowers shall cause each
other Credit Party to waive and agree not to assert) any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as applicable, such
Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

 

(i)          shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of Agent,
when acting on behalf of Agent);

 

(ii)         shall not be responsible to any Secured Party or other Person for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

 

(iii)        makes no warranty or representation, and shall not be responsible,
to any Secured Party or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

 

 44 

 

 

(iv)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of or the satisfaction of any
condition under any Loan Document or as to the existence or continuation of any
Default or Event of Default and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a notice from Borrower
Representative, any Lender or L/C Issuer describing such Default or Event of
Default clearly labeled “notice of default” (in which case Agent shall promptly
give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

 

(c)          Each Lender and L/C Issuer acknowledges and agrees that (i) it is
shall not rely on any audit or other report provided by Agent or its Related
Persons (an “Agent Report”), (ii) it received Agent Report solely as a courtesy,
without consideration, (iii) Agent Report (A) was prepared by Agent or its
Related Persons based upon information provided by Credit Parties solely for
Agent’s own internal use, (B) may not be complete and (C) may not reflect all
information and findings obtained by Agent or its Related Persons regarding the
operations and condition of Credit Parties, (iv) neither Agent nor any of its
Related Persons is making any representations or warranties with respect to (A)
any information contained in any Agent Report or in any related documentation,
(B) the scope or adequacy of Agent’s and its Related Persons’ due diligence, or
(C) the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation and (v) neither Agent nor any of its
Related Persons shall have any duties or obligations with respect to any Agent
Report or to correct or update any Agent Report. Each Lender and L/C Issuer
releases, and agrees that it will not assert, any claim against Agent or its
Related Persons that in any way relates to any Agent Report, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer of its
agreements hereunder.

 

Section 9.05. Agent Individually. Agent and its Affiliates may make loans and
other extensions of credit to, acquire Stock and Stock Equivalents of, engage in
any kind of business with, any Credit Party or Affiliate thereof as though it
were not acting as Agent and may receive separate fees and other payments
therefor. To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender,” “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include Agent or such Affiliate, as applicable, in its individual
capacity as Lender, Lender or as one of the Required Lenders.

 

Section 9.06. Lender Credit Decision.

 

(a)          Each Lender and each L/C Issuer acknowledges that it shall,
independently and without reliance upon Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by Agent to Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any information
concerning any Credit Party or any Affiliate of any Credit Party that may come
in to the possession of Agent or any of its Related Persons.

 

 45 

 

  

(b)          If any Lender or L/C Issuer has elected to abstain from receiving
material non-public information (“MNPI”) concerning Credit Parties or their
Affiliates, such Lender or L/C Issuer acknowledges that, notwithstanding such
election, Agent and/or Credit Parties will, from time to time, make available
syndicate-information (which may contain MNPI) as required by the terms of, or
in the course of administering the Loans to the credit contact(s) identified for
receipt of such information on the Lender’s administrative questionnaire who are
able to receive and use all syndicate-level information (which may contain MNPI)
in accordance with such Lender’s compliance policies and contractual obligations
and applicable law, including federal and state securities laws; provided, that
if such contact is not so identified in such questionnaire, the relevant Lender
or L/C Issuer hereby agrees to promptly (and in any event within one Business
Day) provide such a contact to Agent and Credit Parties upon request therefor by
Agent or Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election
to abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if
such Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk
of receiving MNPI concerning Credit Parties or their Affiliates.

 

Section 9.07. Withholding. Agent may withhold from any payment to any Lender
under a Loan Document an amount equal to any applicable withholding Tax. If the
IRS or any other Governmental Authority asserts a claim that Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender (for
any reason), or Agent reasonably determines that it was required to withhold
Taxes from a prior payment but failed to do so, such Lender shall promptly
indemnify Agent fully for all amounts paid, directly or indirectly, by such
Agent as Tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section and Section 10.05(c).

 

Section 9.08. Resignation of Agent.

 

(a)          Agent may resign at any time by delivering notice of such
resignation to Lenders and Borrower Representative, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective in accordance with the terms of this Section. If
Agent delivers any such notice, the Required Lenders shall have the right to
appoint a successor Agent. If, after 30 days after the date of the retiring
Agent’s notice of resignation, no successor Agent is appointed by the Required
Lenders that has accepted such appointment, then the retiring Agent may, on
behalf of Lenders, appoint a successor Agent from among Lenders. So long as no
Event of Default exists, each appointment under this Section shall be subject to
the prior consent of Borrower Representative, which may not be unreasonably
withheld.

 

(b)          Effective immediately upon its resignation, (i) the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents,
(ii) Lenders shall assume and perform all of the duties of Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, acting as Agent under the Loan Documents and (iv) subject to its rights
under Section 9.02, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.

 

 46 

 

 

Section 9.09. Release of Collateral or Guarantors. Each Secured Party hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (ii) of Section 9.09(b), release or subordinate) the following:

 

(a)          any Subsidiary from its guaranty of any Obligation if all of the
Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

 

(b)          any Lien held by Agent for the benefit of Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any Property subject to a Lien permitted
hereunder in reliance upon Section 6.01(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon Final Satisfaction.

 

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five Business Days’ advance notice from Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section.

 

Section 9.10. Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Agent, shall confirm such
agreement in a writing in form and substance acceptable to Agent) this
Article IX and Sections 10.01, 10.03, 10.05(c), 10.07, 10.08, 10.09, 10.14,
10.21 and 11.01 (and, solely with respect to L/C Issuers, Section 1.03) and the
decisions and actions of Agent and the Required Lenders (or a greater proportion
of Lenders or other parties hereto as required herein) to the same extent a
Lender is bound; provided, that notwithstanding the foregoing, (a) each of
Agent, Lenders and L/C Issuers party hereto shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (b) except as otherwise set forth
herein, such Secured Party shall not have any right to be notified of, consent
to, direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01. Amendments and Waivers.

 

(a)          No amendment or waiver of any provision of any Loan Document, and
no consent with respect to any departure by any Credit Party therefrom, shall be
effective unless the same shall be in writing and signed by Agent, the Required
Lenders (or by Agent with the consent of the Required Lenders), and Borrowers,
and then such waiver shall be effective only in the specific instance and for
the specific purpose for which given; provided, that unless in writing and
signed by all Lenders directly affected thereby (or by Agent with the consent of
such Lenders), in addition to the Required Lenders (or by Agent with the consent
of the Required Lenders) and Borrowers, no such waiver, amendment, or consent
shall:

 

 47 

 

 

(i)          increase, extend or reinstate the Commitment of any Lender;

 

(ii)         postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts due to Lenders (or any of them) or L/C Issuer hereunder or under any
other Loan Document (except mandatory prepayments pursuant to Section 1.13 may
be postponed, delayed, reduced, waived or modified with the consent of Required
Lenders);

 

(iii)        reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein on any Loan, or of
any fees or other amounts payable hereunder or under any other Loan Document,
except interest at the Default Rate;

 

(iv)        amend or modify Section 1.16(c);

 

(v)         change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for Lenders or any of them
to take any action hereunder;

 

(vi)        amend this Section or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

 

(vii)       (A) discharge any Credit Party from its respective payment
Obligations under the Loan Documents, except as otherwise may be provided in any
Loan Document so long as such does not discharge any Borrower or all or
substantially all of the value of the guaranties from the Guarantors (except in
connection with the merger of any Guarantor into any other Credit Party), in
which case all Lenders’ consent is required, or (B) release all or substantially
all of the Collateral;

 

; provided, that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii) above.

 

(b)          No amendment, waiver or consent shall, unless in writing and signed
by Agent, Swingline Lender or L/C Issuer, as applicable, in addition to the
consents required under Section 10.01(a), affect the rights or duties of Agent,
Swingline Lender or L/C Issuer, as applicable, under any Loan Document.

 

(c)          No amendment, modification or waiver of any Loan Document altering
this Section 10.01(c) or the ratable treatment of Obligations arising under
Secured Rate Contracts resulting in such Obligations being junior in right of
payment to principal on the Loans, resulting in Obligations owing to any Secured
Swap Provider becoming unsecured (other than releases of Liens affecting all
Lenders and permitted in accordance with the terms hereof), in each case in a
manner adverse to any Secured Swap Provider, or amending this Section 10.01(c),
shall be effective without the written consent of such Secured Swap Provider or,
in the case of a Secured Rate Contract for which Wells Fargo or an Affiliate of
Wells Fargo has provided credit enhancement through either an assignment right
or a letter of credit in favor of the Secured Swap Provider, Wells Fargo.

 

 48 

 

 

(d)          No amendment or waiver shall, unless signed by Agent and Required
Lenders (or by Agent with the consent of Required Lenders): (i) amend or waive
compliance with the conditions precedent to the obligations of Lenders to make
any Revolving Loan (or of L/C Issuer to Issue any Letter of Credit) in Section
3.02; (ii) amend or waive non-compliance with any provision of Section 1.02(b);
(iii) waive any Default or Event of Default for the purpose of satisfying the
conditions precedent to the obligations of Lenders to make any Revolving Loan
(or of any L/C Issuer to Issue any Letter of Credit) in Section 3.02; (iv) amend
or waive this Section 10.01(d) or the definitions of the terms used in this
Section 10.01(d) insofar as the definitions affect the substance of this Section
10.01(d); or (v) amend or modify the definitions of Eligible Accounts, Eligible
Inventory or Borrowing Base, including any increase in the percentage advance
rates in the definition of Borrowing Base, in a manner which would increase the
availability of credit under the Revolving Loan. No amendment or waiver shall,
unless signed by all Lenders (or by Agent with the consent of all Lenders) in
addition to the Required Lenders (or by Agent with the consent of the Required
Lenders), change the definition of (x) the term Required Lenders, (y) the
percentage of Lenders which shall be required for Lenders to take any action
hereunder or (z) any specific right of Required Lenders to grant or withhold
consent or take or omit to take any action hereunder.

 

(e)          Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Lender” (or be, or
have its Loans and Commitments, included in the determination of “Required
Lenders” or “Lenders directly affected” pursuant to this Section) for any voting
or consent rights under or with respect to any Loan Document, except that a
Non-Funding Lender shall be treated as an “Affected Lender” for purposes of
clauses (i) and (iii) of Section 10.01(a) solely with respect to an increase in
such Non-Funding Lender’s Commitments, a reduction of the principal amount owed
to such Non-Funding Lender or, unless such Non-Funding Lender is treated the
same as the other Lenders holding Loans of the same type, a reduction in the
interest rates applicable to the Loans held by such Non-Funding Lender.
Moreover, for the purposes of determining Required Lenders, the Loans and
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Commitments outstanding.

 

(f)          Notwithstanding anything to the contrary contained in this Section,
(i) Borrowers may amend the Perfection Certificate upon notice to Agent, and
(ii) Agent and Borrowers may amend or modify any Loan Document to grant a new
Lien for the benefit of Secured Parties, extend an existing Lien over additional
Property for the benefit of Secured Parties or join additional Persons as Credit
Parties; provided, that no Accounts or Inventory of such Person shall be
included as Eligible Accounts or Eligible Inventory until a field examination
(and, if required by Agent, an Inventory appraisal) with respect thereto is
completed to the satisfaction of Agent, including the establishment of Reserves
required in Agent’s Permitted Discretion.

 

Section 10.02. Notices.

 

(a)          Addresses. All notices and other communications required or
expressly authorized to be made by any Loan Document shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on Schedule 10.02 (or with respect to Lenders after the Closing Date,
as set forth in the Assignment), (ii) given in accordance with any E-System
approved by or set up by or at the direction of Agent or (iii) addressed to such
other address as notified in writing (A) in the case of Borrowers, Agent and
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to Borrower Representative and Agent. Transmissions made by electronic
mail or E-Fax to Agent shall be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to Borrower Representative, and (z) if
receipt of such transmission is acknowledged by Agent.

 

 49 

 

 

(b)          Effectiveness. (i) All communications described in Section 10.02(a)
and all other notices, demands, requests and other communications made in
connection with any Loan Document shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, three Business Days after deposit in the
mail, (iv) if delivered by facsimile (other than to post to an E-System) during
normal business hours, upon sender’s receipt of confirmation of proper
transmission, (v) if delivered by facsimile (other than to post to an E-System)
after normal business hours, upon the later of (A) sender’s receipt of
confirmation of proper transmission and (B) the next Business Day, and (vi) if
delivered by posting to any E-System, on the later of the Business Day of such
posting and the Business Day access to such posting is given to the recipient
thereof in accordance with the standard procedures applicable to such E-System;
provided, that that no communications to Agent pursuant to Article I shall be
effective until received by Agent.

 

Each Lender shall notify Agent in writing of any changes in the address to which
notices to such Lender should be directed, of addresses of its Lending Office,
of payment instructions in respect of all payments to be made to it hereunder
and of such other administrative information as Agent shall reasonably request.

 

Section 10.03. Electronic Transmissions.

 

(a)          Authorization. Subject to Section 10.02(a), each of Agent, Lenders,
each Credit Party and each of their Related Persons, is authorized (but not
required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

 

(b)          Accuracy. The posting, completion and/or submission by any Credit
Party of any communication pursuant to an E System shall constitute a
representation and warranty by Credit Parties that any representation, warranty,
certification or other similar statement made therein is correct and complete
except as expressly noted in such communication or E-System.

 

(c)          Signatures. Subject to Section 10.02(a), (i)(A) no posting to any
E-System shall be denied legal effect merely because it is made electronically,
(B) each E Signature on any such posting shall be deemed sufficient to satisfy
any requirement for a “signature” and (C) each such posting shall be deemed
sufficient to satisfy any requirement for a “writing,” in each case including
pursuant to any Loan Document, any applicable provision of any UCC, the federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural Requirement of Law
governing such subject matter and (ii) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature; provided, that nothing herein shall limit such party’s
or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

 50 

 

 

(d)          Separate Agreements. All uses of an E-System shall be governed by
and subject to the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E System) and related
Contractual Obligations executed by Agent and Credit Parties in connection with
the use of such E-System.

 

(e)          LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E
SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each Credit Party and each Secured
Party agree that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

Section 10.04. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. No course of dealing between any Credit Party, any
Affiliate of any Credit Party, Agent or any Lender shall be effective to amend,
modify or discharge any provision of any Loan Document.

 

Section 10.05. Costs and Expenses; Indemnification.

 

(a)          Costs and Expenses. Each Credit Party agrees to pay or reimburse
upon demand (i) Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons, in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein, in each case including
Attorney Costs of Agent, the cost of environmental audits, Collateral audits and
appraisals, background checks and similar expenses, to the extent permitted
hereunder, (ii) Agent for all reasonable costs and expenses incurred by it or
any of its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners, at the per diem rate
per individual charged by Agent for its examiners), (c) each of Agent, its
Related Persons, and L/C Issuer for all costs and expenses incurred in
connection with (A) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out,” (B) the enforcement or
preservation of any right or remedy under any Loan Document or of any Obligation
or any rights in any of the Collateral or (C) the commencement, defense, conduct
of, intervention in, or the taking of any other action (including any
preparation for and/or response to any subpoena or request for document
production) with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Credit Party, any Subsidiary, any Loan
Document, Obligation or Related Transaction, including Attorney Costs and (iii)
the Lenders for Attorney Costs of one law firm on behalf of all Lenders (other
than Agent) incurred in connection with any of the matters referred to in clause
(ii) above (and in the event of any conflict, such additional law firms for
similarly situated Lenders).

 

 51 

 

 

(b)          Indemnity. Each Credit Party agrees to indemnify, hold harmless and
defend Agent, each Lender, each L/C Issuer and each of their respective Related
Persons (each such Person, an “Indemnitee”) from and against all Liabilities
that may be imposed on, incurred by or asserted against any such Indemnitee in
any matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Related Agreement, any Obligation (or the repayment
thereof), any Letter of Credit, the use or intended use of the proceeds of any
Loan or any Letter of Credit or any securities filing of, or with respect to,
any Credit Party, (ii) any commitment letter, proposal letter or term sheet with
any Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of any
Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not any such
Indemnitee or any of its Related Persons, any holders of securities or creditors
is a party thereto, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, that no Credit Party shall have any liability
under this Section to any Indemnitee with respect to any Indemnified Matter to
the extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each
Credit Party waives and agrees not to assert against any Indemnitee, and shall
cause each other Credit Party to waive and not assert against any Indemnitee,
any right of contribution with respect to any Liabilities that may be imposed
on, incurred by or asserted against any Related Person. Without limiting the
foregoing, “Indemnified Matters” includes all Environmental Liabilities imposed
on, incurred by or asserted against any Indemnitee, including those arising
from, or otherwise involving, any Property of any Credit Party or any Related
Person of any Credit Party or any actual, alleged or prospective damage to
Property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such Property or natural
resource or any Property on or contiguous to any Real Estate of any Credit Party
or any Related Person of any Credit Party, whether or not, with respect to any
such Environmental Liabilities, any Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Credit Party or any Related Person of any Credit Party or the owner, lessee or
operator of any Property of any Related Person through any foreclosure action,
in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by Agent or following Agent or any Lender
having become the successor-in-interest to any Credit Party or any Related
Person of any Credit Party and (ii) are attributable to acts of such Indemnitee.
This Section 10.05(b) shall not apply with respect to Taxes other than any Taxes
that represent Liabilities arising from any non-Tax claim.

 

(c)          Lenders’ Obligations. To the extent that Credit Parties for any
reason fail to indefeasibly pay any amount required under Section 10.05(a) or
(b) to be paid by any of them to Agent (or any sub-agent thereof), L/C Issuer or
any Related Party of any of the foregoing, each Lender severally and ratably
agrees to pay to Agent (or any such sub-agent), L/C Issuer or such Related
Party, as applicable, such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as
applicable, was incurred by or asserted against Agent (or any such sub-agent) or
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity.

 

 52 

 

 

(d)          Waiver. In no event shall any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). Each Credit
Party signatory hereto hereby waives, releases and agrees (and shall cause each
other Credit Party to waive, release and agree) not to sue upon any such claim
for any special, indirect, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor

 

Section 10.06. Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in full
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

Section 10.07. Binding Effect; Assignments and Participations. This Agreement
shall become effective when it is executed by Borrowers and Agent and when Agent
is notified by each Lender that such Lender has executed it. Thereafter, it
shall be binding upon and inure to the benefit of the parties hereto and Secured
Parties and, to the extent provided in this Section, their respective successors
and permitted assigns; provided, that any assignment by any Lender shall be
subject to the provisions of this Section; provided further, that no Credit
Party may assign or transfer any of its rights or obligations under any Loan
Document without the prior written consent of Agent and each Lender.

 

(a)          Right to Assign. Each Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder to
(i) any existing Lender (other than a Non-Funding Lender or an Impacted Lender),
(ii) any Affiliate or Approved Fund of any existing Lender (other than a
Non-Funding Lender or an Impacted Lender) or (iii) any other Person with the
consent (which consent shall not be unreasonably withheld) of Agent and, with
respect to Sales regarding the Revolving Facility, each L/C Issuer that is a
Lender and, as long as no Event of Default is continuing, Borrower
Representative (which consent shall be deemed given unless an objection is
delivered to Agent within five Business Days after notice of a proposed sale is
delivered to Borrower Representative); provided, that (w) the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans and Commitments subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
or is made with the prior consent of Borrower Representative (to the extent
required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, and (y) interest accrued prior
to and through the date of any such Sale may not be assigned. No Sale shall be
made to a Credit Party, an Affiliate of a Credit Party, a holder of Subordinated
Indebtedness or an Affiliate of such a holder, or to any Person that would be a
Non-Funding Lender or an Impacted Lender.

 

(b)          Procedure. The parties to each Sale shall execute and deliver to
Agent an Assignment via an electronic settlement system designated by Agent (or,
if previously agreed with Agent, via a manual execution and delivery of the
Assignment) evidencing such Sale, together with any existing Note subject to
such Sale (or any affidavit of loss therefor acceptable to Agent), any Tax forms
required to be delivered pursuant to Section 11.01(e) and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and any
consent required under this Section, from and after the effective date specified
in such Assignment, Agent shall record in the Register the information contained
in such Assignment.

 

 53 

 

 

(c)          Effectiveness. Upon Agent’s recording of an Assignment in the
Register, (i) the assignee thereunder shall become a party hereto and have the
rights and obligations of a Lender with respect to the Revolving Facility, (ii)
the related Obligations (including any applicable Note) shall be transferred to
such assignee through such entry, (iii) the assignor thereunder shall relinquish
its rights with respect to the assigned Revolving Facility to the extent
assigned and be released from its obligations under the Loan Documents, other
than those relating to events or circumstances occurring prior to such
assignment (and, if all of such Lender’s rights and obligations under the Loan
Documents are being assigned, such Lender shall cease to be a party hereto) and
(iv) the assignor shall file the necessary UCC financing statement amendment
identifying the assignee as the secured party thereunder.

 

(d)          Grant of Security Interests. Without the consent of any Person,
each Lender may grant a security interest in, or otherwise assign as collateral,
any of its rights under this Agreement to any Person (including any federal
reserve bank) without notice to any Person; provided, that no such Person shall
be entitled to any rights of such Lender hereunder (unless foreclosure is made
through an assignment in accordance with Section 10.07(a)), and no such Lender
shall be relieved of any of its obligations hereunder.

 

(e)          Participants and SPVs. Without the consent of any Person, each
Lender may, (a) with notice to Agent, grant to an SPV the option to make all or
any part of any Loan that such Lender would otherwise be required to make
hereunder (which funding by such SPV shall satisfy such Lender’s obligations)
and such SPV may assign to such Lender the right to receive payment with respect
to any Obligation and (b) without notice to any Person, sell participations to
one or more Persons (other than a Credit Party or any Affiliate of any Credit
Party) in or to all or a portion of its rights and obligations under the Loan
Documents; provided, that (i) no such SPV or participant shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder, except that (x) each such participant and SPV
shall be entitled to the benefit of Article XI, but, with respect to Section
11.01, only to the extent such participant or SPV delivers the Tax forms such
Lender is required to collect pursuant thereto and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation, except to the extent such greater amount results from
any Change in Law that occurs after the date such grant or participation is made
and (y) each such SPV may receive other payments that would otherwise be made to
such Lender with respect to Loans funded by such SPV to the extent provided in
the applicable option agreement and set forth in a notice provided to Agent by
such Lender, provided, that no SPV or participant shall have the right to
enforce any of the terms of any Loan Document, and (ii) unless such SPV or
participant is an Affiliate or an Approved Fund of such Lender, the consent of
such SPV or participant shall not be required for any amendments, waivers or
consents under any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender in respect of the Loan Documents, except for those
described in clauses (ii) and (iii) of Section 10.01(a) to the extent such
participant or SPV would be affected thereby or in clause (vi) of
Section 10.01(a). No party hereto shall institute (and each Borrower shall not
allow any Credit Party not to institute) against any such SPV grantee any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, that each Lender designating
such SPV agrees to indemnify each Indemnitee against any Liability that may be
incurred by such Indemnitee as a result of failing to institute such proceeding.
The agreement in the preceding sentence shall survive the termination of the
Commitments and the payment in full of the Obligations. Each Lender that sells a
participation shall maintain a register on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest) to any Person other than Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent shall have no responsibility for
maintaining a Participant Register.

 

 54 

 

 

Section 10.08. Non-Public Information; Confidentiality.

 

(a)          Non-Public Information. Each of Agent, each Lender and each L/C
Issuer acknowledges and agrees that it may receive MNPI hereunder concerning
Credit Parties and their Affiliates and agrees to use such information in
compliance with all relevant policies, procedures and applicable Requirements of
Laws (including United States federal and state security laws and regulations).

 

(b)          Confidential Information. Each of Agent, each Lender and each L/C
Issuer agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document (including due diligence materials provided by the Credit
Parties) and designated in writing by any Credit Party as confidential, except
that such information may be disclosed (i) with Borrower Representative’s
consent, (ii) to Related Persons of such Lender, such L/C Issuer or Agent, as
applicable, or to any Person that any L/C Issuer causes to Issue Letters of
Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section or (B) available to such Lender, L/C Issuer or Agent or
any of their Related Persons, as applicable, from a source (other than any
Credit Party) not known by them to be subject to disclosure restrictions, (iv)
to the extent disclosure is required by applicable Requirements of Law or other
legal process or requested or demanded by any Governmental Authority, (v) (A) to
any insurance association or organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information not identifying Credit Parties, (vi) to current or
prospective assignees, pledgees or participants, direct or contractual
counterparties to any Secured Rate Contracts and their respective Related
Persons, in each case to the extent such Persons agree to be bound by provisions
substantially similar to the provisions of this Section, (vii) to any other
party hereto, and (viii) in connection with the exercise or enforcement of any
right or remedy under any Loan Document or with any litigation or other
proceeding, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Related Persons referring to a Lender, an
L/C Issuer or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section and those of any other Contractual
Obligation of any Credit Party (whether or not a Loan Document), the terms of
this Section shall govern.

 

 55 

 

 

(c)          Tombstones. Each Credit Party consents to the publication by Agent
or any Lender of any press releases, tombstones, advertising or other
promotional materials in accordance with all applicable Requirements of Law
(including via any Electronic Transmission) relating to the financing
transactions contemplated by this Agreement using such Credit Party’s name,
product photographs, logo or trademark.

 

(d)          Press Release and Related Matters. No Credit Party shall, or shall
permit any of its Affiliates to, issue any press release or other public
disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to Wells Fargo or of any of its Affiliates, the Loan
Documents or any transaction contemplated herein or therein to which Wells Fargo
or any of its affiliates is party without the prior written consent of Wells
Fargo or such Affiliate except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with Wells Fargo.

 

(e)          Distribution of Materials to Lenders and L/C Issuers. Credit
Parties acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, Credit Parties hereunder (collectively, the “Borrower Materials”)
may be disseminated by, or on behalf of, Agent, and made available, to Lenders
and L/C Issuers by posting such Borrower Materials on an E-System. Credit
Parties authorize Agent to download copies of their logos from its website and
post copies thereof on an E-System

 

(f)          Material Non-Public Information. Credit Parties hereby agree that
if either they, any parent company or any Subsidiary has publicly traded equity
or debt securities in the U.S., they shall (and shall cause such parent company
or Subsidiary, as applicable, to) (i) identify in writing, and (ii) to the
extent reasonably practicable, clearly and conspicuously mark such Borrower
Materials that contain only information that is publicly available or that is
not material for purposes of U.S. federal and state securities laws as “PUBLIC.”
Credit Parties agree that by identifying such Borrower Materials as “PUBLIC” or
publicly filing such Borrower Materials with the Securities and Exchange
Commission, then Agent, Lenders and L/C Issuers shall be entitled to treat such
Borrower Materials as not containing any MNPI for purposes of U.S. federal and
state securities laws. Credit Parties agree that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents and (B) materials of a customary nature
prepared by Credit Parties or Agent in connection with the administration or
syndication of the Loans. Before distribution of any Borrower Materials, Credit
Parties agree to execute and deliver to Agent a letter authorizing distribution
of the evaluation materials to prospective Lenders and their employees willing
to receive MNPI, and a separate letter authorizing distribution of evaluation
materials that do not contain MNPI and represent that no MNPI is contained
therein.

 



 56 

 

 

Section 10.09. Set-off; Sharing of Payments.

 

(a)          Right of Setoff. Each of Agent, each Lender, each L/C Issuer and
each Affiliate of any of them is hereby authorized, without notice or demand
(each of which is hereby waived by each Credit Party), from time to time during
the continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any deposits at any time
held and other Indebtedness, claims or other obligations at any time owing by
Agent, such Lender, such L/C Issuer or any of their respective Affiliates to or
for the credit or the account of Borrowers or any other Credit Party against any
Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. No Lender or L/C Issuer shall exercise
any such right of setoff without the prior consent of Agent or Required Lenders.
Each of Agent, each Lender and each L/C Issuer agrees promptly to notify
Borrower Representative and Agent after any such setoff and application made by
such Lender or its Affiliates; provided, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights under
this Section are in addition to any other rights and remedies (including other
rights of setoff) that Agent, Lenders, L/C Issuer, their Affiliates and the
other Secured Parties, may have.

 

(b)          Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate, obtains any payment of any Obligation of any Credit Party and such
payment exceeds the amount such Lender is entitled to receive under the Loan
Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied to repay the
Obligations in accordance herewith; provided, that (i) if such payment is
rescinded or otherwise recovered from such Lender or L/C Issuer in full or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender or L/C Issuer without interest and (ii) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation. If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in Sections 1.18 and
8.04.

 

Section 10.10. Counterparts; Facsimile Signature. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

Section 10.11. Severability. The illegality or unenforceability of any provision
of any Loan Document or any instrument or agreement required thereunder shall
not in any way affect or impair the legality or enforceability of the remaining
provisions of such Loan Document or any instrument or agreement required
thereunder.

 

Section 10.12. Captions. The captions and headings of each Loan Document are for
convenience of reference only and shall not affect the interpretation thereof.

 

Section 10.13. Interpretation. Each Loan Document is the result of negotiations
among and has been reviewed by counsel to Credit Parties, Agent, each Lender and
other parties thereto, and is the product of all parties thereto. Accordingly,
the Loan Documents shall not be construed against Lenders or Agent merely
because of Agent’s or Lenders’ involvement in the preparation of such documents
and agreements. Without limiting the generality of the foregoing, each of the
parties hereto has had the advice of counsel with respect to Sections 10.15 and
10.16.

 

Section 10.14. No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of Borrowers, Credit Parties,
Lenders, L/C Issuers party hereto, Agent and, subject to the provisions of
Section 9.10, each other Secured Party, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, any
Loan Document. Neither Agent nor any Lender shall have any obligation to any
Person not a party to any Loan Document.

 

 57 

 

 

Section 10.15. Governing Law and Jurisdiction.

 

(a)          Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT,
INCLUDING, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).

 

(b)          Submission to Jurisdiction. Subject to Section 10.15(d), any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each
Credit Party hereby accepts for itself and in respect of its Property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Each Credit Party
hereby irrevocably waives any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens that any of them may
now or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

(c)          Service of Process. Each Credit Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to, arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Credit Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(d)          Non-Exclusive Jurisdiction. Nothing contained in this Section shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

 

Section 10.16. Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

 

 58 

 

 

Section 10.17. Entire Agreement; Release; Survival. THE LOAN DOCUMENTS EMBODY
THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF
INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS (EXCLUDING
THE FEE LETTER) INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR
ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN
DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH
CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
Execution of this Agreement by Credit Parties constitutes a full, complete and
irrevocable release of any and all claims which each Credit Party may have at
law or in equity in respect of all prior discussions and understandings, oral or
written, relating to the subject matter of the Loan Documents. (i) Any
indemnification or other protection provided to any Indemnitee pursuant to this
Section, Section 10.05 and Articles IX and XI and (ii) the provisions of
Section 8.1 of the Guaranty and Security Agreement, in each case, shall (x)
survive the Final Satisfaction and (y) with respect to clause (i) above, inure
to the benefit of any Person that at any time held a right thereunder (as an
Indemnitee or otherwise) and, thereafter, its successors and permitted assigns.

 

Section 10.18. Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies Credit Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act. In addition, Agent and each
Lender shall have the right to periodically conduct due diligence on all Credit
Parties, their senior management and key principals and legal and beneficial
owners. Each Credit Party agrees to provide reasonable cooperation in respect of
the conduct of such due diligence and further agrees that the reasonable
out-of-pocket costs and charges for any such due diligence by Agent shall
constitute costs and expenses reimbursable hereunder and be for the account of
Borrowers.

 

Section 10.19. Replacement of Lender. Within forty-five days after: (i) receipt
by Borrower Representative of written notice and demand from any Lender that is
not Agent or an Affiliate of Agent (an “Affected Lender”) for payment of
additional costs as provided in Sections 11.01, 11.03 or 11.06; or (ii) any
failure by any Lender (other than Agent or an Affiliate of Agent) to consent to
a requested amendment, waiver or modification to any Loan Document to which
Required Lenders have consented but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto
(“Non-Consenting Lender”), Borrowers may, at their option, notify Agent and such
Affected Lender or Non-Consenting Lender, as applicable, of Borrowers’ intention
to obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for such Affected Lender or Non-Consenting Lender, which Replacement Lender
shall be reasonably satisfactory to Agent. In the event Borrowers obtain a
Replacement Lender within 45 days following notice of its intention to do so,
the Affected Lender or Non-Consenting Lender, as applicable, shall sell and
assign its Loans and Commitments to such Replacement Lender, at par; provided,
that Borrowers have reimbursed such Affected Lender for its increased costs for
which it is entitled to reimbursement under this Agreement through the date of
such sale and assignment. In the event that a replaced Lender does not execute
an Assignment pursuant to Section 10.07 within five Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section, Borrowers shall be entitled (but not obligated) to
execute such an Assignment on behalf of such replaced Lender, and any such
Assignment so executed by Borrowers, the Replacement Lender and Agent, shall be
effective for purposes of this Section and Section 10.07. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender, as applicable, at any time with three Business Days’ prior notice to
such Lender (unless notice is not practicable under the circumstances) and cause
such Lender’s Loans and Commitments to be sold and assigned, in full or in part,
at par. Upon any such assignment and payment and compliance with the other
provisions of Section 10.07, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such replaced Lender
to indemnification hereunder shall survive.

 

 59 

 

 

Section 10.20. Joint and Several. The obligations of Credit Parties hereunder
and under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of each Borrower and
the other Credit Parties are subject.

 

Section 10.21. Creditor-Debtor Relationship. The relationship between Agent,
each Lender and each L/C Issuer, on the one hand, and Credit Parties, on the
other hand, is solely that of creditor and debtor. No Secured Party has any
fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between Secured Parties and Credit Parties by virtue of, any Loan Document or
any transaction contemplated therein.

 

Section 10.22. Keep Well. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guaranty and Security Agreement
in respect of Swap Obligations under any Secured Rate Contract; provided, that
each Qualified ECP Guarantor shall only be liable under this Section for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section, or otherwise under the Guaranty and Security
Agreement, voidable under applicable Requirements of Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the guaranties in respect of Swap Obligations under
each Secured Rate Contract have been discharged, or otherwise released or
terminated in accordance with the terms of this Agreement. Each Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Section 10.23. Waiver of Immunities. Each HK Credit Party irrevocably waives, to
the extent permitted by applicable law, with respect to itself and its revenues
and assets (irrespective of their use or intended use), all immunity on the
grounds of sovereignty or other similar grounds from: (a) suit; (b) jurisdiction
of any court; (c) relief by way of injunction or order for specific performance
or recovery of property; (d) attachment of its assets (whether before or after
judgment); and (e) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any proceedings in the courts
of any jurisdiction (and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any immunity in any such proceedings).

 

ARTICLE XI
TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 11.01. Taxes.

 

(a)          Payments Free of Taxes. Except as required by a Requirement of Law,
each payment by any Credit Party under any Loan Document shall be made free and
clear of all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
penalties or other Liabilities with respect thereto (collectively, “Taxes”). If
any Taxes shall be required by any Requirement of Law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party (i)
if such Tax is an Indemnified Tax, such amount payable shall be increased as
necessary to ensure that, after all required deductions for Indemnified Taxes
are made (including deductions applicable to any increases to any amount under
this Section), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Credit Party shall make such
deductions, (iii) the relevant Credit Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iv) within 30 days after such payment is made, the
relevant Credit Party shall deliver to Agent an original or certified copy of a
receipt evidencing such payment or other evidence of payment reasonably
satisfactory to Agent.

 



 60 

 

 

(b)          Other Taxes. In addition, Borrowers agree to pay, and authorize
Agent to pay in their name, any stamp, documentary, excise or property Tax,
charges or similar levies imposed by any applicable Requirement of Law or
Governmental Authority and all Liabilities with respect thereto (including by
reason of any delay in payment thereof), in each case arising from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document or any transaction contemplated therein (collectively, “Other Taxes”).
Swingline Lender may, without any notice or consent from Borrowers or Borrower
Representative, make a Swing Loan to Borrowers in such amount, the proceeds of
which shall be solely used by Agent to make such payment. Within 30 days after
any payment of Other Taxes by any Credit Party, Borrowers shall furnish to
Agent, at its address referred to in Section 10.02, evidence of payment
reasonably satisfactory to Agent.

 

(c)          No Tax Advice. The Credit Parties hereby acknowledge and agree that
(i) neither Wells Fargo nor any Affiliate of Wells Fargo has provided any Tax
advice to any Tax Affiliate in connection with the transactions contemplated
hereby or any other matters and (ii) the Credit Parties have received
appropriate Tax advice to the extent necessary to confirm that the structure of
any transaction contemplated by the Credit Parties in connection with this
Agreement complies in all material respects with applicable federal, state and
foreign Tax laws.

 

(d)          Indemnification. Borrowers shall reimburse and indemnify, within 30
days after demand, each Secured Party for all Indemnified Taxes (including any
Indemnified Taxes imposed by any jurisdiction on amounts payable under this
Section) paid or payable by such Secured Party and any Liabilities arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of Secured Party (or of Agent on
behalf of such Secured Party) claiming any compensation under this Section
11.01(d), setting forth the amounts to be paid thereunder and delivered to
Borrower Representative with copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error. In determining such amount, Agent
and such Secured Party may use any reasonable averaging and attribution methods.

 



 61 

 

 

(e)          Documentation from Lenders.

 

(i)          Non-U.S. Lender Party. Each Non-U.S. Lender Party that, at any of
the following times, is entitled to an exemption from United States withholding
Tax or, after a change in any Requirement of Law, is subject to such withholding
Tax at a reduced rate under an applicable Tax treaty, shall (w) on or prior to
the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (i), and (z) from time to time if requested by Borrower
Representative or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and Borrower Representative (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding Tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
Tax under an income Tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding Tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code or (C) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding Tax or reduced rate with respect to all
payments to be made to such Non-U.S. Lender Party under the Loan Documents.
Unless Borrower Representative and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding Tax or are
subject to such Tax at a rate reduced by an applicable Tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

 

(ii)         U.S. Lender Party. Each U.S. Lender Party shall (A) on or prior to
the date such U.S. Lender Party becomes a “U.S. Lender Party” hereunder, (B) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (C) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this Section
and (D) from time to time if requested by Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding Tax) or
any successor form.

 

(iii)        Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this Section and provide them to Agent.

 

(iv)        If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding Tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
Borrower Representative sufficient for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Non-U.S. Lender has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

 62 

 

 

(f)          If any Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section, it shall pay to the relevant Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such Credit Party, upon the request of
such Lender, shall repay to such Lender the amount paid over pursuant to this
Section 11.01(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section, in no event shall the Lender be required to pay
any amount to a Credit Party pursuant to this Section 11.01(f) the payment of
which would place the Lender in a less favorable net after-Tax position than the
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Credit Party or any other Person.

 

Section 11.02. Illegality. If any Lender shall determine that any Change in Law
or that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender to make LIBOR Rate Loans, then, on notice thereof by
such Lender to Borrowers through Agent, the obligation of such Lender to make
LIBOR Rate Loans shall be suspended until such Lender shall have notified Agent
and Borrower Representative that the circumstances giving rise to such
determination no longer exists. Upon any such notice, Borrowers shall prepay in
full all LIBOR Rate Loans of such Lender then outstanding, together with
interest accrued thereon, together with any amounts required to be paid in
connection therewith pursuant to Section 11.04; provided, that Borrower
Representative may elect, by giving notice to such Lender through Agent that all
Loans which would otherwise be made by any such Lender as LIBOR Rate Loans shall
be converted to and funded as Base Rate Loans.

 

Section 11.03. Increased Costs and Reduction of Return.

 

(a)          If any Lender or L/C Issuer shall determine that, due to a Change
in Law, (i) there shall be any increase in the cost to such Lender or L/C Issuer
of making, funding or maintaining any LIBOR Rate Loans or of Issuing or
maintaining any Letter of Credit or (ii) such Lender or L/C Issuer shall be
subject to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of “Excluded Taxes” and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposit reserves, other liabilities or capital
attributable thereto, then Borrowers shall, within 30 days of demand therefor by
such Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent,
for the account of such Lender or L/C Issuer, additional amounts as are
sufficient to compensate such Lender or L/C Issuer for such increased costs or
such Taxes.

 

 63 

 

 

(b)          If any Lender or L/C Issuer shall have determined that (i) the
introduction or any change in any Capital Adequacy Regulation, (ii) any
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iii) compliance by such Lender or L/C Issuer or any
entity controlling the Lender or L/C Issuer with any Capital Adequacy
Regulation, affects the amount of capital required or expected to be maintained
by such Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy and such Lender’s or L/C Issuer’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of this Agreement, then, within 30 days of demand of such Lender or
L/C Issuer (with a copy to Agent), Borrowers shall pay to such Lender or L/C
Issuer, from time to time as specified by such Lender or L/C Issuer, additional
amounts sufficient to compensate such Lender or L/C Issuer (or the entity
controlling the Lender or L/C Issuer) for such increase. Notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a change in a Capital
Adequacy Regulation under this Section 11.03(b), regardless of the date enacted,
adopted or issued.

 

(c)          Borrowers shall not be required to compensate any Lender or L/C
Issuer pursuant to Section 11.03(a) or (b) for any amounts incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies Borrower
Representative, in writing, of its claim of compensation thereof; provided, that
if the event giving rise to such increase is retroactive, then such 180-day
period shall be extended to include the period of retroactive effect.

 

Section 11.04. Funding Losses. Borrowers agree to reimburse each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of: (a) the failure of Borrowers to make any payment
or mandatory prepayment of principal of any LIBOR Rate Loan (including payments
made after any acceleration thereof); (b) the failure of Borrowers to borrow,
continue or convert a Loan after Borrower Representative has given (or is deemed
to have given) a Notice of Borrowing or a Notice of Conversion/Continuation; (c)
the failure of Borrowers to make any prepayment after Borrowers have given a
notice in accordance with Section 1.11; (d) the prepayment (including pursuant
to Section 1.12 or 1.13 or Article XI) of a LIBOR Rate Loan on a day which is
not the last day of the Interest Period with respect thereto; or (e) the
conversion pursuant to Section 1.10 or Article XI of any LIBOR Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period; including any such loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain its LIBOR Rate Loans hereunder
or from fees payable to terminate the deposits from which such funds were
obtained. Each LIBOR Rate Loan made by a Lender (and each related reserve,
special deposit or similar requirement) shall be conclusively deemed to have
been funded at the LIBOR used in determining the interest rate for such LIBOR
Rate Loan by a matching deposit or other borrowing in the interbank Eurodollar
market for a comparable amount and for a comparable period, whether or not such
LIBOR Rate Loan is in fact so funded.

 

Section 11.05. Inability to Determine Rates. If Agent or Required Lenders shall
have determined in good faith that reason adequate and reasonable means do not
exist for ascertaining the LIBOR for any requested Interest Period with or that
the LIBOR for any requested Interest Period does not adequately and fairly
reflect the cost to Lenders of funding or maintaining such Loan, Agent (either
individually or upon direction of Required Lenders) will forthwith give notice
of such determination to Borrower Representative and each Lender. Thereafter,
the obligation of Lenders to make or maintain LIBOR Rate Loans hereunder shall
be suspended until Agent (individually or upon direction of Required Lenders)
revoke such notice in writing. Upon receipt of such notice, Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If Borrower Representative does
not revoke such notice, Lenders shall make, convert or continue the Loans, as
proposed by Borrower Representative, but such Loans shall be made, converted or
continued as Base Rate Loans.

 

 64 

 

 

Section 11.06. Reserves on LIBOR Rate Loans. Borrowers shall pay to each Lender,
as long as such Lender shall be required under regulations of the Federal
Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan;
provided, that if Lender fails to give notice of such additional costs at least
15 days prior to such date, such additional interest shall be payable 15 days
from receipt of such notice.

 

Section 11.07. Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article XI shall deliver to Borrower
Representative (with a copy to Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on Borrowers in the absence of manifest error.

 

ARTICLE XII
DEFINITIONS

 

Section 12.01. Defined Terms in Other Articles. The following terms are defined
in the Sections referenced opposite such terms:

 

“Affected Lender” 10.18 “Agent Report” 9.04(c) “Borrower” and “Borrowers”
Preamble “Borrower Materials” 10.08(e) “Borrower Representative” Preamble
“Eligible Accounts” 2.01 “Eligible Inventory” 2.02 “Event of Default” 8.01
“Indemnified Matters” 10.05(b) “Indemnitees” 10.05(b) “Investments” 6.04 “L/C
Reimbursement Agreement” 1.03(a) “L/C Reimbursement Date” 1.03(g) “L/C Request”
1.03(d) “L/C Sublimit” 1.03(a) “Lender” Preamble “Letter of Credit Fee” 1.15(c)
“Maximum Lawful Rate” 1.06(c) “MNPI” 9.06(b) “Mortgage Supporting Documents”
Schedule 3.01 “Notice of Conversion/Continuation” 1.10 “Overadvance” 1.02(b)
“Other Taxes” 11.01(b) “Participant Register” 10.07(e) “Permitted Liens” 6.01
“Register” 1.08 “Restricted Payments” 6.10 “Replacement Lender” 10.18 “Revolving
Loan” 1.02 “Sale” 10.07(a) “Settlement Date” 1.17(b) “Swing Loan” 1.04
“Swingline Request” 1.04(a) “Tax Returns” 4.10 “Taxes” 11.01(a) “Unused
Commitment Fee” 1.15(b)

 

 65 

 

 

Section 12.02. Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the following meanings:

 

“2014 Convertible Notes” has the meaning of “Securities” as defined in the 2014
Indenture.

 

“2014 Indenture” means that certain Indenture, dated as of November 10, 2009,
between JAKKS and Wells Fargo, as trustee for the Holders (as defined therein),
pursuant to which JAKKS issued the 2014 Convertible Notes.

 

“2018 Convertible Notes” has the meaning of “Securities” as defined in the 2018
Indenture.

 

“2018 Indenture” means that certain Indenture, dated as of July 24, 2013,
between JAKKS and Wells Fargo, as trustee for the Holders (as defined therein),
pursuant to which JAKKS issued the 2018 Convertible Notes.

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of Credit Parties, including the unpaid portion thereof,
as stated on the respective invoice of a Credit Party, net of any credits,
rebates or offsets owed to such customer.

 

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Stock and Stock
Equivalents of any Person or otherwise causing any Person to become a direct or
indirect Subsidiary, or (c) a merger or consolidation or any other combination
with another Person.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, that (a) no Secured Party shall be an Affiliate of any Credit
Party or of any Subsidiary solely by reason of the provisions of the Loan
Documents, and (b) Feder Kaszovitz LLP shall be deemed not to be an Affiliate of
any Credit Party or any Subsidiary. For purposes of this definition, “control”
means the possession of either (i) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (ii) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agent” means Wells Fargo, as successor by assignment to General Electric
Company, in its capacity as Agent for Lenders or its successor appointed
pursuant to Section 9.7.

 

“Aggregate Excess Funding Amount” means the aggregate amount of all unpaid
obligations owing by any Non-Funding Lender to Agent, L/C Issuers, Swingline
Lender, and other Lenders under the Loan Documents, including such Lender’s pro
rata share of all Revolving Loans, Letter of Credit Obligations and Swing Loans,
and amounts reallocated to other Lenders pursuant to Section 1.18.

 

“Aggregate Revolving Exposure” means the sum, without duplication, of (a) the
outstanding principal amount of all Revolving Loans, (b) the outstanding
principal amount of all Swingline Loans and (c) the Letter of Credit
Obligations.

 

 66 

 

 

“Aggregate Revolving Commitment” means the combined Revolving Commitments of
Lenders, which shall initially be in the amount of $75,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.

 

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Credit Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates
is located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

“Applicable Margin” means (i) if a Base Rate Loan, 1.25% per annum and (ii) if a
LIBOR Rate Loan, 2.25% per annum. Notwithstanding anything herein to the
contrary, Swing Loans may not be LIBOR Rate Loans.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

“Arbor Toys Company Limited” means Arbor Toys Company Limited, a company
incorporated in Hong Kong with registered number 1011343.

 

“A.S. Design Limited” means A.S. Design Limited, a company incorporated in Hong
Kong with registered number 453139.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 10.07 (with each consent required by Section 10.07), accepted by Agent,
substantially in the form of Exhibit 10.07 or any other form approved by Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Availability exceeds (b) the Aggregate Revolving Exposure.

 

“Availability Period” means the period commencing on the Closing Date and ending
on the earlier of the Revolving Termination Date and one Business Day prior to
the Stated Maturity Date.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 

 67 

 

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (a) shall be deemed
to be zero), (b) the sum of 0.50% per annum and the Federal Funds Rate, and (c)
LIBOR calculated for each such day based on an Interest Period of one month plus
one percentage point. Any change in the Base Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the Federal
Funds Rate or LIBOR for an Interest Period of one month.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of Borrowers on the same day by Lenders pursuant to Article I.

 

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

 

(a)          85% of the book value of Eligible Accounts at such time;

 

(b)          the lesser of (i) 85% of the book value of Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, and (ii)
85% of the book value of Eligible Inventory valued at the lower of cost or
market, on a first in, first out basis, multiplied by the NOLV Factor as
reflected in the most recent Inventory appraisal ordered by Agent;

 

(c)          85% of the book value of JAKKS HK’s Eligible Accounts, subject to
an acceptable credit review by Agent in its Permitted Discretion of the Account
Debtors of JAKKS HK, in an aggregate amount not to exceed the lesser of
(i) $20,000,000 and (ii) 30% of the total Borrowing Base as of such date; and

 

(d)          the amount of cash, if any, held by Agent (and to which no Credit
Party has any access) as collateral for outstanding Letters of Credit in an
amount not to exceed $15,000,000,

 

in each case less Reserves against the Borrowing Base established by Agent at
such time in its Permitted Discretion.

 

“Borrowing Base Certificate” means a certificate of Borrower Representative, on
behalf of each Credit Party, in substantially the form of Exhibit 12.02(a), duly
completed as of a date acceptable to Agent in its sole discretion.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City (and, in respect of
any HK Credit Party, Hong Kong) and, when determined in connection with notices
and determinations in respect of LIBOR or any LIBOR Rate Loan or any funding,
conversion, continuation, Interest Period or payment of any LIBOR Rate Loan,
that is also a day on which dealings in Dollar deposits are carried on in the
London interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

 

 68 

 

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Cash Equivalents” means: (a) any readily-marketable securities (i) issued by,
or directly, unconditionally and fully guaranteed or insured by the United
States federal government, (ii) issued by any agency of the United States
federal government the obligations of which are fully backed by the full faith
and credit of the United States federal government, or (iii) solely with respect
to Investments made by a Foreign Subsidiary, issued by, or unconditionally
guaranteed by, Canada or the government of a country with similar credit quality
rating and backed by the full faith and credit of Canada or such other
government, as applicable; (b) any readily-marketable direct obligations issued
by any other agency of the United States federal government, any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case having a rating of at least “A-1” from S&P
or at least “P-1” from Moody’s; (c) any commercial paper rated at least “A-1” by
S&P or “P-1” by Moody’s and issued by any Person organized under the laws of any
state of the United States; (d) any Dollar-denominated time deposit, insured
certificate of deposit, overnight bank deposit or bankers’ acceptance issued or
accepted by (i) any Lender or (ii) any commercial bank that is (A) organized
under the laws of the United States, any state thereof or the District of
Columbia (and solely with respect to Investments made by a Foreign Subsidiary,
any bank organized under the laws of a foreign jurisdiction that otherwise
complies with the criteria in clause (a)(iii) above), (B) ”adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000; and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, that the maturities of
all obligations specified in any of clauses (a), (b), (c) or (d) above shall not
exceed 365 days.

 

 69 

 

 

“Change in Control” means the time at which (a) any Person (including a Person's
Affiliates and associates) or group (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) (other than the shareholders of
JAKKS on the Closing Date) becomes the beneficial owner (as defined in Rule 13d
3 under the Securities Exchange Act of 1934) of a percentage of the capital
stock of JAKKS equal to at least twenty-five percent (25%), (b) there shall be
consummated any consolidation or merger of JAKKS pursuant to which JAKKS’
capital stock would be converted into cash, securities or other property, other
than a merger or consolidation of JAKKS in which the holders of such capital
stock immediately prior to the merger have substantially the same proportionate
ownership in the aggregate, directly or indirectly, of capital stock of the
surviving Person immediately after the merger as it had of JAKKS’ capital stock
immediately prior to such merger, (c) all or substantially all of JAKKS’ assets
shall be sold, leased, conveyed or otherwise disposed of as an entirety or
substantially as an entirety to any Person (including any Affiliate or associate
of JAKKS) in one or a series of transactions, (d) any Change of Management shall
occur, unless on or before 90 days following the date of such Change of
Management, a successor has commenced employment with JAKKS and is actively
performing the functions of the departed individual, (e) JAKKS shall fail to own
less than the percentage interest of the issued and outstanding capital stock of
each other Credit Party as set forth in the Perfection Certificate as of the
Closing Date, free and clear of all Liens, other than Permitted Liens, (f)
during any period of 12 consecutive months, a majority of the members of the
board of directors of JAKKS cease to be composed of individuals (i) who were
members of that board of directors on the first day of such period, (ii) whose
election or nomination to that board of directors was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board of directors or (iii) whose
election or nomination to that board of directors was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board of directors
(excluding, in the case of both clauses (ii) and (iii), any individual whose
initial nomination for, or assumption of office as, a member of that board of
directors occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the board of directors), (g) any Person, or two or more Persons
acting in concert, shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of JAKKS, or
control over the capital stock of JAKKS entitled to vote for members of the
board of directors of JAKKS on a fully-diluted basis (and taking into account
all such securities that such Person or Persons have the right to acquire
pursuant to any option right) representing thirty percent (30%) or more of the
combined voting power of such securities, or (h) a “Fundamental Change” occurs
under and as defined in the 2014 Indenture, the 2018 Indenture or the New
Indenture.

 

“Change in Law” means any of the following: (a) the introduction of, or any
change in, or in the interpretation of, any Requirement of Law after the Closing
Date, (b) any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), including any compliance
thereto after the Closing Date, (c) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued and (d) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued.

 

“Change of Management” means if any of the individuals performing the functions
of the president or chief financial officer, respectively, on the Closing Date
shall cease for any reason to perform such functions, whether by reason of
death, disability, resignation, action by the board of directors or shareholders
of Borrowers, or otherwise.

 

“Closing Date” means March 27, 2014.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party and any other Person who has
granted a Lien to Agent, in or upon which a Lien is granted or purported to be
granted or now or hereafter exists in favor of any Lender or Agent for the
benefit of Secured Parties, whether under this Agreement or under any other
documents executed by any such Persons and delivered to Agent.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, the HK Collateral Documents, and all
other security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guaranties and other similar agreements pursuant
to which any Credit Party or any other Person pledging or granting a lien on
Collateral or guarantying the payment and performance of the Obligations now or
hereafter delivered pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC or comparable law) contemplated
thereunder.

 

 70 

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Commitment divided by the Aggregate Revolving
Commitment.

 

“Compliance Certificate” means a certificate given by Borrower Representative to
Agent pursuant to Schedule 5.01, in substantially the form of Exhibit 5.01.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consolidated Group” means JAKKS and all Persons whose financial results are
consolidated with JAKKS for financial reporting purposes under GAAP.

 

“Contested in Good Faith” means contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in full or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, indenture, mortgage, deed of trust,
instrument or other document (other than a Loan Document) to which such Person
is a party or to which it or any of its Property is bound or subject.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and Credit Party maintaining
such account, effective to grant “control” (within the meaning of Articles 8 and
9 under the applicable UCC) over such account to Agent.

 

“Conversion Date” means any date on which Borrowers convert a Base Rate Loan to
a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

 

 71 

 

 

“Convertible Notes” means the 2014 Convertible Notes, the 2018 Convertible
Notes, the New Convertible Notes, and the Oasis Convertible Note, collectively.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means each Borrower and each Guarantor.

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

“Default Rate” means a per annum rate equal to (a) in the case of principal of
or interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in Section 1.06(a) or (ii) in the case of any other Obligations, 2%
plus the rate applicable to Base Rate Loans as provided in such Section.

 

“Disguise Limited” means Disguise Limited, a company incorporated in Hong Kong
with registered number 1287686.

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 6.02(a), (c) and (d), and (b) the sale or transfer by a Borrower or any
Subsidiary of any Stock or Stock Equivalent issued by any Subsidiary of a
Borrower and held by such transferor Person.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“EBITDA” means, with respect to any period for any Person, (a) Net Income plus
(b) without duplication and to the extent deducted in determining Net Income the
sum of:

 

(i)          Interest Expense;

 

(ii)         provision for income tax expenses (or minus any income tax
credits);

 

(iii)        depreciation and amortization expense;

 

(iv)        any non-cash expenses, non-cash charges or non-cash losses but
excluding any non-cash expense, charge or loss that is an accrual of, or a
reserve for, a cash expenditure to be made in a future period and any non-cash
charge that relates to the write-down or write-off of Accounts and Inventory;

 

(v)         transaction fees and expenses incurred in connection with this
consummation of this Agreement;

 

(vi)        any loss (or minus any gain) from foreign currency translation;

 

(vii)       capital losses (or minus any capital gains) arising from any
disposition,

minus (c) without duplication and to the extent included in Net Income,

 

 72 

 

 

(i)          interest income,

 

(ii)         any extraordinary gains and any non-cash gains or non-cash income

 

(iii)        income (or minus any loss) of any joint venture or other Person
that is not a Subsidiary of a Borrower (except to the extent of the amount of
dividends actually received in cash by any Borrower or any Subsidiary).

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

 

“Eleventh Amendment” means the Eleventh Amendment to Credit Agreement and
Amendment to Guaranty And Security Agreement entered into as of May 14, 2018, by
and among Borrowers, the other Credit Parties signatory thereto, Agent, and the
Lenders signatory thereto.

 

“Eleventh Amendment Closing Date” means the effective date of the Eleventh
Amendment in accordance with Section 3 thereof.

 

“Eleventh Amendment Fee Letter” means the letter agreement among JAKKS, the
other Borrowers and Agent dated June 14, 2018.

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorney Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary as a result of, or related to, any claim, suit,
action, investigation, proceeding or demand by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law or in
connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Credit Party or any Subsidiary, whether on, prior
or after the Closing Date.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

 73 

 

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement is duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.

 

“Event of Loss” means, with respect to any Property, (a) any loss, destruction
or damage of such Property; (b) any pending or threatened institution of any
proceedings for the condemnation or seizure of such Property or for the exercise
of any right of eminent domain; or (c) any actual condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, of such
Property, or confiscation of such Property or the requisition of the use of such
Property.

 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is a direct or
indirect Subsidiary of an Excluded Foreign Subsidiary.

 

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by JAKKS to management or employees
of a Credit Party under any employee stock option or stock purchase plan or
other employee benefits plan in existence from time to time, (b) Stock or Stock
Equivalents by a Wholly-Owned Subsidiary of a Borrower to a Borrower or another
Wholly-Owned Subsidiary of a Borrower constituting an Investment permitted
hereunder and Stock or Stock Equivalents by a Foreign Subsidiary of such Foreign
Subsidiary to qualify directors where required pursuant to a Requirement of Law
or to satisfy other requirements of applicable law, in each instance, with
respect to the ownership of Stock of Foreign Subsidiaries.

 

“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a
controlled foreign corporation (as defined in the Code) that has not guaranteed
or pledged any of its assets to secure, or with respect to which there shall not
have been pledged two-thirds or more of the voting Stock and Stock Equivalents
to secure, any Indebtedness (other than the Loans) of a Credit Party or (b) a
Foreign Subsidiary owned by a Foreign Subsidiary described in clause (a) above.
Notwithstanding the generality of the foregoing, in no event shall any of the
JAKKS HK Credit Parties be an “Excluded Foreign Subsidiary.”

 

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guaranty of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guaranty of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.

 

 74 

 

 

“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) withholding Taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a Secured Party
under this Agreement in the capacity under which such Person makes a claim under
Section 11.01(a) or designates a new Lending Office, except in each case to the
extent such Person is a direct or indirect assignee (other than pursuant to
Section 10.18) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
Section 11.01(a); (c) Taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 11.01(e);
and (d) any United States federal withholding Taxes imposed under FATCA.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

 75 

 

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means, collectively, the Initial Fee Letter, the Fourth Amendment
Fee Letter and the Eleventh Amendment Fee Letter.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Final Satisfaction” means the date all of the following have occurred (a)
termination of the Revolving Commitments, (b) payment and satisfaction in full
of all Loans, all L/C Reimbursement Obligations and all other Obligations under
the Loan Documents and all Obligations arising under Secured Rate Contracts that
Agent has theretofore been notified in writing by the holder of such Obligation
are then due and payable, (c) deposit of cash collateral with respect to all
contingent Obligations (or, for any Letter of Credit Obligation, receipt by
Agent of a back-up letter of credit), in amounts and on terms and conditions and
with parties satisfactory to Agent and each Indemnitee that is, or may be, owed
such Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted) and (d) to the extent
requested by Agent, receipt by Agent and Secured Parties of liability releases
from Credit Parties each in form and substance acceptable to Agent.

 

“Financial Statements” means with respect to each applicable accounting period,
consolidated and consolidating balance sheets of the Consolidated Group as at
the end of such period and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such period,
certified by an appropriate Responsible Officer of Borrower Representative as
being complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
the Consolidated Group, subject to normal year-end adjustments and absence of
footnote disclosures.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means any of the annual accounting periods of Credit Parties
ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, with respect to any period for the
Consolidated Group, the ratio of (a) EBITDA to (b) Fixed Charges (but excluding
from Fixed Charges (i) the repurchase or the repayment of the 2014 Convertible
Notes (whether at or prior to maturity) in accordance with Section 6.10(d) and
(ii) the use of any funds by JAKKS to repurchase and prepay the purchase price
for its common stock in accordance with Section 6.10(e)).

 

“Fixed Charges” means, with respect to any period for any Person, the sum of
(a) Interest Expense, (b) the principal payments made or due on Indebtedness,
(c) Restricted Payments, including cash dividends, and (d) federal income taxes
and other taxes measured by net income actually paid in cash by the Consolidated
Group.

 

 76 

 

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Loans and any prior liens on the Real Estate up to the maximum policy limits
set under the National Flood Insurance Program, or as otherwise required by
Agent, with deductibles not to exceed $50,000.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

“Fourth Amendment Fee Letter” means the letter agreement between JAKKS and Agent
dated June 5, 2015.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination, applied
consistently as provided in and subject to Section 12.04.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, Taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantor” means JAKKS HK and each other Subsidiary of Borrowers that is or
becomes a party to the Guaranty and Security Agreement, and any other Person
that has guaranteed any Obligations.

 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, made by Credit Parties in favor of
Agent, for the benefit of Secured Parties, as the same may be amended, restated,
supplemented ort otherwise modified from time to time.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“HK Collateral Documents” means the HK Security Debenture, the HK Share Charge,
the HK Security Trust and all documents delivered to Agent or any Lender in
connection with any of the foregoing, as each such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

“HK Credit Parties” means Credit Parties incorporated or otherwise registered at
the Hong Kong Companies Registry or Credit Parties otherwise having a place of
business in Hong Kong.

 

“HK Security Debenture” means the Debenture dated as of the Eleventh Amendment
Closing Date, made by HK Credit Parties in favor of Agent for the benefit of
Secured Parties in respect of all the assets and undertaking of HK Credit
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

 77 

 

 

“HK Security Trust” means the Security Trust dated as of Eleventh Amendment
Closing Date, made by HK Credit Parties in favor of Agent for the benefit of
Secured Parties in respect of Collateral granted by HK Credit Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“HK Share Charge” means the Share Charge dated as of Eleventh Amendment Closing
Date, made by JAKKS, JAKKS Hong Kong and JAKKS Pacific (Asia) Limited in favor
of Agent for the benefit of Secured Parties in respect of all the issued shares
in the HK Credit Parties, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.

 

“Impacted Lender” means any Lender that fails to provide Agent, within three
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than Accounts owing in
the Ordinary Course of Business); (c) the face amount of all letters of credit
issued for the account of such Person and without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person; (d)
all obligations evidenced by notes, bonds, debentures or similar instruments;
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property); (f) all Capital Lease Obligations; (g)
the principal balance outstanding under any synthetic lease, off-balance sheet
loan or similar off balance sheet financing product; (h) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Stated Maturity Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

 

“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

 

“Initial Fee Letter” means the letter agreement between JAKKS and Agent dated
February 21, 2014.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, administration, liquidation, receivership, administrative
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in each case in clauses (a) and (b)
above, undertaken under U.S. federal, state or foreign law, including the
Bankruptcy Code.

 

 78 

 

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

“Interest Expense” means, with respect to any period for any Person, total
interest expense calculated in accordance with GAAP (including that portion
attributable to Capital Leases in accordance with GAAP and capitalized interest)
with respect to all outstanding Indebtedness, including all commissions,
discounts and other fees and charges owed with respect to letters of credit for
such period (in each case calculated without regard to any limitations on
payment thereof).

 

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate Loans (including Swing Loans), May 1, 2014, and the first day of each month
thereafter.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two or three months thereafter, as selected by
Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:

 

(a)          if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(b)          any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)          no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
Credit Parties, including all merchandise, raw materials, parts, supplies, works
in progress and finished goods intended for sale, together with all the
containers, packing, packaging, shipping and similar materials related thereto,
and including such inventory as is temporarily out of a Credit Party’s custody
or possession, including inventory on the premises of others and items in
transit.

 

“Investment Grade” means, in reference to any Person, that such Person has (a) a
rating from S&P of (i) A-1 or better for its commercial paper or (ii) BBB or
better for its long term debt, or (b) a rating from Moody's of (i) P-1 or better
for its commercial paper or (ii) Baa or better for its long term debt.

 

 79 

 

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, amend, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

 

“JAKKS Canada” means JAKKS Pacific (Canada), Inc., a company organized under the
laws of the province of New Brunswick, Canada.

 

“JAKKS HK” is a collective reference to each of JAKKS Hong Kong, JAKKS Pacific
(Asia) Limited, Moose Mountain Toymakers Limited, Disguise Limited, A.S. Design
Limited, Arbor Toys Company Limited, Kids Only, Limited and Tollytots Limited.

 

“JAKKS Hong Kong” means JAKKS Pacific (H.K.) Limited, a company incorporated in
Hong Kong with registered number 468246.

 

“JAKKS Pacific (Asia) Limited” means JAKKS Pacific (Asia) Limited, a company
incorporated in Hong Kong with registered number 971208.

 

“JV Entities” means each of Pacific Animation Partners, LLC, DreamPlay Toys,
LLC, DreamPlay, LLC, JAKKS Pacific Trading Limited, JAKKS Meisheng Trading
(Shanghai) Limited, and JAKKS Meisheng Animation (H.K.) Limited.

 

“Kids Only, Limited” means Kids Only, Limited, a company incorporated in Hong
Kong with registered number 455075.

 

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an Issuer of Letters of Credit hereunder.

 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrowers to L/C Issuer thereof or to Agent, as and when matured, to pay all
amounts drawn under such Letter of Credit.

 

“Lender” means each Lender with a Revolving Commitment (or if the Revolving
Commitments have terminated, who hold Revolving Loans, Letter of Credit
Obligations or participations in Swing Loans).

 

 80 

 

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” on Schedule 10.02, or such other
office or offices of such Lender as it may from time to time notify Borrower
Representative and Agent.

 

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders, whether direct or indirect, contingent or otherwise, due or
not due, in connection with the Issuance of Letters of Credit by L/C Issuers or
the purchase of a participation in any Letter of Credit as set forth in Section
1.03. The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Agent and Lenders under each Letter of Credit or
pursuant thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

“LIBOR” means, for each Interest Period, the rate per annum as published by ICE
Benchmark Administration Limited (or any successor page or other commercially
available source as Agent may designate from time to time) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement
(and, if any such published rate is below zero, then the rate determined
pursuant to this clause (b) shall be deemed to be zero). Each determination of
the LIBOR Rate shall be made by Agent and shall be conclusive in the absence of
manifest error.

 

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

“License Agreement Guaranty” means a guaranty by JAKKS of the obligations of any
of its Subsidiaries owing to a Licensor under a licensing agreement between such
Subsidiary and such Licensors.

 

“Licensor” means an owner of certain Intellectual Property that licenses all or
any portion of such Intellectual Property to a Credit Party or any of its
Subsidiaries.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

 

“Loan” means any loan made or deemed made by any Lender hereunder.

 

 81 

 

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Term
Intercreditor Agreement, the Collateral Documents and all documents delivered to
Agent and/or any Lender in connection with any of the foregoing, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in or a
material adverse effect on any of (a) the condition (financial or otherwise) or
prospects of any Credit Party or, business, performance, operations or Property
of Credit Parties and their Subsidiaries taken as a whole, (b) the ability of
any Credit Party or any other Person (other than Agent or Lenders) to perform
its obligations under any Loan Document, or (c) the validity or enforceability
of any Loan Document or the rights and remedies of Agent, Lenders and the other
Secured Parties under any Loan Document. Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in Liabilities to Credit Parties in excess of $5,000,000 individually
or in the aggregate shall be deemed to have a Material Adverse Effect.

 

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

 

“Maximum Availability” means the lesser of (a) the Borrowing Base (as calculated
pursuant to the Borrowing Base Certificate) in effect from time to time and (b)
the Aggregate Revolving Commitment then in effect less any Reserves with respect
thereto established by Agent at such time in its Permitted Discretion, in each
case minus the Reserve Block.

 

“Maximum Revolving Loan Balance” means (a) the Maximum Availability minus (b)
the sum of (i) the aggregate amount of Letter of Credit Obligations and (ii) the
aggregate outstanding principal amount of the Swing Loans.

 

“Meisheng Transaction” means the acquisition by Hongkong Meisheng Cultural
Company Limited of additional shares of common stock of the Borrower
Representative, resulting in the increase of Hongkong Meisheng Cultural Company
Limited’s shareholdings and voting rights in the Borrower Representative to 51%.

 

“Moose Mountain Toymakers Limited” means Moose Mountain Toymakers Limited, a
company incorporated in Hong Kong with registered number 540751.

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

 82 

 

 

“Net Income” means, with respect to any Person, for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period
determined in accordance with GAAP.

 

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of a
Borrower.

 

“Net Orderly Liquidation Value” means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
Agent by an appraiser acceptable to Agent.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.

 

“New Convertible Notes” means the convertible senior notes due 2020 to be issued
pursuant to the New Indenture in an aggregate principal amount not to exceed
$115,000,000.

 

“New Indenture” means that certain Indenture to be entered into on or about June
9, 2014, between JAKKS and Wells Fargo, as trustee for the Holders (as defined
therein), pursuant to which JAKKS will issue the New Convertible Notes as
further described in the New OM.

 

“New OM” means that certain Offering Memorandum dated June 3, 2014, relating to
the offering of $100,000,000 aggregate principal amount of convertible senior
notes of JAKKS due 2020.

 

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of such
Inventory divided by the book value of Inventory, expressed as a percentage,
which will be increased or reduced upon receipt by Agent of each updated
appraisal.

 

 

 83 

 

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) or any Person that directly or indirectly controls such Lender
has, (i) become subject to a voluntary or involuntary case under the Bankruptcy
Code or any similar bankruptcy laws, (ii) a custodian, conservator, receiver or
similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for this clause (d), Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan Documents. For purposes of this definition, control of a
Person shall have the same meaning as in the second sentence of the definition
of Affiliate.

 

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

 

“Note” means any Revolving Note and “Notes” means all such Notes.

 

“Notice of Borrowing” means a notice given by Borrower Representative to Agent
pursuant to Section 1.09, in substantially the form of Exhibit 1.09.

 

“Oasis Convertible Note” means the convertible senior note due November 1, 2020,
issued by JAKKS to Oasis Investments II Master Fund Ltd. in the face amount of
$21,550,000.

 

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired; provided, that Obligations of any
Guarantor shall not include any Excluded Rate Contract Obligations solely of
such Guarantor.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from Secured Party having executed, delivered, become a party to, performed its
obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, Secured Rate Contract or any related document, or sold or
assigned an interest in any Loan or Loan Document.

 

 84 

 

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

“Perfection Certificate” means a written certificate from Borrower
Representative setting forth certain information regarding Credit Parties and
their Properties as contemplated by Article IV, in form and substance acceptable
to Agent and attached hereto as Schedule 4.21.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of: (A) Indebtedness permitted under Section 6.05(c) or (d) that (a)
has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to Credit
Parties and their Subsidiaries, taken as a whole, than those of the Indebtedness
being refinanced or extended; or (B) Term Indebtedness to the extent permitted
under the Term Intercreditor Agreement and subject to joining the Term
Intercreditor Agreement or entering into another intercreditor agreement
acceptable to Agent.

 

“Permitted Surety Bonds” means unsecured guaranties and reimbursement
obligations incurred in the Ordinary Course of Business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guaranty and similar obligations in an aggregate amount not to exceed $100,000.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

 

 85 

 

 

“Priority Payables Reserve” means, at any time, the full amount of the
indebtedness, liabilities and obligations at such time which have a trust
imposed to provide for payment or Liens ranking or capable of ranking senior to
or pari passu with Liens securing the Obligations on any of the Collateral under
federal, provincial, state, county, municipal, or local law including, without
limitation, claims for unremitted and accelerated rents, taxes, wages, severance
pay, termination pay, vacation pay, workers' compensation obligations,
government royalties or pension fund obligations, claims under the Wage Earner
Protection Program Act (Canada) together with the aggregate value, determined in
accordance with GAAP, of all Inventory which Agent reasonably considers may be
or may become subject to a right of a supplier to recover possession thereof
under any federal, provincial or state law, where such supplier's right may have
priority over Liens securing the Obligations including, without limitation,
Inventory subject to a right of a supplier to repossess goods pursuant to
Section 81.1 of the Bankruptcy and Insolvency Act (Canada) and successor
legislation thereto.

 

“Property” means any interest in any kind of property or asset (other than
cash), whether real, personal or mixed, and whether tangible or intangible.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) designed to provide protection against fluctuations in
interest or currency exchange rates and any other agreements or arrangements
designed to provide such protection.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, investor, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article
III) and other consultants and agents of or to such Person or any of its
Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means at any time (a) Lenders then holding more than 50% of
the sum of the Aggregate Revolving Commitment then in effect, or (b) if the
Aggregate Revolving Commitments have terminated, Lenders then holding more than
50% of the sum of the aggregate unpaid principal amount of Loans (other than
Swing Loans) then outstanding, outstanding Letter of Credit Obligations, amounts
of participations in Swing Loans and the principal amount of unparticipated
portions of Swing Loans.

 

 86 

 

 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Reserve Block” means (a) at all times from the Closing Date through the later
of the date that (i)(A) Agent receives the Compliance Certificate with respect
to the Fiscal Quarter ending September 30, 2014 and (B) no Default or Event of
Default has occurred and is continuing, and (ii)(A) JAKKS repurchases or repays
all of the outstanding 2014 Convertible Notes in accordance with Section 6.10(d)
and (B) no Default or Event of Default has occurred and is continuing
$7,500,000, and (b) at all times thereafter, $0.00.

 

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 2.01 and
Eligible Inventory pursuant to Section 2.02, (b) Priority Payables Reserve, (c)
to the extent required by the Term Intercreditor Agreement, the Term Loan
Push-Down Reserve, and (d) such other reserves against Eligible Accounts,
Eligible Inventory or Availability that Agent may, in its Permitted Discretion,
establish from time to time. Without limiting the generality of the foregoing,
Reserves established to ensure the payment of accrued interest expenses or
Indebtedness shall be deemed to be an exercise of Agent’s Permitted Discretion.

 

“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.

 

“Revolving Commitment” means for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1 under the heading “Revolving Commitments” as such
amount as the same may be reduced or increased from time to time in accordance
with this Agreement.

 

“Revolving Note” means a promissory note of Borrowers payable to a Lender in
substantially the form of Exhibit 12.02(b), evidencing Indebtedness of Borrowers
under the Revolving Commitment of such Lender, as the same may be amended,
restated, supplemented ort otherwise modified from time to time.

 

“Revolving Termination Date” means the earlier to occur of: (a) the Stated
Maturity Date; and (b) the date on which the Aggregate Revolving Commitment
shall terminate in accordance with the provisions of this Agreement.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

 87 

 

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any Lender or any Credit Party or
any of their respective Subsidiaries or Affiliates.

 

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party, including each
Secured Swap Provider.

 

“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, (i) for which Wells Fargo or an Affiliate of Wells Fargo
has provided credit enhancement through either an assignment right or a letter
of credit in favor of the counterparty, or (ii) which Agent has acknowledged in
writing constitutes a “Secured Rate Contract” hereunder.

 

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom a Borrower has entered into a Secured Rate
Contract for which Wells Fargo or an Affiliate of Wells Fargo has provided
credit enhancement through either an assignment right or a letter of credit in
favor of such Person and any assignee thereof.

 

“Share Increase Transaction” means an acquisition (including the Meisheng
Transaction) by a Person of shares of common stock of the Borrower
Representative that has been approved by Required Lenders in their sole and
absolute discretion and which results in the increase of such Person’s
shareholdings and voting rights in the Borrower Representative to 51%.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

 88 

 

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a 1% chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.

 

“Specified Foreign Subsidiaries” means each of JAKKS Pacific (UK) Ltd., a
company organized under the laws of the United Kingdom, JAKKS Pacific Iberia,
S.L., a company organized under the laws of Spain, JAKKS France, S.A.S., a
company organized under the laws of France, JAKKS Pacific Germany GmbH, a
company organized under the laws of Germany, JKP Mexico Holdings, S.A. de C.V.,
JAKKS Pacific (Canada), Inc., a company organized under the laws of Canada, and
JKID, Ltd. a company organized under the laws of the United Kingdom.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

“Stated Maturity Date” means March 27, 2019.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means (a) the Convertible Notes and (b) any
Indebtedness of any Credit Party or any Subsidiary which is subordinated to the
Obligations as to right and time of payment and as to other rights and remedies
thereunder and having such other terms as are, in each case, reasonably
satisfactory to Agent in its sole discretion. For purposes of this definition,
the Term Indebtedness is not Subordinated Indebtedness.

 

“Subordinated Indebtedness Documents” means, collectively, the documents
evidencing the Subordinated Indebtedness, if any.

 

“Subordination Agreement” means any subordination agreement by and among Agent,
Credit Parties and the issuer of any Subordinated Indebtedness on terms and
conditions satisfactory to Agent in its sole discretion, as the same may be
amended, restated and/or modified from time to time subject to the terms
thereof. For purposes of this definition, the Term Intercreditor Agreement is
not a Subordination Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the voting Stock is, at the time, owned or
controlled directly or indirectly by, such Person or one or more Subsidiaries of
such Person. Unless the context provides otherwise, each reference to Subsidiary
under the Loan Documents shall be deemed to be a reference to a Subsidiary of a
Credit Party. For the avoidance of doubt, DreamPlay, LLC shall not be deemed to
be a “Subsidiary” hereunder for as long as JAKKS does not increase its 5%
ownership therein as in effect on the Closing Date.

 

 89 

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means $0.

 

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
Wells Fargo or, upon the resignation of Wells Fargo as Agent hereunder, any
Lender (or Affiliate or Approved Fund of any Lender) that agrees, with the
approval of Agent (or, if there is no such successor Agent, the Required
Lenders) and Borrowers, to act as Swingline Lender hereunder.

 

“Tax Affiliate” means, (a) each member of the Consolidated Group, (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.

 

“Term Agent” means the “Agent” under and as defined (as of the date of this
Agreement) in the Term Credit Agreement.

 

“Term Credit Agreement” means the Term Loan Agreement dated as of the Eleventh
Amendment Closing Date by and among Credit Parties, Term Agent and Term Lenders.

 

“Term Indebtedness” means the term loan credit facility in favor of Credit
Parties in the original principal amount of no less than $20,000,000 and
incurred pursuant to the terms of the Term Credit Agreement.

 

“Term Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith between Agent and Term Agent with respect to the Obligations and the
Term Indebtedness, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Term Lender” means any “Lender” under and as defined (as of the date of this
Agreement) in the Term Credit Agreement.

 

“Term Loan Push-Down Reserve” has the meaning assigned to it in the Term Credit
Agreement as in effect as of the Eleventh Amendment Closing Date.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Tollytots Limited” means Tollytots Limited, a company incorporated in Hong Kong
with registered number 1251086.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

 90 

 

 

“Trigger Period” shall mean the period (a) commencing on the day that (i) an
Event of Default occurs or (ii) Availability is less than $5,000,000 and
(b) continuing until the date that (i) no Event of Default exists and (ii)
Availability has been equal to or greater than $5,000,000 for a period of 60
consecutive calendar days.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

 

Section 12.03. Other Interpretive Provisions.

 

(a)          Defined Terms. Unless otherwise specified herein or therein, all
terms defined in any Loan Document shall have the defined meanings when used in
any certificate or other document made or delivered pursuant thereto. The
meanings of defined terms shall be equally applicable to the singular and plural
forms of the defined terms. Terms (including uncapitalized terms) not otherwise
defined herein and that are defined in the UCC shall have the meanings therein
described.

 

(b)          The Agreement. The words “hereof,” “herein,” “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision of such Loan Document;
and section, schedule and exhibit references are to such Loan Document unless
otherwise specified.

 

(c)          Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”

 

(d)          Performance; Time. Whenever any performance obligation hereunder or
under any other Loan Document (other than a payment obligation) shall be stated
to be due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. All
references to time shall be based upon New York time. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.” If any provision of
any Loan Document refers to any action taken or to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be interpreted
to encompass any and all means, direct or indirect, of taking, or not taking,
such action.

 

 91 

 

 

(e)          Contracts. Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including the Loan Documents, shall be deemed to include all subsequent
amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

(f)          Laws. References to any statute or regulation may be made by using
either the common or public name thereof or a specific cite reference and,
except as otherwise provided with respect to FATCA, are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

Section 12.04. Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Consolidated Group shall be given effect for purposes of measuring compliance
with any provision of Article VI or VII unless Borrowers, Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article VI and Article VII shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary at “fair value.” A
breach of a financial covenant contained in Article VII shall be deemed to have
occurred as of any date of determination by Agent or as of the last day of any
specified measurement period, regardless of when the financial statements
reflecting such breach are delivered to Agent.

 

Section 12.05. Payments. Agent may set up commercially reasonable standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Credit Party or any L/C
Issuer. Any such determination or redetermination by Agent shall be conclusive
and binding for all purposes, absent manifest error. No determination or
redetermination by any Secured Party or any Credit Party and no other currency
conversion shall change or release any obligation of any Credit Party or of any
Secured Party (other than Agent and its Related Persons) under any Loan
Document, each of which agrees to pay separately for any shortfall remaining
after any conversion and payment of the amount as converted. Agent may round up
or down, and may set up commercially reasonable appropriate mechanisms to round
up or down, any amount hereunder to nearest higher or lower amounts and may
determine reasonable de minimis payment thresholds.

 

Section 12.06.         Term Intercreditor Agreement. Each Lender hereby (a)
agrees that this Agreement and the other Loan Documents, and the rights and
remedies of the Agent and the Lenders hereunder and thereunder, are subject to
the terms of the Term Intercreditor Agreement (and to the extent any term of
this Agreement or any other Loan Document conflicts or is inconsistent with the
terms thereof, the terms of the Term Intercreditor Agreement shall control), (b)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Term Intercreditor Agreement, and (c) hereby authorizes and
instructs the Agent to enter into the Term Intercreditor Agreement.

 

[signature pages follow]

 

 92 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

“Borrowers”           JAKKS PACIFIC, INC.   MOOSE MOUNTAIN MARKETING, INC.      
By:                                By:                              Name:    
Name:   Title:     Title:         MAUI, INC.   KIDS ONLY, INC.       By:     By:
  Name:     Name:   Title:     Title:         DISGUISE, INC.           By:      
Name:       Title:             JAKKS SALES LLC           By:       Name:      
Title:             “Borrower Representative”           JAKKS PACIFIC, INC.      
    By:       Name:       Title:      

 

 

 

 

“Guarantors”

          JAKKS PACIFIC (H.K.) LIMITED   JAKKS PACIFIC (ASIA) LIMITED       By:
                               By:                              Name:     Name:
  Title:     Title:         DISGUISE LIMITED   MOOSE MOUNTAIN TOYMAKERS LIMITED
      By:     By:   Name:     Name:   Title:     Title:         A.S. DESIGN
LIMITED   ARBOR TOYS COMPANY LIMITED       By:     By:   Name:     Name:  
Title:     Title:         KIDS ONLY, LIMITED   TOLLYTOTS LIMITED       By:    
By:   Name:     Name:   Title:     Title:  

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION, as Agent, Swingline Lender and as  
a Lender         By:        Name:     Title: Duly Authorized Signatory

 

 

 

 

EXHIBIT B

 

(Consolidated Form of Guaranty and Security Agreement) 

 

  

 



 



 



 

GUARANTY AND SECURITY AGREEMENT

 

Dated as of March 27, 2014

 

As amended as of March 31, 2017,
and
June 14, 2018

 

by

 

JAKKS PACIFIC, INC.,
DISGUISE, INC.
JAKKS SALES LLC
KIDS ONLY, INC.
MAUI, INC.
and
MOOSE MOUNTAIN MARKETING, INC.
as Borrowers,

 

and

 

EACH OTHER GRANTOR
FROM TIME TO TIME PARTY HERETO

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page           ARTICLE I     DEFINED TERMS         Section 1.1. Definitions
1 Section 1.2. Certain Other Terms 4         ARTICLE II     GUARANTY        
Section 2.1. Guaranty 4 Section 2.2. Limitation of Guaranty 4 Section 2.3.
Contribution 4 Section 2.4. Authorization; Other Agreements 4 Section 2.5.
Guaranty Absolute and Unconditional 5 Section 2.6. Waivers 6 Section 2.7.
Reliance 6         ARTICLE III     GRANT OF SECURITY INTEREST         Section
3.1. Collateral 6 Section 3.2. Grant of Security Interest in Collateral 7      
  ARTICLE IV     Representations and Warranties         Section 4.1. Title; No
Other Liens 7 Section 4.2. Perfection and Priority 7 Section 4.3. Pledged
Collateral 8 Section 4.4. Instruments and Tangible Chattel Paper 8 Section 4.5.
Intellectual Property 8 Section 4.6. Commercial Tort Claims 8 Section 4.7.
Specific Collateral 8 Section 4.8. Enforcement 9 Section 4.9. Representations
and Warranties of the Credit Agreement 9         ARTICLE V     Covenants        
Section 5.1. Maintenance of Perfected Security Interest; Further Documentation
and Consents 9 Section 5.2. Pledged Collateral 9 Section 5.3. Accounts 10
Section 5.4. Commodity Contracts 10 Section 5.5. Delivery of Instruments and
Tangible Chattel Paper and Control of Investment Property, Letter-of-Credit
Rights and Electronic Chattel Paper 10 Section 5.6. Intellectual Property 11
Section 5.7. Notices 12

 

 i 

 

 

Section 5.8. Notice of Commercial Tort Claims 12 Section 5.9. Controlled
Securities Account 12         ARTICLE VI     Remedial Provisions         Section
6.1. Code and Other Remedies 12 Section 6.2. Receivables 15 Section 6.3. Pledged
Collateral 15 Section 6.4. Payments and Proceeds to be Turned over to and Held
by Agent 16 Section 6.5. Sale of Pledged Collateral 16 Section 6.6. Deficiency
16         ARTICLE VII     Agent         Section 7.1. Agent’s Appointment as
Attorney-in-Fact 17 Section 7.2. Authorization To File Financing Statements 17
Section 7.3. Authority of Agent 18 Section 7.4. Duty; Obligations and
Liabilities 18         ARTICLE VIII     Miscellaneous         Section 8.1.
Reinstatement 18 Section 8.2. Release of Collateral 18 Section 8.3. Independent
Obligations 19 Section 8.4. No Waiver by Course of Conduct 19 Section 8.5.
Amendments in Writing 19 Section 8.6. Additional Grantors; Additional Pledged
Collateral 19 Section 8.7. Notices 19 Section 8.8. Successors and Assigns 19
Section 8.9. Counterparts 20 Section 8.10. Severability 20 Section 8.11.
Governing Law 20 Section 8.12. Waiver of Jury Trial 20 Section 8.13. Waiver
Under Statutes 20 Section 8.14. Waiver of Immunities 20 Section 8.15. HK
Collateral Documents 21       ANNEX 1 FORM OF PLEDGE AMENDMENT   ANNEX 2 FORM OF
JOINDER AGREEMENT   ANNEX 3 FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT  
SCHEDULE 1 COMMERCIAL TORT CLAIMS   SCHEDULE 2 FILINGS   SCHEDULE 3 PLEDGED
COLLATERAL  

 

 ii 

 

 

GUARANTY AND SECURITY AGREEMENT

 

GUARANTY AND SECURITY AGREEMENT, dated as of March 27, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by JAKKS PACIFIC, INC., a Delaware corporation, for itself and as
successor by merger to Creative Designs International, Ltd., a Delaware
corporation (“JAKKS”), DISGUISE, INC., a Delaware corporation (“Disguise”),
JAKKS SALES LLC, a Delaware limited company formerly known as JAKKS Sales
Corporation (“JAKKS Sales”), KIDS ONLY, INC., a Massachusetts corporation (“Kids
Only”), MAUI, INC., an Ohio corporation (“Maui”), MOOSE MOUNTAIN MARKETING,
INC., a New Jersey corporation (“Moose Mountain” and, together with JAKKS,
Disguise, JAKKS Sales, Kids Only and Maui, collectively, “Borrowers”), and each
of the other entities listed on the signature pages hereof or that becomes a
party hereto (collectively with Borrowers, “Grantors” and each, a “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor in interest by
assignment from General Electric Company, as administrative agent (in such
capacity, together with its successors and permitted assigns, “Agent”) for
Secured Parties.

 

RECITALS

 

A.           Pursuant to the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) JAKKS, as borrower representative (“Borrower
Representative”), Borrowers, the other Credit Parties party thereto, Lenders,
L/C Issuers from time to time party thereto and Agent, Lenders and L/C Issuers
have severally agreed to extend credit to Borrowers subject to the terms and
conditions set forth therein.

 

B.           Each Grantor has agreed to guarantee the Obligations (as defined in
the Credit Agreement) of the other Guarantors.

 

C.           Each Grantor will derive substantial direct and indirect benefits
from the extensions of credit under the Credit Agreement.

 

D.           It is a condition precedent to the obligation of Lenders and L/C
Issuers to extend credit to Borrowers under the Credit Agreement that Grantors
execute and deliver this Agreement to Agent;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and to induce Lenders, L/C
Issuers and Agent to enter into the Credit Agreement and the other Loan
Documents and to induce Lenders and L/C Issuers to extend credit to Borrowers
thereunder, each Grantor hereby agrees as follows:

 

ARTICLE I
DEFINED TERMS

 

Section 1.1. Definitions.

 

(a)          Capitalized terms used herein without definition are used as
defined in the Credit Agreement and, to the extent not defined therein, such
terms that are defined in the UCC have the meanings given to them in the UCC
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).

 



 

 

 

 

(b)          The following terms shall have the following meanings:

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

“Cash Collateral Account” means a Deposit Account or Securities Account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

 

“Collateral” has the meaning specified in Section 3.1 hereof.

 

“Controlled Securities Account” means each Securities Account (including all
Financial Assets held therein and all certificates and instruments, if any,
representing or evidencing such Financial Assets) that is the subject of an
effective Control Agreement.

 

“Disney Entities” means Disney Consumer Products, Inc. and/or one or more of its
Affiliates, including Disney Enterprises, Inc., Disney Consumer Products Latin
America, Inc., Disney Interactive, Inc., Disney Children’s Book Group, LLC,
Disney Licensed Publishing, Disney Publishing Worldwide, Inc., Walt Disney
Company Limited, Walt Disney Company (Asia Pacific) Limited, Walt Disney Company
(Australia) Pty Ltd., Walt Disney Company (Australia) Limited, Walt Disney Music
Company, Walt Disney Music Company/Wonderland Music Company, Inc., Walt Disney
Music Company/Wonderland Music Company, Inc./Five Hundred South Songs and Seven
Peaks Music, Walt Disney Records (a division of ABC, Inc.), Marvel Characters,
Inc., Marvel Enterprises Inc., Marvel Characters B.V., Spider-Man Merchandising
L.P. and Lucasfilm Ltd.

 

“Disney Inventory” means any Inventory of a Grantor that includes Intellectual
Property of one or more Disney Entities.

 

“Disney IP License” means any IP License pursuant to which one or more Disney
Entities granted to a Grantor any right, title or interest in, or relating to,
Intellectual Property.

 

“Disney Property” means, collectively, (a) any and all Disney IP Licenses and
(b) any and all Disney Inventory.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary which, pursuant to the terms of the
Credit Agreement, is not required to guarantee the Obligations. The term “voting
stock” means the outstanding shares of each class of Stock entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (a) Excluded Equity, (b) any permit,
license, Contractual Obligation or Property of any Grantor that, either by its
terms (or in the case of Property, the terms of any related Contractual
Obligation) or by Requirement of Law, such Grantor is prohibited from
transferring, collaterally assigning, hypothecating, pledging or otherwise
disposing of, or requires the consent of any Person (other than a Borrower or
any of its Affiliates) in connection with any such transfer, collateral
assignment, hypothecation, pledge or other disposition that has not been
obtained, but only to the extent and while such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Section 9-406,
9-407, 9-408 or 9-408 of the UCC or by any other Requirement of Law (it being
understood that Grantors make no representation hereunder with respect to the
enforceability or effectiveness of any such prohibition), (c) Property owned by
any Grantor that is subject to a purchase money Lien or a Capital Lease
permitted under the Credit Agreement if the Contractual Obligation pursuant to
which such Lien is granted (or such Capital Lease) prohibits or requires the
consent of any Person (other than a Borrower or any of its Affiliates) that has
not been obtained, (d) any “intent to use” Trademark applications for which a
statement of use has not been filed (but only until such statement is filed),
and (e) any and all Vehicles owned by any Grantor; provided, that “Excluded
Property” shall not include any Proceeds, products, substitutions or
replacements of Excluded Property (unless such Proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

 

 2 

 

 

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2 hereof.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1 hereof.

 

“Guarantor” means each Grantor, including each Borrower with respect to the
obligations of each other Borrower.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Pledged Certificated Stock” means all Certificated Securities and other Stock
or Stock Equivalent of any Person evidenced by a certificate, instrument or
other similar document and any distribution of property made on, in respect of
or in exchange for the foregoing from time to time. Pledged Certificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Pledged Collateral” means the Pledged Stock and the Pledged Debt Instruments.

 

“Pledged Debt Instruments” means Instruments evidencing any Indebtedness or
other obligations owed to any Grantor, and any distribution of property made on,
in respect of or in exchange for the foregoing from time to time. Pledged Debt
Instruments excludes any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Pledged Investment Property” means any Investment Property and any distribution
of property made on, in respect of or in exchange for the foregoing from time to
time, other than any Pledged Stock or Pledged Debt Instruments. Pledged
Investment Property excludes any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, and any distribution of property made
on, in respect of or in exchange for the foregoing from time to time, to the
extent such interests are not certificated. Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

 

“Receivables” means all Accounts, rights to payment evidenced by Chattel Paper
or Instruments, Payment Intangibles and other rights to payments under General
Intangibles.

 

 3 

 

 

“Receivables Obligor” means an Account Debtor and any other Person obligated
under any Receivable.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, that to the extent of any mandatory provisions of
any applicable Requirement of Law, any of the attachment, perfection or priority
of Agent’s or any other Secured Party’s security interest in any Collateral is
governed by the Uniform Commercial Code of a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2. Certain Other Terms. The provisions of Section 12.03 of the Credit
Agreement shall apply to this Agreement, mutatis mutandis.

 

ARTICLE II
GUARANTY

 

Section 2.1. Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, absolutely, unconditionally and irrevocably guarantees, as
primary obligor and not merely as surety, the full and punctual payment when
due, whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Obligations whether existing on the date hereof or hereinafter incurred or
created (the “Guaranteed Obligations”). This Guaranty by each Guarantor
hereunder constitutes a guaranty of payment and not of collection.

 

Section 2.2. Limitation of Guaranty. The maximum aggregate amount for which any
Guarantor shall be liable hereunder shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 hereof and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.

 

Section 2.3. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by a
Borrower that received the benefit of the funds advanced that constituted
Guaranteed Obligations) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.

 

Section 2.4. Authorization; Other Agreements. Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability, from time to time, to do each of the
following:

 

 4 

 

 

(a)          (i) subject to compliance, if applicable, with Section 10.01 of the
Credit Agreement, modify, amend, supplement or otherwise change, (ii) accelerate
or otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

 

(b)          apply to the Guaranteed Obligations any sums by whomever paid or
however realized in such order as provided in the Loan Documents;

 

(c)          refund at any time any payment received by any Secured Party in
respect of any Guaranteed Obligation;

 

(d)          (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any Credit Party or any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof
and (iv) otherwise deal in any manner with any Credit Party or any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof;
and

 

(e)          settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

 

Section 2.5. Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense and hereby agrees that its obligations
under this Guaranty are irrevocable, absolute and unconditional. No Guarantor
shall be discharged as a result of or otherwise affected by any of the following
(which may not be pleaded and evidence of which may not be introduced in any
proceeding, in each case except as otherwise agreed in writing by Agent):

 

(a)          the invalidity or unenforceability of any obligation of any Credit
Party under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;

 

(b)          the absence of (i) any attempt to collect any Guaranteed Obligation
or any part thereof from any Credit Party or other action to enforce the same or
(ii) any action to enforce any Loan Document or any Lien thereunder;

 

(c)          the failure by any Person to take any steps to perfect and maintain
any Lien on, or to preserve any rights with respect to, any Collateral;

 

(d)          any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against any Credit Party or any
Subsidiary or any procedure, agreement, order, stipulation, election, action or
omission thereunder, including any discharge or disallowance of, or bar or stay
against collecting, any Guaranteed Obligation (or any interest thereon) in or as
a result of any such proceeding;

 

(e)          any foreclosure, whether or not through judicial sale, and any
other sale or other disposition of any Collateral or any election following the
occurrence of an Event of Default by any Secured Party to proceed separately
against any Collateral in accordance with such Secured Party’s rights under any
applicable Requirement of Law; or

 

 5 

 

 

(f)          any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of any Credit
Party or any Subsidiary, in each case other than the payment in full of the
Guaranteed Obligations.

 

Section 2.6. Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of any Credit
Party. Each Guarantor further unconditionally and irrevocably agrees not to
(x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against any Credit Party by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense, setoff or counterclaim it may have against any other Credit
Party, in each case until Final Satisfaction. No obligation of any Guarantor
hereunder shall be discharged other than by complete performance. Each Guarantor
further waives any right such Guarantor may have under any applicable
Requirement of Law to require any Secured Party to seek recourse first against
any Credit Party or any other Person, or to realize upon any Collateral for any
of the Obligations, as a condition precedent to enforcing such Guarantor’s
liability and obligations under this Guaranty.

 

Section 2.7. Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of each Credit Party and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
any Guarantor.

 

ARTICLE III
GRANT OF SECURITY INTEREST

 

Section 3.1. Collateral. For purposes of this Agreement, all of the following
property owned by the Grantors is collectively referred to as the “Collateral”:

 

(a)          all Accounts, Chattel Paper, Deposit Accounts, Documents,
Equipment, General Intangibles, Instruments, Inventory, Investment Property,
Letter of Credit Rights and any Supporting Obligations related to any of the
foregoing;

 

(b)          all Intellectual Property;

 

(c)          the Commercial Tort Claims described on Schedule 1 and on any
supplement thereto received by Agent pursuant to Section 5.8 hereof or
otherwise;

 

(d)          all books and Records pertaining to the other property described in
this Section;

 

(e)          all property held by any Secured Party, including all property of
every description, in the custody of or in transit to such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor or as to which such Grantor may have any right or power, including but
not limited to cash;

 

 6 

 

 

(f)          all other Goods (including but not limited to Fixtures) and
personal property, whether tangible or intangible and wherever located; and

 

(g)          to the extent not otherwise included, all Proceeds of the
foregoing.

 

For the avoidance of doubt, the term “Collateral” includes the Disney Property
but does not include any Excluded Property.

 

Section 3.2. Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
(the “Secured Obligations”), hereby mortgages, pledges and hypothecates to
Agent, for the benefit of the Secured Parties, and grants to Agent, for the
benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of such Grantor,
whether now existing or hereinafter acquired; provided, that notwithstanding the
foregoing, no Lien or security interest is hereby granted on any Excluded
Property; provided further, that if and when any property shall cease to be
Excluded Property, a Lien on and security interest in such property
automatically shall be deemed granted therein.

 

ARTICLE IV
Representations and Warranties

 

Each Grantor hereby represents and warrants to each Secured Party:

 

Section 4.1. Title; No Other Liens. Except for Permitted Liens, such Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. Such Grantor is the record and beneficial owner of the Collateral
pledged by it hereunder constituting Instruments or Securities.

 

Section 4.2. Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of Agent in all Collateral, prior to all other Liens on the Collateral
except for Permitted Liens permitted pursuant Section 6.01(d), 6.01(e), 6.01(h),
6.01(i) or 6.01(k) of the Credit Agreement upon: (a) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (b) with respect to any Deposit Account, the execution of
Control Agreements, (c) in the case of all Copyrights, Trademarks and Patents
for which UCC filings are insufficient, all appropriate filings having been made
with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, (d) in the case of letter-of-credit rights that
are not Supporting Obligations of Collateral, the execution of a Contractual
Obligation granting control to Agent over such letter-of-credit rights, (e) in
the case of Electronic Chattel Paper, the completion of all steps necessary to
grant control to Agent over such Electronic Chattel Paper, (f) [reserved], (g)
in the case of all Pledged Certificated Stock, Pledged Debt Instruments and
Pledged Investment Property, the delivery thereof to Agent of such Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property
consisting of Instruments and certificates, in each case properly endorsed for
transfer to Agent or in blank, (h) in the case of all Pledged Investment
Property not in certificated form, the execution of Control Agreements with
respect to such Investment Property and (i) in the case of all other Instruments
and Tangible Chattel Paper that are not Pledged Certificated Stock, Pledged Debt
Instruments or Pledged Investment Property, the delivery thereof to Agent of
such Instruments and Tangible Chattel Paper. Except as set forth in this
Section, all actions by each Grantor necessary or desirable to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken.

 

 7 

 

 

Section 4.3. Pledged Collateral.

 

(a)          All Pledged Stock held by such Grantor (i) is listed on Schedule 3
and constitutes that percentage of the issued and outstanding equity of all
classes of each issuer thereof as set forth on Schedule 3, (ii) has been duly
authorized, validly issued and is fully paid and as to Stock in corporations,
non-assessable and (iii) constitutes the legal, valid and binding obligation of
the issuer thereof, enforceable in accordance with its terms.

 

(b)          As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
Instruments and Security Certificates have been delivered to Agent in accordance
with Section 5.2(a) hereof.

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, Agent shall be entitled to exercise all of the rights of such Grantor
in any Pledged Stock held by such Grantor, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

 

Section 4.4. Instruments and Tangible Chattel Paper. No amount payable to such
Grantor under or in connection with any Receivable is evidenced by any
Instrument (other than checks representing payments on Accounts received in the
Ordinary Course of Business and promptly deposited into a Cash Collateral
Account) or Tangible Chattel Paper that has not been delivered to Agent,
properly endorsed for transfer, to the extent delivery is required by
Section 5.5(a) hereof.

 

Section 4.5. Intellectual Property. Each Grantor and each Subsidiary owns, or is
licensed to use, all Intellectual Property necessary to conduct its business as
currently conducted except for such Intellectual Property the failure of which
to own or license would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. On the Closing Date, all
Material Intellectual Property owned by such Grantor is valid, in full force and
effect, subsisting, unexpired and enforceable, and no Material Intellectual
Property has been abandoned. To the knowledge of each Grantor, the conduct and
operations of the businesses of each Grantor and each Subsidiary does not
infringe, misappropriate, dilute, violate or otherwise impair any Intellectual
Property owned by any other Person. Neither the consummation of the transactions
contemplated by any Loan Document shall cause a breach or default of any
material IP License or limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property. There are no pending (or, to the knowledge of such Grantor,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, (a) any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or (b) any
Material Intellectual Property of such Grantor. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Intellectual Property of such Grantor. Such Grantor, and
to such Grantor’s knowledge each other party thereto, is not in material breach
or default of any material IP License.

 

Section 4.6. Commercial Tort Claims. The only Commercial Tort Claims of any
Grantor existing on the date hereof (regardless of whether such Commercial Tort
Claim has been asserted, threatened or has otherwise been made known to the
obligee thereof) are those listed on Schedule 1, which sets forth such
information separately for each Grantor.

 

Section 4.7. Specific Collateral. None of the Collateral is or is Proceeds or
products of Farm Products, As-Extracted Collateral, Health Care Insurance
Receivables or timber to be cut.

 

 8 

 

 

Section 4.8. Enforcement. No Permit, notice to, consent from or filing with any
Governmental Authority or any other Person is required for the exercise or
enforcement by Agent of its rights and remedies pursuant to this Agreement,
including the transfer of any Collateral, except as may be required in
connection with the disposition of any portion of the Pledged Collateral by laws
affecting the offering and sale of Securities generally or any approvals that
may be required to be obtained from any bailees or landlords to collect the
Collateral.

 

Section 4.9. Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor made in Article IV
(Representations and Warranties) of the Credit Agreement are true and correct on
each date as required by Section 3.02 of the Credit Agreement.

 

ARTICLE V
Covenants

 

Each Grantor covenants and agrees that until Final Satisfaction:

 

Section 5.1. Maintenance of Perfected Security Interest; Further Documentation
and Consents.

 

(a)          Generally. Such Grantor shall (i) not use or permit the use of any
Collateral unlawfully or in violation of any provision of any Loan Document, any
Related Agreement, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Agent to sell, assign,
convey or transfer any Collateral if such restriction would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(b)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 hereof and shall defend such security interest and such
priority against the claims and demands of all Persons.

 

(c)          Such Grantor shall furnish to Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance satisfactory to Agent.

 

(d)          If requested by Agent, Grantor shall arrange for Agent’s first
priority security interest to be noted on the certificate of title of each
Vehicle constituting Collateral and shall file any other necessary documentation
in each jurisdiction that Agent shall deem advisable to perfect its security
interests in any Vehicle.

 

(e)          To ensure that a Lien and security interest is granted on any of
the Excluded Property set forth in clause (b) of the definition of “Excluded
Property,” such Grantor shall use commercially reasonable efforts to obtain any
required consents from any Person with respect to any permit or license or any
Contractual Obligation that requires such consent as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or Contractual Obligation or any Stock or Stock Equivalent related
thereto.

 

Section 5.2. Pledged Collateral.

 

(a)          Delivery of Pledged Collateral. Such Grantor shall (i) deliver to
Agent, in suitable form for transfer and in form and substance satisfactory to
Agent, (A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments and
(C) all certificates and instruments evidencing Pledged Investment Property and
(ii) maintain all other Pledged Investment Property in a Controlled Securities
Account.

 

 9 

 

 

(b)          Event of Default. During the continuance of an Event of Default,
Agent shall have the right, at any time in its discretion and without notice to
Grantor, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

 

(c)          Cash Distributions with respect to Pledged Collateral. Except as
provided in Article VI hereof and subject to the limitations set forth in the
Credit Agreement, such Grantor shall be entitled to receive all cash
distributions paid in respect of the Pledged Collateral.

 

(d)          Voting Rights. Except as provided in Article VI hereof, such
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, that no vote shall be cast, consent given or right
exercised or other action taken by such Grantor that would impair the Collateral
or be inconsistent with or result in any violation of any provision of any Loan
Document.

 

Section 5.3. Accounts.

 

(a)          Such Grantor shall not, other than in the Ordinary Course of
Business, (i) grant any extension of the time of payment of any Account,
(ii) compromise or settle any Account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Account, (iv) allow any credit or discount on any Account or (v) amend,
supplement or modify any Account in any manner that could adversely affect the
value thereof.

 

(b)          Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
Agent may reasonably require in connection therewith. At any time and from time
to time, upon Agent’s reasonable request, such Grantor shall cause independent
public accountants or others satisfactory to Agent to furnish to Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts; provided, that unless an Event of Default shall be
continuing, Agent shall request no more than two such reports during any
calendar year.

 

Section 5.4. Commodity Contracts. Such Grantor shall not have any Commodity
Contract unless subject to a Control Agreement.

 

Section 5.5. Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

 

(a)          If any amount in excess of $100,000 payable to a Grantor under or
in connection with any Collateral owned by such Grantor shall be or become
evidenced by an Instrument or Tangible Chattel Paper other than such Instrument
delivered in accordance with Section 5.2(a) hereof and in the possession of
Agent, such Grantor shall mark all such Instruments and Tangible Chattel Paper
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Wells Fargo Bank,
National Association, as Agent” and, at the request of Agent, shall immediately
deliver such Instrument or Tangible Chattel Paper to Agent, duly Indorsed in a
manner satisfactory to Agent.

 

(b)          Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property to any Person
other than Agent.

 

 10 

 

 

(c)          If such Grantor is or becomes the beneficiary of a Letter of Credit
that is (i) not a Supporting Obligations of any Collateral and (ii) in excess of
$100,000, such Grantor shall promptly, and in any event within five Business
Days after becoming a beneficiary, notify Agent thereof and enter into a
Contractual Obligation with Agent, the issuer of such Letter of Credit or any
nominated person with respect to the letter-of-credit rights under such Letter
of Credit. Such Contractual Obligation shall assign the proceeds of such
letter-of-credit rights to Agent for the purpose of granting Agent control for
the purposes of Section 9-107 of the UCC (or any similar section under any
equivalent UCC). Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account. The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to Agent.

 

(d)          If any amount in excess of $100,000 payable under or in connection
with any Collateral shall be or become evidenced by Electronic Chattel Paper,
such Grantor shall take all steps necessary to grant Agent control of all such
Electronic Chattel Paper for the purposes of Section 9-105 of the UCC (or any
similar section under any equivalent UCC) and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

 

Section 5.6. Intellectual Property.

 

(a)          On or before the last Business Day of each Fiscal Quarter, the
Grantors shall provide Agent notification of any change to the Perfection
Certificate with respect to Intellectual Property of any Grantor or the filing
of any applications for the registration of any Patent, Trademark or Copyright
filed by such Grantor with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency thereof and the
short-form intellectual property agreements and assignments described in this
Section and any other documents that Agent reasonably requests with respect
thereto.

 

(b)          Each Grantor shall (and shall cause all its Subsidiaries and
licensees to) (i) preserve or renew all of its registered Intellectual Property,
the non-preservation of which would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) conduct its
business and affairs without infringement of or interference with any
Intellectual Property of any other Person in any material respect, (iii) comply
in all material respects with the terms of its IP Licenses, (iv)(A) continue to
use each owned Trademark included in the Material Intellectual Property in order
to maintain such Trademark in full force and effect with respect to each class
of Goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (B) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(C) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (D) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless Agent shall obtain a perfected security interest in such
other Trademark pursuant to this Agreement and (v) not do any act or omit to do
any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable. Each Grantor shall take all actions, deliver all
documents and provide all information necessary or reasonably requested by Agent
to ensure any Internet Domain Name is registered.

 

 11 

 

 

(c)          Each Grantor shall notify Agent immediately if it knows, or has
reason to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any adverse determination or development
regarding the validity or enforceability or such Grantor’s ownership of,
interest in, right to use, register, own or maintain any Material Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing in any Applicable IP Office). Such
Grantor shall take all actions that are necessary or reasonably requested by
Agent to maintain and pursue each application (and to obtain the relevant
registration or recordation) and to maintain each registration and recordation
included in the Material Intellectual Property.

 

(d)          No Grantor shall knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

 

(e)          Each Grantor shall execute and deliver to Agent in form and
substance reasonably acceptable to Agent and suitable for (i) filing in the
Applicable IP Office the short-form intellectual property security agreements in
the form attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and
IP Licenses of such Grantor and (ii) recording with the appropriate Internet
domain name registrar, a duly executed form of collateral assignment for all
Internet Domain Names of such Grantor (together with appropriate supporting
documentation as may be requested by Agent).

 

Section 5.7. Notices. Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

 

Section 5.8. Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any Commercial Tort Claim, (a) such Grantor shall
immediately deliver to Agent, in each case in form and substance satisfactory to
Agent, a notice of the existence and nature of such Commercial Tort Claim and a
supplement to Schedule 1 containing a specific description of such Commercial
Tort Claim, (b) Section 3.1 hereof shall apply to such Commercial Tort Claim and
(iii) such Grantor shall execute and deliver to Agent, in each case in form and
substance reasonably satisfactory to Agent, any document, and take all other
action, deemed by Agent to be reasonably necessary or appropriate for Agent to
obtain, for the benefit of the Secured Parties, a perfected security interest
having at least the priority set forth in Section 4.2 hereof in all such
Commercial Tort Claims. Any supplement to Schedule 1 delivered pursuant to this
Section shall, after the receipt thereof by Agent, become part of Schedule 1 for
all purposes hereunder other than in respect of representations and warranties
made prior to the date of such receipt.

 

Section 5.9. Controlled Securities Account. Each Grantor shall deposit all of
its Cash Equivalents in Securities Accounts that are Controlled Securities
Accounts except for Cash Equivalents the aggregate value of which does not
exceed $50,000.

 

ARTICLE VI
Remedial Provisions

 

Section 6.1. Code and Other Remedies.

 

(a)          UCC Remedies. During the continuance of an Event of Default, Agent
may exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.

 

 12 

 

 

(b)          Disposition of Collateral. Without limiting the generality of the
foregoing, Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon, use, operate and occupy the premises
where any Collateral is located, without any obligation to pay rent or other
compensation to any Person, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) to take
possession of, remove or render unusable any Collateral, (iii) collect, receive,
appropriate and realize upon any Collateral and (iv) sell, assign, convey,
transfer, grant option or options to purchase and deliver any Collateral (enter
into Contractual Obligations to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Agent shall have the
right, upon any such public sale or sales and, to the extent permitted by the
UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.

 

(c)          Management of the Collateral. Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at Agent’s request, such
Grantor shall assemble the Collateral and make it available to Agent at places
that Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere, (ii) without limiting the foregoing, Agent also has the right to
require that each Grantor store and keep any Collateral pending further action
by Agent and, while any such Collateral is so stored or kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until Agent is
able to sell, assign, convey or transfer any Collateral, Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent, and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

 

(d)          Application of Proceeds. Agent shall apply the cash proceeds of any
action taken by it pursuant to this Section, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or in any way relating to the
Collateral or the rights of Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, as set forth in the Credit Agreement, and
only after such application and after the payment by Agent of any other amount
required by any Requirement of Law, need Agent account for the surplus, if any,
to any Grantor.

 

(e)          Direct Obligation. Neither Agent nor any other Secured Party shall
be required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

 13 

 

 

(f)          Commercially Reasonable. To the extent that applicable Requirements
of Law impose duties on Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for Agent to do any of the following:

 

(i)          fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished Goods or
other finished products for disposition;

 

(ii)         fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other Requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;

 

(iii)        fail to exercise remedies against any Receivables Obligor or other
Persons obligated on any Collateral or to remove Liens on any Collateral or to
remove any adverse claims against any Collateral;

 

(iv)        advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)         exercise collection remedies against Receivables Obligors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

 

(vi)        dispose of assets in wholesale rather than retail markets;

 

(vii)       disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

(viii)      purchase insurance or credit enhancements to insure Agent against
risks of loss, collection or disposition of any Collateral or to provide to
Agent a guaranteed return from the collection or disposition of any Collateral.

 

Each Grantor acknowledges that the purpose of this Section is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section. Nothing contained in
this Section shall be construed to grant any rights to any Grantor or to impose
any duties on Agent that would not have been granted or imposed by this
Agreement or by applicable Requirements of Law in the absence of this Section.

 

 14 

 

 

(g)          IP Licenses. For the purpose of enabling Agent to exercise rights
and remedies under this Section, each Grantor hereby grants to Agent, for the
benefit of the Secured Parties, an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual Property now owned or hereafter acquired by such Grantor and access
to all media in which any of the licensed items may be recorded or stored and to
all Software and programs used for the compilation or printout thereof.

 

Section 6.2. Receivables.

 

(a)          At all times, any payment of Receivables and proceeds of other
Collateral received by, or on behalf of, any Grantor shall be promptly (and, in
any event, within two Business Days) deposited by such Grantor in the exact form
received in a Cash Collateral Account. Each such deposit of payments shall be
accompanied by a report identifying, in reasonable detail, the nature and source
of such payments.

 

(b)          At any time during the continuance of an Event of Default:

 

(i)          each Grantor shall, upon Agent’s request, deliver to Agent all
original and other documents evidencing, and relating to any Receivable,
including all original orders, invoices and shipping receipts and notify
Receivable Obligors thereunder that the Receivables have been collaterally
assigned to Agent and that payments in respect thereof shall be made directly to
Agent; and

 

(ii)         Agent may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of a Grantor to collect any
amounts due under any Receivable and, in its own name or in the name of others,
communicate with the Receivable Obligors thereunder and enforce such Grantor’s
rights against such Receivables Obligors. Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each Receivable to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability, or
be obligated in any manner to perform any obligation of any Grantor, under or
pursuant to any agreement giving rise to any Receivable.

 

Section 6.3. Pledged Collateral.

 

(a)          Voting Rights; Proxies. During the continuance of an Event of
Default, upon notice by Agent to the relevant Grantor or Grantors, Agent or its
nominee may exercise (A) any voting, consent, corporate and other right
pertaining to the Pledged Collateral and (B) any right of conversion, exchange
and subscription and any other right, privilege or option pertaining to the
Pledged Collateral as if it were the absolute owner thereof, all without
liability except to account for property actually received by it; provided, that
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. Each Grantor hereby grants to Agent an irrevocable proxy to vote all or
any part of the Pledged Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral would be
entitled, which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon Final
Satisfaction. In addition, each Grantor shall promptly execute and deliver (or
cause to be executed and delivered) to Agent all such proxies, dividend payment
orders and other instruments as Agent may from time to time reasonably request.

 

 15 

 

 

(b)          Authorization of Issuers. Each Grantor hereby irrevocably
authorizes and instructs each issuer of any Pledged Collateral to, without
further action by any Grantor, (i) comply with any instruction received by such
issuer from Agent in writing that states that an Event of Default is continuing
and is otherwise in accordance with the terms of this Agreement and each Grantor
agrees that such issuer shall be fully protected from Liabilities to such
Grantor in so complying and (ii) unless otherwise expressly permitted hereby or
the Credit Agreement, pay any dividend or make any other payment with respect to
the Pledged Collateral directly to Agent.

 

Section 6.4. Payments and Proceeds to be Turned over to and Held by Agent.
During the continuance of an Event of Default, all payments received under and
all Proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Agent and the other
Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to Agent in the exact form
received (with any necessary endorsement). All such payments and Proceeds and
any other payments under or Proceeds of any Collateral received by Agent in cash
or Cash Equivalents shall be held by Agent in a Cash Collateral Account. All
payments and Proceeds being held by Agent in a Cash Collateral Account (or by
such Grantor in trust for Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement.

 

Section 6.5. Sale of Pledged Collateral.

 

(a)          Each Grantor recognizes that Agent may be unable to effect a public
sale of any Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state or foreign securities laws or otherwise
or may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such Securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that such less favorable terms shall
not be the sole basis of a claim that any such private sale was not conducted in
a commercially reasonable manner. Agent shall be under no obligation to delay a
sale of any Pledged Collateral for the period of time necessary to permit the
issuer thereof to register such Securities for public sale under the Securities
Act or under applicable state securities laws even if such issuer would agree to
do so.

 

(b)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of any
portion of the Pledged Collateral pursuant to Section 6.1 and this Section valid
and binding and in compliance with all applicable Requirements of Law. Each
Grantor further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent until Final Satisfaction.

 

Section 6.6. Deficiency. Each Grantor shall remain liable for any deficiency if
the Proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

 

 16 

 

 

ARTICLE VII
Agent

 

Section 7.1. Agent’s Appointment as Attorney-in-Fact. Each Grantor hereby
irrevocably constitutes and appoints Agent and any Related Person thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of the Loan Documents, to take any appropriate action and to execute any
document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents or to exercise any of Agent’s rights or remedies
under the Loan Documents. All powers, authorizations and agencies contained in
this Agreement are coupled with an interest and are irrevocable until Final
Satisfaction.

 

(a)          Without limiting the generality of the foregoing, each Grantor
hereby gives Agent and its Related Persons the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any of the
following when an Event of Default shall be continuing:

 

(i)          (A) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(B) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (C) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (D) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as Agent may deem
appropriate, (E) assign any Intellectual Property owned by such Grantor or any
IP Licenses of such Grantor constituting Collateral throughout the world on such
terms and conditions and in such manner as Agent shall in its sole discretion
determine, including the execution and filing of any document necessary to
effectuate or record such assignment and (F) generally, sell, assign, convey,
transfer or grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though Agent were
the absolute owner thereof for all purposes and do, at Agent’s option, at any
time or from time to time, all acts and things that Agent deems necessary to
protect, preserve or realize upon any Collateral and the Secured Parties’
security interests therein and to effect the intent of the Loan Documents, all
as fully and effectively as such Grantor might do; or

 

(ii)         perform or comply, or otherwise cause the performance or
compliance, with any Contractual Obligation of such Grantor under any Loan
Document.

 

(b)          The expenses of Agent incurred in connection with actions
undertaken as provided in this Section, together with interest thereon at the
Default Rate, from the date of payment by Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to Agent on demand.

 

(c)          Each Grantor hereby ratifies all actions taken, at any time, by
Agent or its Related Persons by virtue of this Section.

 

Section 7.2. Authorization To File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as Agent reasonably determines appropriate to perfect, or continue or
maintain perfection of, the security interests of Agent under this Agreement,
and such financing statements and amendments may describe the Collateral covered
thereby as “all assets of the debtor” or words of similar import. Such Grantor
also hereby ratifies its authorization for Agent to have filed any initial
financing statement or amendment thereto under the UCC (or other similar laws)
in effect in any jurisdiction if filed prior to the date hereof. Each Grantor
hereby (i) waives any right under the UCC or any other Requirement of Law to
receive notice and/or copies of any filed or recorded financing statements,
amendments thereto, continuations thereof or termination statements and
(ii) releases and excuses each Secured Party from any obligation under the UCC
or any other Requirement of Law to provide notice or a copy of any such filed or
recorded documents.

 

 17 

 

 

Section 7.3. Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement and any related Collateral
Document shall, as between Agent and the other Secured Parties, be governed by
the Credit Agreement, but, as between Agent and any Grantor, Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

 

Section 7.4. Duty; Obligations and Liabilities. Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as Agent deals with
similar property for its own account. The powers conferred on Agent hereunder
are solely to protect Agent’s interest in the Collateral and shall not impose
any duty upon Agent or any other Secured Party to exercise any such powers. Each
Secured Party shall be accountable only for amounts that it receives as a result
of the exercise of such powers, and neither it nor any of its Related Persons
shall be responsible to any Grantor for any act or failure to act hereunder,
except for such Secured Party’s own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. No Secured Party and no
Related Person thereof shall be liable for failure to demand, collect or realize
upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

 

ARTICLE VIII
Miscellaneous

 

Section 8.1. Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

Section 8.2. Release of Collateral. Upon Final Satisfaction, (a) the Collateral
shall be released from the Lien created hereby and all obligations (other than
those expressly stated to survive such termination) of Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to
Grantors, and (b) Agent shall deliver any Collateral in its possession pursuant
to the written instructions of Borrower Representative. If Agent shall be
directed or permitted pursuant to Section 9.09(b) of the Credit Agreement to
release any Lien or any Collateral, such Collateral shall be released from the
Lien created hereby to the extent provided under, and subject to the terms and
conditions set forth in, Section 9.09(b) of the Credit Agreement. At the time
provided in Section 9.09(a) of the Credit Agreement, a Grantor that is a
Subsidiary of Borrower shall be released from its obligations hereunder to the
extent provided in Section 9.09 of the Credit Agreement.

 

 18 

 

 

Section 8.3. Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

 

Section 8.4. No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

 

Section 8.5. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through a Pledge Amendment
substantially in the form of Annex 1 (a “Pledge Amendment”) or a Joinder
Agreement substantially in the form of Annex 2 (a “Joinder”), in each case duly
executed by Agent and each Grantor directly affected thereby.

 

Section 8.6. Additional Grantors; Additional Pledged Collateral.

 

(a)          Joinder Agreements. If required pursuant to Section 5.11(c) of the
Credit Agreement, each Borrower shall cause each of its Subsidiaries that is not
a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to Agent a Joinder and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date.

 

(b)          Pledge Amendments. To the extent any Pledged Collateral has not
been delivered as of the Closing Date, such Grantor shall deliver a Pledge
Amendment duly executed by Grantor. Such Grantor authorizes Agent to attach each
Pledge Amendment to this Agreement.

 

Section 8.7. Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.02
of the Credit Agreement; provided, that any such notice, request or demand to or
upon any Grantor shall be addressed to Borrower Representative’s notice address
set forth in Section 10.02 of the Credit Agreement.

 

Section 8.8. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

 

 19 

 

 

Section 8.9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

Section 8.10. Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

 

Section 8.11. Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

Section 8.12. Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE. EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF
SECTIONS 10.18(b) AND 10.18(c) OF THE CREDIT AGREEMENT.

 

Section 8.13. Waiver Under Statutes. Each Guarantor makes the following
additional waivers:

 

(a)          EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES THAT SUCH GUARANTOR
MAY HAVE BECAUSE THE GUARANTEED OBLIGATIONS UNDER THE LOAN DOCUMENTS ARE SECURED
BY REAL PROPERTY. THIS MEANS, AMONG OTHER THINGS: (i) AGENT MAY COLLECT FROM
SUCH GUARANTOR WITHOUT FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY
COLLATERAL PLEDGED BY A BORROWER; (II) IF AGENT FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY A BORROWER: (A) THE AMOUNT OF THE OBLIGATIONS MAY BE
REDUCED ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE
SALE, EVEN IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE; (B) AGENT MAY
COLLECT FROM SUCH GUARANTOR EVEN IF AGENT, BY FORECLOSING ON THE REAL PROPERTY
COLLATERAL, HAS DESTROYED ANY RIGHT SUCH GUARANTOR MAY HAVE TO COLLECT FROM SUCH
BORROWER. THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND
DEFENSES SUCH GUARANTOR MAY HAVE BECAUSE THE BORROWERS' OBLIGATIONS UNDER THE
LOAN DOCUMENTS ARE SECURED BY REAL PROPERTY. THESE RIGHTS AND DEFENSES INCLUDE,
BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES BASED UPON SECTION 580a, 580b,
580d, OR 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE (THE “CCP”).

 

(b)          IN ADDITION, EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING
OUT OF AN ELECTION OF REMEDIES BY AGENT, EVEN THOUGH THAT ELECTION OF REMEDIES,
SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A GUARANTEED
OBLIGATION, HAS DESTROYED SUCH GUARANTOR’S RIGHTS BY THE OPERATION OF SECTION
580d OF THE CCP OR OTHERWISE.

 

Section 8.14. Waiver of Immunities. Each HK Credit Party irrevocably waives, to
the extent permitted by applicable law, with respect to itself and its revenues
and assets (irrespective of their use or intended use), all immunity on the
grounds of sovereignty or other similar grounds from: (a) suit; (b) jurisdiction
of any court; (c) relief by way of injunction or order for specific performance
or recovery of property; (d) attachment of its assets (whether before or after
judgment); and (e) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any proceedings in the courts
of any jurisdiction (and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any immunity in any such proceedings).

 

 20 

 

 

Section 8.15. HK Collateral Documents. The parties acknowledge that the HK
Credit Parties have also granted Agent certain Liens on the Collateral in
accordance with the HK Collateral Documents, and that in the event of any
conflict regarding the Collateral of the HK Credit Parties between the terms of
this Agreement and the terms of the HK Collateral Documents, the terms of the
Hong Kong Documents shall govern.

 

[signature pages follows]

 

 21 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

“Grantors” and “Guarantors”           DISGUISE, INC.   JAKKS PACIFIC (H.K.)
LIMITED JAKKS PACIFIC, INC.   JAKKS PACIFIC (ASIA) LIMITED JAKKS SALES LLC  
DISGUISE LIMITED KIDS ONLY, INC.   MOOSE MOUNTAIN TOYMAKERS LIMITED MAUI, INC.  
A.S. DESIGN LIMITED MOOSE MOUNTAIN MARKETING INC.   ARBOR TOYS COMPANY LIMITED  
  KIDS ONLY, LIMITED     TOLLYTOTS LIMITED                                  By:
    By:   Name:     Name:   Title:     Title:  

 

ACCEPTED AND AGREED   as of the date first above written:       “Agent”      
WELLS FARGO, NATIONAL ASSOCIATION               By:     Name:     Title:    

 

 

 

 

ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF PLEDGE AMENDMENT

 

THIS PLEDGE AMENDMENT, dated as of ________ ___, ____, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of March 27, 2014,
by JAKKS PACIFIC, INC., a Delaware corporation, for itself and as successor by
merger to Creative Designs International, Ltd., a Delaware corporation
(“JAKKS”), DISGUISE, INC., a Delaware corporation (“Disguise”), JAKKS SALES LLC,
a Delaware limited liability company formerly known as JAKKS Sales Corporation
(“JAKKS Sales”), KIDS ONLY, INC., a Massachusetts corporation (“Kids Only”),
MAUI, INC., an Ohio corporation (“Maui”), MOOSE MOUNTAIN MARKETING, INC., a New
Jersey corporation (“Moose Mountain” and, together with JAKKS, Disguise, JAKKS
Sales, Kids Only and Maui, collectively, “Borrowers”), and the other Persons
from time to time party thereto as Grantors in favor of Wells Fargo Bank,
National Association, as successor in interest by assignment from General
Electric Company, as Agent for the Secured Parties referred to therein (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.8 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.

 

  [GRANTOR]            By     Name     Title  

 

 1-1 

 

 

ANNEX 1-A

 

PLEDGED STOCK   Issuer   Class   Certificate No(s).   Par Value   No. of Shares,
Units or
Interests                                    

 

PLEDGED DEBT INSTRUMENTS   Issuer   Description of Debt   Certificate
No(s).   Final
Maturity   Principal
Amount                                    

 

 1-2 

 

 

ACCEPTED AND AGREED   as of the date first above written:       “Agent”      
WELLS FARGO BANK, NATIONAL ASSOCIATION                By:     Name:     Title:  
 

 

 1-3 

 

 

ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of ________ ___, ____, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of March 27, 2014,
by JAKKS PACIFIC, INC., a Delaware corporation, for itself and as successor by
merger to Creative Designs International, Ltd., a Delaware corporation
(“JAKKS”), DISGUISE, INC., a Delaware corporation (“Disguise”), JAKKS SALES LLC,
a Delaware limited liability company formerly known as JAKKS Sales Corporation
(“JAKKS Sales”), KIDS ONLY, INC., a Massachusetts corporation (“Kids Only”),
MAUI, INC., an Ohio corporation (“Maui”), MOOSE MOUNTAIN MARKETING, INC., a New
Jersey corporation (“Moose Mountain” and, together with JAKKS, Disguise, JAKKS
Sales, Kids Only and Maui, collectively, “Borrowers”), and the other Persons
from time to time party thereto as Grantors in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as successor in interest by assignment from General
Electric Company, as Agent for the Secured Parties referred to therein (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to Agent, for the benefit of the Secured Parties, and grants to
Agent, for the benefit of the Secured Parties, a lien on and security interest
in, all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder. The undersigned hereby agrees to be bound as a Grantor for the
purposes of the Guaranty and Security Agreement.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, 3 to the Guaranty and Security Agreement, Schedule 4.24
to the Credit Agreement and the Perfection Certificate. By acknowledging and
agreeing to this Joinder Agreement, the undersigned hereby agree that this
Joinder Agreement may be attached to the Guaranty and Security Agreement and
that the Collateral listed on Annex 1-A to this Joinder Amendment shall be and
become part of the Collateral referred to in the Guaranty and Security Agreement
and shall secure all Secured Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

[signature page follows]

 

 2-1 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

      [ADDITIONAL GRANTOR]                        By               Name:        
Title:  

ACCEPTED AND AGREED
as of the date first above written:

 

      [GRANTOR PLEDGING ADDITIONAL COLLATERAL]               By         Name:  
      Title:                   “Agent”               WELLS FARGO BANK, NATIONAL
ASSOCIATION                 By:         Name:         Title:        

 

 2-2 

 

 

ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of ________
___. ____, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of Wells Fargo
Bank, National Association (“Wells Fargo”), as administrative agent (in such
capacity, together with its successors and permitted assigns, “Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

RECITALS

 

A.           Pursuant to the Credit Agreement, dated as of March 27, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrowers, Borrower Representative, the other
Credit Parties, Lenders and L/C Issuers from time to time party thereto and
Wells Fargo, as Agent, Lenders and L/C Issuers have severally agreed to make
extensions of credit to Borrower upon the terms and subject to the conditions
set forth therein.

 

B.           Each Grantor has agreed, pursuant to a Guaranty and Security
Agreement of even date herewith in favor of Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”), to guarantee the Obligations (as defined in the Credit Agreement)
of each Borrower.

 

C.           All of Grantors are party to the Guaranty and Security Agreement
pursuant to which Grantors are required to execute and deliver this [Copyright]
[Patent] [Trademark] Security Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and to induce Lenders, L/C
Issuers and Agent to enter into the Credit Agreement and to induce Lenders and
L/C Issuers to make their respective extensions of credit to Borrowers
thereunder, each Grantor hereby agrees with Agent as follows:

 

Section 1.          Defined Terms. Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

 

Section 2.          Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral. Each Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of such Grantor, hereby
mortgages, pledges and hypothecates to Agent for the benefit of the Secured
Parties, and grants to Agent for the benefit of the Secured Parties a Lien on
and security interest in, all of its right, title and interest in, to and under
the following Collateral of such Grantor (the “[Copyright] [Patent] [Trademark]
Collateral”):

 

(a)          [all of its Copyrights and all IP Licenses providing for the grant
by such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

 

(b)          all renewals, reversions and extensions of the foregoing; and

 

 3-1 

 

 

(c)          all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)          [all of its Patents and all IP Licenses providing for the grant by
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

 

(b)          all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

 

(c)          all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)          [all of its Trademarks and all IP Licenses providing for the grant
by such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

 

(b)          all renewals and extensions of the foregoing;

 

(c)          all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and

 

(d)          all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

Section 3.          Guaranty and Security Agreement. The security interest
granted pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is
granted in conjunction with the security interest granted to Agent pursuant to
the Guaranty and Security Agreement and each Grantor hereby acknowledges and
agrees that the rights and remedies of Agent with respect to the security
interest in the [Copyright] [Patent] [Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

 

Section 4.          Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their [Copyrights]
[Patents] [Trademarks] and IP Licenses subject to a security interest hereunder.

 

Section 5.          Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

 3-2 

 

 

Section 6.          Governing Law. This [Copyright] [Patent] [Trademark]
Security Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

[signature page follows]

 

 3-3 

 

 

IN WITNESS WHEREOF, Grantor has caused this [Copyright] [Patent] [Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

    [GRANTOR]                 By       Name:       Title:   ACCEPTED AND AGREED
as of the date first above written:               “Agent”               WELLS
FARGO BANK, NATIONAL ASSOCIATION                      By:         Name:        
Title:        

 

 3-4 

 

 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

 

[Copyright] [Patent] [Trademark] Registrations

 

1.          REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 

[Include Registration Number and Date]

 

2.          [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

 

[Include Application Number and Date]

 

3.          IP LICENSES TO THIRD PARTIES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

 3-5 

 

 

EXHIBIT C

 

(Closing Checklist)

 

[see attached]

 

  

 

